Contrato No. CNH-R02-1.04-AP-PG02/2013

CONTRATO PARA LA EXPLORACIÓN Y
EXTRACCIÓN DE HIDROCARBUROS
BAJO LA MODALIDAD DE LICENCIA EN
AGUAS PROFUNDAS
ENTRE
COMISIÓN NACIONAL DE HIDROCARBUROS
Y

SHELL EXPLORACION Y EXTRACCION DE
MÉXICO, S.A. DE C.V.

Y

PEMEX EXPLORACIÓN Y PRODUCCIÓN
7 DE MAYO DE 2018
ÁREA CONTRACTUAL AP-PG02
ÁREA PERDIDO )

A
y

ÁREA CONTRACTUAL AP-PGU2

Contrato No. CNH-R02-L04-AP-PG02/2018

ÍNDICE

CLÁUSULA 1. DEFINICIONES E INTERPRETACIÓN ...........

Definiciones...
Singular y Plural
Encabezados y Referencias.
CLÁUSULA 2. OBJETO DEL CONTRATO.

Modalidad Licencia.
No Otorgamiento de
Intereses de Participación.
Responsabilidad Solidaria.
Operador. ...
Cambio de Operador.
Reporte Contable de Beneficios.

CLÁUSULA 3. PLAZO DEL CONTRAT

Etapa de Transición de As
Renuncia del Contratista.

CLÁUSULA 4. EXPLORACIÓN

Plan de Exploración.
Periodo inicial de Exploración.
Primer Periodo Adicional de Exploraci
Segundo Período Adicional de Exploraci
Actualización del Plan de Exploración...
Retraso en la Presentación del Plan de Exploración.
Incumplimiento de tos Compromisos de Trabajo.
Pruebas de Formación. ...
Notificación de Descubrimiento.

CLÁUSULA 5, EVALUACIÓN

.. Evaluación. ..

Hidrocarburos Extraídos Durante Pruebas.
Informe de Evaluación...........waamo».»»

CLÁUSULA 6, DESARROLLO .........

. Descubrimiento Comercial.
Plan de Desarrollo. ......
Observaciones al Plan de Desarrollo por Parte de CNH,
Actualización del Plan de Desarrollo. ...
. Actividades de Exploración Adicionales.

i AREA CONTRACTUAL AP-PG02 A po

Y

Contrato No. CNH-R02-L04-AP-PG02/2018

CLÁUSULA 7. REDUCCIÓN Y DEVOLUCIÓN DEL ÁREA

7.1 Reglas de Reducción y Devolución.....
7 No Disminución de Otras Obligaciones.

CLÁUSULA 8. ACTIVIDADES DE PRODUCCIÓN

8.1... Perfil de Producción. ....ononoonnciniananninonoo
8.2............... Instalaciones. ....

CLÁUSULA 9. UNIFICACIÓN. 29
Procedimiento de Unificaci 29
Unificación sin Contratista o Asignatario Contiguo. 31

CLAUSULA 10. AVANCE DE LAS ACTIVIDADES PETROLERA

Perforación de PozOS. ..............
Reportes de Perforación y Geofísicos.
Programas de Trabajo Indicativos.
informes de Avance.....
Actividades Exentas de Aprobación

CLÁUSULA 11. COSTOS oacocccinanoeresnsos

Contabilidad de Costos del Contratista.
Presupuestos Indicativos.
Procura de Bienes y Servicios.
11.4 Obligación de Mantener Registros.
11.5 De las Operaciones del Contratista con Terceros. ....ooormcorseranaroso 33

R.1 Procedimientos de Med:
nstalación, Operación. Mantenimiento y Calibración de los Sistemas

Mal Funcionamiento de los Sistemas de Medición.
Punto de Medición Fuera del Area Contractual. .

13.2 Materiales inmuebles Exentos de Transferenci
13.3 Arrendamiento

CLÁUSULA 14. OBLIGACIONES ADICIONALES DE LAS PARTE.

..Obligaciones Adicionales del Contratist

Protección al Ambiente y Salud en el Trabajo.
... Daños Preexistentes.......omoo.o
Derecho de Acceso de Terceros al Área Contractual ..

. AREA CONTRACTUAL AP-PGUZ
Contrato No, CNH-R02-L04-A P-PG02/2018

CLÁUSULA 15, DISPOSICIÓN DE LA PRODUCCIÓN .......... averno arcorrso DO

Hidrocarburos de Autoconsumo, ...........
'omercialización de la Producción del Contratist
«Disposición de los SUbpraductos........osmmo.:

CLÁUSULA 16. CONTRAPRESTACIONES......... arserraroras e

.Pagos Mensuales. ..........
ontraprestación del Estado.
ontraprestación del Contratista.
Valor Contractual de los Hidrocarburos.
Revisión y verificación de las Contraprestaciones.

CLÁUSULA 17. GARANTÍAS.

A AAA Garantía de Cumpli
17.2... ... Garantia Corporativa. ...

CLÁUSULA 18. ABANDONO Y ENTREGA DEL ÁREA CONTRACTUAL45

equerimientos del Programa.
lotificación de Abandono.
ideicomiso de Abandono.
ondeo del Fideicomiso de Abandono.
ondos Insuficientes. ...omacm....
.. Sustitución Solicitada por la CNH.
..Etapa de Transición Final

" CONTENIDO NACIONAL .... ... 49

19.1 Responsabilidad Laboral. 49

19.2 ubcontratistas...... 50

19,3 Contenido Nacional 50

19.4 Preferencia de Bienes y Servicios de Origen Nacional $2

19.5 Capacitación y Transferencia Tecnológi 52
CLÁUSULA 20. SEGUROS eonarccacannanooros ersrerensan nero

20.1 Disposición General.

Cobertura de Seguros.
Mc Destino de los Beneficios. ...

CLÁUSULA 21. OBLIGACIONES DE CARÁCTER FISCAL

Obligaciones de Carácter Fiscal,
Derechos y Aprovechamientos....

CLÁUSULA 22. CASO FORTUITO O FUERZA MAYOR.....
Caso Fortuito o Fuerza Mayor

=_—

... Notificación de Caso Fortuito o Fuerza Mayor.
... Derecho de Terminación. ...ococoinonironioneoos

m AREA CONTRACTUAL AP-PGO2 z |
Contrato No. CNH-R02-L04-AP-PG02/2018

912 PRA Situaciones de Emergencia o Siniestro

CLÁUSULA 23. RESCISIÓN ADMINISTRATIVA Y RESCISIÓN
CONTRACTUAL

23.1 Rescisión Administrativa.
23.2 investigación Previa. ...
23,3 Procedimiento de Rescisión Administrativa,

Rescisión Contractual. ........
Efectos de la Rescisión Administrativa o Rescisión Contractual.
Finiquito. ......

CLÁUSULA 24. CESIÓN Y CAMBIO DE CONTROL

Efectos de la Cesión o el Cambio de Control
Prohibición de Gravámenes.

CLÁUSULA 25. INDEMNIZACIÓN...
CLÁUSULA 26. LEY APLICABLE Y SOLUCIÓN DE CONTROVERSIAS 63

No Suspensión de Actividades Petroleras.
Renuncia Vía Diplomática... Lerancencanionoss
Tratados Internacionales...

CLÁUSULA 27. MODIFICACIONES Y RENUNCIAS
CLÁUSULA 28. CAPACIDAD Y DECLARACIONES DE LAS PARTES..... 67

29.3 Aprovechamiento de la Información Técnica resultado de las
Actividades de Reconocimiento y Exploración Superficial 68
información Pública.
Confidencialidad..
Excepción a la Confidencialidad

)

S AREA CONTRACTUAL. AP-PGO2

4
/
y
Contrato No. CNH-R02-L04-AP-PG02/2018

CLÁUSULA 30. NOTIFICACIONES ....... enero
CLÁUSULA 31. TOTALIDAD DEL CONTRAT
CLÁUSULA 32. DISPOSICIONES DE TRANSPARENCIA

eceso a la Información...
"onducta del Contratista y Filiales.
otificación de la Investigació.
onflicto de Interés. ..
CLÁUSULA 33. COOPERACIÓN EN MATERIA DE SEGURIDAD

NACIONAL evcrrcosionssonroasiraranasicnerersanesnarocornesinrsarenrarracs oa 13

CLÁUSULA 34. IDIOMA ........
CLÁUSULA 35. EJEMPLARES

s AREA CONTRACTUAL AP=PG02

Ñ
Y
Contrato No. CNH-R02-1.04-AP-PG02/2018

Contrato CNH-R02-L04-AP-PG02/2018

CONTRATO PARA LA EXPLORACIÓN Y EXTRACCIÓN DE
HIDROCARBUROS BAJO LA MODALIDAD DE LICENCIA EN AGUAS
PROFUNDAS

Este Contrato para la Exploración y Extracción de Hidrocarburos bajo la Modalidad de
Licencia en Aguas Profundas (el “Contrato”) se celebra el 7 de mayo de 2018, entre. por una
parte, los ESTADOS UNIDOS MEXICANOS (“México”. el “Estado” o la “Nación”), a
través del Ejecutivo Federal por conducto de la COMISIÓN NACIONAL DE
HIDROCARBUROS (la “CNH"), representada por el C. Juan Carlos Zepeda Molina. en su
carácter de Comisionado Presidente; por el C. Martin Álvarez Magaña. Titular de la Unidad
Jurídica, y por el C. Fausto Álvarez Hernández, Titular de la Unidad de Administración
Técnica de Asignaciones y Contratos, y por la otra parte. SHELL EXPLORACION Y
EXTRACCION DE MEXICO, S.A. DE C.V.. una sociedad mercantil constituida de acuerdo
con las leyes de tos Estados Unidos Mexicanos (en lo sucesivo “SHELL”'), representada por
Alberto de la Fuente Piñeirua, en su carácter de apoderado legal. y PEMEX EXPLORACIÓN
Y PRODUCCIÓN, Empresa Productiva del Estado, subsidiaria de Petróleos Mexicanos
(PEMEX), constituida de acuerdo con las leyes de los Estados Unidos Mexicanos (en lo
sucesivo “PEP”), representada por el C. Circuncición Juan Javier Hinojosa Puebla en su
carácter de Director General de PEP. al tenor de las siguientes Declaraciones y Cláusulas:

DECLARACIONES
La CNH declara que:

L Es un Órgano Regulador Coordinado en Materia Energética de la
Administración Pública Federal Centralizada del Estado, con personalidad jurídica propia.
autonomía técnica y de gestión, de conformidad con los articulos 28, octavo párrafo. de la
Constitución Política de los Estados Unidos Mexicanos (la “Constitu *), 2, fracción l, y
3 de la Ley de los Órganos Reguladores Coordinados en Materia Energética:

Il. Conforme a los artículos 27. séptimo párrafo, de la Constitución; 15 y
23 de la Ley de Hidrocarburos y 38, fracción II. de la Ley de los Organos Reguladores
Coordinados en Materia Energética, tiene capacidad legal para celebrar. en nombre y
representación del Estado. contratos con particulares o con Empresas Productivas del Estado
a través de los cuales la Nación lleva a cabo las actividades estratégicas de Exploración y
Extracción del Petróleo y demás Hidrocarburos sólidos, líquidos o gaseosos en el territorio
mexicano;

HE Deconformidad con las disposiciones aplicables de la Constitución. la
Ley de Hidrocarburos, la Ley de los Órganos Reguladores Coordinados en Materia
Energética y los lineamientos establecidos por la Secretaría de Energía y la Secretaría de
Hacienda y Crédito Público en el ámbito de sus respectivas competencias. el 20 de julio de
2017 publicó en el Diario Oficial de la Federación la Convocatoria No. CNH-R02-C04/2017
para la Licitación Pública Internacional CNM-R02-L04/2017 de un Contrato para la
Exploración y Extracción de Hidrocarburos bajo la Modalidad de Licencia en Aguas

1 AREA CONTRACTUAL AP-PG02

+

A
Y
Contrato No. CNH-R02-L04-AP-PG02/2013

Profundas para el Área Contractual descrita en el Anexo |, y que de acuerdo con el
procedimiento establecido en las Bases de Licitación emitidas para dicho procedimiento de
licitación. emitió el fallo el 2 de febrero de 2018 mediante el cual adjudicó el Contrato a
SHELL EXPLORACION Y EXTRACCION DE MÉXICO. S.A. DE C.V. en Consorcio con
PEMEX EXPLORACIÓN Y PRODUCCIÓN. mismo que fue publicado el 8 de febrero de
2018 en el Diario Oficial de la Federación. y

IV. — Sus representantes están facultados para celebrar este Contrato
conforme al artículo 23, fracción 1!l, de la Ley de los Órganos Reguladores Coordinados en
Materia Energética: 10, fracciones ll, 1V y VII, 14, fracción XVI. 20 y Segundo Transitorio
del Reglamento Interno de la CNH.

SHELL declara que:

L Es una sociedad mercantil constituida bajo las teyes de México
mediante Escritura Pública No. 66,547, Libro 1.257 de fecha 10 de diciembre de 2014,
otorgada ante la fe del Notario Público No. 13 de la Ciudad de México. Lic. Ignacio Soto
Sobreyra y Silva, cuyo único objeto social es la Exploración y Extracción de Hidrocarburos.
de conformidad con la Escritura Pública No. 70.883, Libro 1.391 de fecha 21 de julio de
2017, otorgada ante la fe del Notario Público antes referido, y que cuenta con capacidad legal
para celebrar y cumplir el presente Contrato:

Ml. Tiene su residencia fiscal en México. cuenta con un Registro Federal
de Contribuyentes y no tributa en el régimen fiscal opcional para grupos de sociedades a que
se refiere el Capítulo Vi del Título Segundo de la Ley del Impuesto sobre la Renta:

HI. Conoce las leyes de México, así como sus reglamentos y cualesquiera
otras disposiciones aplicables:

IV. Tiene la organización, la experiencia y la capacidad técnica. financiera
y de ejecución para cumplir con sus obligaciones en virtud del presente Contrato:

v. Ha llevado a cabo los actos corporativos. obtenido las autorizaciones
corporativas o de otra naturaleza y cumplido con los requisitos legales aplicables para
celebrar y cumplir el presente Contrato, y ni ella ni algún tercero asociado con la misma se
encuentra en ninguno de los supuestos del articulo 26 de la Ley de Hidrocarburos. y

VI. La capacidad jurídica de su representante para celebrar el presente
Contrato se acredita mediante el poder protocolizado en la Escritura Pública No. 66.547,
Libro 1.257 de fecha 10 de diciembre de 2014. otorgada ante la fe del Notario Público No.
13 de la Ciudad de México. Lic. Ignacio Soto Sobreyra y Silva.

PEP declara que:
L Es una Empresa Productiva del Estado Subsidiaria de Petróleos

Mexicanos con personalidad jurídica propia de conformidad con tas leyes de México, cuyo
objeto exclusivo es la Exploración y Extracción del petróleo y de los carburos de hidrógeno

2 AREA CONTRACTUAL AP-PGU2
Contrato No. CNH-R02-L04-AP-PG02'2018

sólidos, líquidos o gaseosos, en el territorio nacional. en la zona económica exclusiva del país
y en el extranjero. y que cuenta con capacidad legal para celebrar y cumplir el presente
Contrato de conformidad con los artículos 59 y 63 de la Ley de Petróleos Mexicanos y el
Estatuto Orgánico de PEP;

"n. Tiene su residencia fiscal en México, cuenta con un Registro Federal
de Contribuyentes y no tributa en el régimen fiscal opcional para grupos de sociedades a que
se refiere el Capitulo VI del Título Segundo de la Ley del Impuesto sobre la Renta:

HL Conoce las leyes de México, así como sus reglamentos y cualesquiera
otras disposiciones aplicables;

1V. Tiene la organización. la experiencia y la capacidad técnica. financiera
y de ejecución para cumplir con sus obligaciones en virtud del presente Contrato:

v. Ha llevado a cabo los actos corporativos, obtenido las autorizaciones
corporativas o de otra naturaleza y cumplido con los requisitos legales aplicables para
celebrar y cumplir el presente Contrato. y ni ella ni algún tercero asociado con la misma se
encuentra en ninguno de los supuestos del artículo 26 de la Ley de Hidrocarburos. y

VI. — La capacidad jurídica de su director general para celebrar el presente
Contrato se acredita mediante la protocolización del acuerdo número CA-045/2016, que
contiene e nombramiento del señor Circuncición Juan Javier Hinojosa Puebla, contenido en
el instrumento No. 14,186, Libro 428, otorgado ante la fe del Notario Público No. 248 de la
Ciudad de México, Lic. Eduardo Francisco García Villegas Sánchez Cordero. de fecha 27 de
mayo de 2016; de conformidad con el artículo 15. fracción | del Acuerdo de Creación de la
Empresa Productiva del Estado subsidiaria de Petróleos Mexicanos, denominada Pemex
Exploración y Producción. y los artículos 35, fracción 1. 122 y 123 del Estatuto Orgánico de
PEP.

Con base en las declaraciones anteriores. las Partes acuerdan las siguientes:

CLÁUSULAS

CLÁUSULA 1. .
DEFINICIONES E INTERPRETACIÓN

L1 Definiciones.

Para los efectos de este Contrato. los siguientes términos tendrán los
significados mencionados a continuación:

“Abandono” significa todas las actividades de retiro y desmantelamiento de
los Materiales, incluyendo sin limitación, el taponamiento definitivo y cierre técnico de
Pozos, el desmontaje y retiro de todas las plantas. plataformas. instalaciones, maquinaria y
equipo suministrado o utilizado por el Contratista en la realización de las Actividades

3 AREA CONTRACTUAL AP-PG02
Contrato No, CNH-R02-L04-AP-PG02/2018

Petroleras. así como la restauración de los Daños Ambientales en el Área Contractual
afectada por el Contratista en la realización de las Actividades Petroleras. de conformidad
con los términos de este Contrato. las Mejores Prácticas de la Industria, la Normatividad
Aplicable y el Sistema de Administración.

“Actividades Petroleras” significa el Reconocimiento y Exploración
Superficial, así como las actividades de Exploración, Evaluación. Extracción y Abandono
que realice el Contratista en el Area Contractual conforme a este Contrato.

“Agencia” significa la Agencia Nacional de Seguridad Industrial y de
Protección al Medio Ambiente del Sector Hidrocarburos.

“Almacenamiento” significa el depósito y resguardo de Hidrocarburos en
depósitos e instalaciones confinadas que puedan ubicarse en la superficie. el mar o el
subsuelo.

“Año” significa un año calendario,

“Aportación Anual” significa el monto total del cálculo anual de las
aportaciones para las operaciones de Abandono en el Área Contractual.

“Área Contractual” significa la superficie descrita en el Anexo 1. incluyendo
las formaciones geológicas contenidas en la proyección vertical de dicha superficie, en la
cual el Contratista está autorizado y obligado en virtud del presente Contrato a llevar a cabo
las Actividades Petroleras. en el entendido que: (i) este Contrato no le concede al Contratista
ningún derecho real sobre el Área Contractual ni sobre los recursos naturales en el subsuelo,
y (ii) el Área Contractual será reducida de conformidad con los términos de este Contrato.

“Área de Desarrollo” significa. en relación con cualquier Descubrimiento
Comercial. el área dentro del Área Contractual que cubre la totalidad de las estructuras del
subsueto o cierres estratigráficos que definen el yacimiento o el intervalo de interés del
Campo donde se llevó a cabo el Descubrimiento.

“Área de Evaluación” significa la extensión completa de la estructura en la
que se realizó el Descubrimiento.

“Autoridad Gubernamental” significa cualquier órgano gubernamental a
nivel federal, estatal o municipal, del poder ejecutivo, legislativo o judicial, incluyendo los
órganos constitucionales autónomos del Estado.

“Barril” significa una unidad de medida equivalente a un volumen igual a
158.99 litros a una temperatura de 15.56 grados Celsius en condiciones de una atmósfera de
presión.

“Bases de Licitación” significa las bases de licitación emitidas conforme a la

Convocatoria. incluyendo todas las modificaciones o aclaraciones a las mismas, expedidas
por la CNH,

+ ARRA CONTRACTUAL AP-PG02

Contrato No. CNH-R02-L04-AP-PG02/2018

“BTU” significa la unidad térmica británica que representa la cantidad de
energía necesaria para elevar la temperatura de una libra de agua (0.4535 kilogramos) un
grado Fahrenheit (0.5556 grados centígrados). en condiciones atmosféricas normales.

“Campo” significa el área dentro del Área Contractual consistente en uno o
múltiples yacimientos. agrupados o relacionados de acuerdo a los mismos aspectos
geológicos estructurales y condiciones estratigráficas, pudiendo existir dos o más
yacimientos en un campo delimitados verticalmente por un estrato de roca impermeable o
lateralmente por barreras geológicas. o por ambas.

“Caso Fortuito o Fuerza Mayor” significa cualquier acto o hecho que
impida a la Parte afectada cumplir con sus obligaciones de conformidad con el presente
Contrato si dicho acto o hecho va más allá de su control y no es resultado del dolo o culpa de
la Parte afectada, siempre que dicha Parte no pudiera evitar dicho acto o hecho tomando
acciones diligentes. Sujeto al cumplimiento de las condiciones antes estipuladas, Caso
Fortuito o Fuerza Mayor incluirá en forma enunciativa. mas no limitativa. los siguientes
hechos o actos que impidan el cumplimiento de la Parte afectada de sus obligaciones
derivadas del presente Contrato: fenómenos de la naturaleza tales como tormentas,
huracanes, inundaciones. deslaves. relámpagos y terremotos: incendios: actos de guerra
(declarada o no); disturbios civiles, motines, insurrecciones, sabotajes y terrorismo; desastres
por traslado de Materiales: restricciones por cuarentenas, epidemias, huelgas u otras disputas
laborales que no sean con motivo de incumplimiento de algún contrato laboral por parte de
la Parte afectada. Queda expresamente entendido que Caso Fortuito o Fuerza Mayor no
incluirá dificultad económica o cambio en las condiciones de mercado (incluyendo
dificultades en la obtención de fondos de capital o financiamiento).

“Condensados" significa liquidos de Gas Natural constituidos principalmente
por pentanos y componentes de Hidrocarburos más pesados.

“Contraprestación” significa, conjunta o separadamente, la Contraprestación
del Estado o la Contraprestación del Contratista, según sea el caso.

“Contraprestación del Contratista" significa. en relación con cualquier
Mes, en el que exista producción de Hidrocarburos en el Área Contractual. la transmisión
onerosa de los Hidrocarburos Netos, de conformidad con lo previsto en la Cláusula 16.3 y en
el Anexo 3.

“Contraprestación del Estado" significa, en relación con cualquier Mes, los
pagos en efectivo derivados de la producción de Hidrocarburos en el Área Contractual, así
como aquellas otras que le corresponden a la Nación. de acuerdo con lo previsto en la
Cláusula 16.2 y en el Anexo 3.

“Contratista” significa en forma conjunta las Empresas Participantes.

“Contrato” significa el presente Contrato para la Exploración y Extracción
de Hidrocarburos bajo la Modalidad de Licencia en Aguas Profundas. incluyendo los anexos

E 5 AREA CONTRACTUAL AP-PGU2

4
Contrato No. CNH-R02-L04-AP-PG02/2018

que se adjuntan al mismo (que constituirán parte integral del presente Contrato). así como
todas las modificaciones que se hagan al mismo de conformidad con sus términos y
condiciones.

"Control" significa la capacidad de una Persona o grupo de Personas, de
llevar a cabo cualquiera de los actos siguientes: (i) imponer, directa o indirectamente,
decisiones en las asambleas generales de accionistas. de socios u Órganos equivalentes. o
nombrar o destituir a la mayoría de los consejeros. administradores o sus equivalentes, del
Contratista: (ii) mantener la titularidad de derechos que permitan, directa o indirectamente,
ejercer el voto respecto de más del cincuenta por ciento del capital social de la Empresa
Participante. y (iii) dirigir. directa o indirectamente. la administración. la estrategia o las
principales politicas del Contratista. ya sea a través de la propiedad de valores, por contrato
o de cualquier otra forma.

“Convocatoria” significa la convocatoria pública internacional número
CNH-R02-C04/2017 publicada en el Diario Oficial de la Federación por la CNH el 20 de
julio de 2017.

“Costos” significa todas las erogaciones. gastos. inversiones u obligaciones
relacionados con las Actividades Petroleras.

“Cuenta Operativa” significa los libros de cuentas y otros registros contables
mantenidos por separado por el Contratista para las Actividades Petroleras.

“Cuota Contractual para la Fase Exploratoria” significa el pago mensual
en favor del Estado Mexicano por la parte del Área Contractual que no cuente con un Plan
de Desarrollo aprobado por la CNH, conforme a lo establecido en el presente Contrato y
demás Normatividad Aplicable.

“Daño Ambiental" significa el daño que ocurre sobre los elementos bióticos
o abióticos a consecuencia de un impacto ambiental producto de actividades humanas.

“Daños Preexistentes” significa los Daños Ambientales y pasivos
ambientales presentes en el Area Contractual ocasionados por la actividad del sector
hidrocarburos idemúficados y documentados en la Línea Base Ambiental por el Contratista
de conformidad con lo establecido en la Cláusula 3.3 y que hayan sido determinados como
tales por la CNH y la Agencia de conformidad a la Cláusula 14.4.

“Descubrimiento” significa cualquier acumulación o conjunto de
acumulaciones de Hidrocarburos en el subsuelo, que mediante las actividades de perforación
exploratoria, se haya demostrado que contienen volúmenes de Hidrocarburos.

“Descubrimiento Comercial” significa un Descubrimiento declarado por el
Contratista con tal carácter a la CNH. de conformidad con la Cláusula 6.1.

significa un día natural.

6 AREA CONTRACTUAL AP-PG02
Contrato No. CNH-R02-L04-AP-PG02/2018

“Día Hábil” significa cualquier Día con excepción de sábados, domingos y
cualquier Día de descanso obligatorio de conformidad con la Normatividad Aplicable.

“Documentos Técnicos” significa. de manera enunciativa más no limitativa,
todos los estudios, reportes, hojas de cálculo y bases de datos, reportes de avance y
cualesquiera otros documentos relacionados con la terminación, producción, mantenimiento
o conducción de las Actividades Petroleras en el Área Contractual. en cualquier forma.

“Dólares” o “EUAS" significa la moneda de curso legal de los Estados Unidos
de América.

“Empresas Participantes” significa cada uno de SHELL y PEP, incluyendo
al Operador y sus respectivos sucesores o cesionarios permitidos conforme al presente
Contrato. Si en cualquier momento solo una entidad constituye al Contratista. cualquier
referencia en este Contrato a “cada una de las Empresas Participantes”, “las Empresas
Participantes”, o referencias similares, se entenderá que significan “el Contratista”.

"Etapa de Transición de Arranque” significa la etapa que se llevará a cabo
de conformidad con lo establecido en la Cláusula 3.3 y la Normatividad Aplicable.

“Etapa de Transición Final” significa la etapa que se llevará a cabo de
conformidad con lo establecido en la Cláusula 18.7 y la Normatividad Aplicable.

“Evaluación” significa todas las actividades y operaciones llevadas a cabo
por el Contratista después de un Descubrimiento para determinar los límites, caracterización
y capacidad de producción de algún Descubrimiento, así como para determinar si el
Descubrimiento en cuestión es un Descubrimiento Comercial, incluyendo. sin limitación: (1)
actividades adicionales de Reconocimiento y Exploración Superficial y de Exploración; (ii)
estudios geológicos y geofísicos; (iii) perforación de Pozos de prueba: (iv) estudios de
Reservas y similares, y (v) todas las operaciones auxiliares y actividades requeridas para
optimizar las actividades anteriormente indicadas o las que sean resultado de éstas.

“Evaluación de Impacto Social” significa el documento que el Contratista
deberá entregar a la Secretaría de Energía, en términos de lo dispuesto por la Normatividad
Aplicable, el cual contiene la identificación de las comunidades y pueblos ubicados en el área
de influencia de un proyecto en materia de Hidrocarburos, la identificación, caracterización,
predicción y valoración de las consecuencias a la población que pudieran derivarse del mismo
y las medidas de mitigación y los planes de gestión social correspondientes.

“Exploración” significa la actividad o conjunto de actividades que se valen
de métodos directos, incluyendo la perforación de Pozos. encaminadas a la identificación.
descubrimiento y evaluación de Hidrocarburos en el Subsuelo en el Área Contractual.

“Extracción” significa la actividad o conjunto de actividades destinadas a la
producción de Hidrocarburos incluyendo la perforación de Pozos de producción, la inyección
y la estimulación de yacimientos, la Recuperación Avanzada, la Recolección, el
acondicionamiento y separación de Hidrocarburos. la eliminación de agua y sedimentos.

7 AREA CONTRACTUAL. AP-PGO2
Contrato No. CNH-R02-L04-AP-PG02/2018

dentro del Área Contractual, asi como la construcción. localización, operación. uso,
Abandono y desmantelamiento de instalaciones para la producción.

“Fecha Efectiva” significa la fecha de firma del presente Contrato.

“Fideicomiso de Abandono” significa el fideicomiso de inversión que tiene
que abrir el Contratista y que tiene como fin el crear una reserva para fondear las operaciones
de Abandono en el Area Contractual, de conformidad con lo previsto en la Cláusula 18.3.

“Filial” significa. en relación con cualquier Persona, cualquier otra Persona
que la Controle directa o indirectamente, que esté Controlada por dicha Persona. o que se
encuentre bajo el Control común de dicha Persona.

“Fondo” significa el Fondo Mexicano del Petróleo para la Estabilización y el
Desarrollo,

“Garante” significa la empresa matriz en última instancia de cada una de las
Empresas Participantes, o la empresa que ejerza Control sobre cada Empresa Participante o
que se encuentre bajo el Control común de la Persona que ejerza el Control] sobre la Empresa
Participante, quien otorgará la Garantía Corporativa efectiva a la suscripción del presente
Contrato, previa aprobación de la CNH.

“Garantía Corporativa” significa la garantía que será otorgada por el
Garante de cada una de las Empresas Participantes de conformidad con lo establecido en ta
Cláusula 17.2 y el modelo del Anexo 2. Esta garantía se ejercerá en última instancia para
exigir el cumplimiento puntual y oportuno de todas y cada una de las obligaciones del
Contratista en virtud de este Contrato que no hayan sido pagadas y/o cumplidas en su
totalidad por el Contratista. según corresponda, previa ejecución de la Garantía de

Cumplimiento y en su caso, posterior a la ejecución de las pólizas de seguros a las que hace
referencia la Cláusula 20.

“Garantía de Cumplimiento” significa, conjunta o separadamente. según el
contexto del Contrato. la Garantía de Cumplimiento Inicial. la Garantía del Primer Periodo
Adicional y la Garantía del Segundo Periodo Adicional.

“Garantía de Cumplimiento Inicial" significa la carta de crédito
incondicional e irrevocable, emitida en favor de la CNH por una institución bancaria
mexicana autorizada o emitida por un banco extranjero y confirmada por una institución
bancaria mexicana autorizada utilizando el formato de carta de crédito que se adjunta como
Anexo 6, que asegura el debido, adecuado y pleno cumplimiento de los compromisos
adquiridos para cubrir el Programa Mínimo de Trabajo y el Incremento en el Programa
Minimo de Trabajo durante el Periodo Inicial de Exploración.

“Garantía del Primer Período Adicional” significa la carta de crédito
incondicional e irrevocable, emitida en favor de la CNH por una institución bancaria
mexicana autorizada o emitida por un banco extranjero y confirmada por una institución
bancaria mexicana autorizada utilizando el formato de carta de crédito que se adjunta como

* AREA CONTRACTUAL. AP-PG02
Contrato No. CNH-R02-L04-AP-PG02/2018

Anexo 6, que asegura el debido, adecuado y pleno cumplimiento del Incremento en el
Programa Mínimo no realizado durante el Período Inicial de Exploración, así como el
compromiso adicional de trabajo para el Primer Periodo Adicional de Exploración.

“Garantía del Segundo Período Adicional” significa la carta de crédito
incondicional e irrevocable. emitida en favor de la CNH por una institución bancaria
mexicana autorizada o emitida por un banco extranjero y confirmada por una institución
bancaria mexicana autorizada utilizando el formato de carta de crédito que se adjunta como
Anexo 6, que asegura el debido, adecuado y pleno cumplimiento del compromiso adicional
de trabajo para el Segundo Periodo Adicional de Exploración.

“Gas Natural” significa la mezcla de gases que se obtiene de la Extracción o
del procesamiento industrial y que es constituida principalmente por metano y que
usualmente contiene etano, propano y butanos, así como dióxido de carbono, nitrógeno y
ácido sulfhídrico, entre otros. Puede ser Gas Natural Asociado y Gas Natural No Asociado,

“Gas Natural Asociado” significa el Gas Natural disuelto en el Petróleo de
un yacimiento, bajo las condiciones de presión y de temperatura originales.

“Gas Natural No Asociado” significa el Gas Natural que se encuentra en
yacimientos que no contienen Petróleo a las condiciones de presión y temperatura originales.

"Hidrocarburos” significa Petróleo, Gas Natural. Condensados e hidratos de
metano.

“Hidrocarburos de Autoconsumo” significa los Hidrocarburos utilizados
como combustible en las Actividades Petroleras. o reinyectados al yacimiento. pero sólo en
la manera y en las cantidades aprobadas de conformidad con la Normatividad Aplicable.

“Hidrocarburos en el Subsuelo” significa los recursos totales o cantidades
totales de Hidrocarburos con potencial de ser extraídos que se estima existen originalmente
en acumulaciones de ocurrencia natural, antes de iniciar su producción, así como aquellas
cantidades estimadas en acumulaciones aún por descubrir.

“Hidrocarburos Netos” significa los Hidrocarburos Producidos menos los
Hidrocarburos de Autoconsumo, quemados y venteados, medidos en los Puntos de Medición
en condiciones comercialmente aceptables en cuanto a contenido de azufre. agua y otros
elementos de conformidad con la Normatividad Aplicable y las Mejores Prácticas de la
Industria, los cuales serán auditados y supervisados por la CNH.

“Hidrocarburos Producidos” significa el volumen total de Hidrocarburos
extraídos por el Contratista del Area Contractual.

“Incremento en el Programa Minimo” significa las Unidades de Trabajo
adicionales a las que hace referencia el Anexo 5, que el Contratista se comprometió a realizar
a través del incremento en el Programa Minimo de Trabajo como parte de la propuesta
económica por la que se adjudicó el presente Contrato.

q

9 AREA CONTRACTUAL AP-PG02
Contrato No. CNH-R02-L04-AP-PG02/2018

“Información Técnica” significa todos los datos e información obtenidos
como resultado de las Actividades Petroleras. lo cual incluirá, de forma enunciativa mas no
limitativa: información geológica. geofísica. petrofísica, petroquimica y geoquímica.
incluyendo la adquisición, procesamiento, reprocesamiento. interpretación y control
geológico de la sísmica 2D. 3D y multicomponente 3C: el pre-proceso. interpretación de
datos sísmicos, modelo de velocidades y migración. en tiempo y en profundidades:
adquisición magnética. gravimétrica, geoeléctrica y magnetotelúrica, y cualquier otra que se
obtenga por medios diferentes a los previamente listados. de ingeniería. registros de bitácora
de Pozos. reportes de avance, Documentos Técnicos. y cualquier información relacionada
con la terminación. producción. mantenimiento o conducción de las Actividades Petroleras.
asi como cualquier otra considerada de conformidad con la Normatividad Aplicable.

“Instalaciones de Comercialización” significa la infraestructura y equipos
necesarios para transportar, comprimir, almacenar o distribuir los Hidrocarburos después de
los Puntos de Medición. incluyendo todos los ductos para Petróleo. Condensados y Gas
Natural. bombas. compresores, medidores e instalaciones adicionales de Almacenamiento
necesarias para transportar los Hidrocarburos del Punto de Medición al punto de venta o a la
entrada de un sistema de entrega.

“Instalaciones de Recolección” significa todas las instalaciones y equipos
necesarios para pruebas y separación de producción. tanques de Almacenamiento.
compresores. ductos, bombas y cualquier otro equipo necesario para la Recolección de
Hidrocarburos.

“Interés de Participación” significa la porción indivisa de cada una de las
Empresas Participantes en los derechos del Contratista en virtud de este Contrato, en el
entendido que cada Empresa Participante será solidariamente responsable de todas las
obligaciones del Contratista en virtud de este Contrato independientemente de su Interés de
Participación.

“Inventario de Activos” significa la lista de Pozos y lineas de descarga,
descrita en el Anexo 9 que estarán disponibles a la Fecha Efectiva para que el Contratista
lleve a cabo las Actividades Petroleras dentro del Área Contractual. misma que podrá
modificarse una vez que se determine su utilidad conforme a la Cláusula 3.3.

“Ley de Hidrocarburos” significa la Ley de Hidrocarburos publicada en el
Diario Oficial de la Federación el | 1 de agosto de 2014, incluyendo sus reformas y adiciones.

“Ley de Ingresos sobre Hidrocarburos” significa la Ley de Ingresos sobre
Hidrocarburos publicada en el Diario Oficial de la Federación el 11 de agosto de 2014.
incluyendo sus reformas y adiciones.

“Licitación” significa la licitación pública internacional CNH-R02-L04/2017.

“Línea Base Ambiental” significa las condiciones ambientales en las que se
encuentran los hábitats, ecosistemas. elementos y recursos naturales, así como las relaciones

AREA CONTRACTUAL AP-PGO2
Contrato No. CNH-R02-L04-AP-PG07/2018

de interacción y los servicios ambientales. existentes en el Área Contractual previo a la
ejecución de las actividades previstas en el Contrato.

“Materiales” significa todas las maquinarias. herramientas, equipos,
artículos, suministros, tuberías, plataformas de perforación o producción. artefactos navales.
plantas, infraestructura y otras instalaciones adquiridas, suministradas. arrendadas o poseidas
de cualquier otra forma para su utilización en las Actividades Petroleras, incluyendo las
Instalaciones de Recolección.

“Materiales Inmuebles” significa aquellos Materiales utilizados en las
Actividades Petroleras que: (i) estén unidos de manera fija al Área Contractual: (1) no puedan
separarse sin deterioro de ésta o del Material adherido. y (ili) que no puedan trasladarse de
un lugar a otro por sí mismos o como producto de una fuerza exterior.

“Mecanismo de Ajuste” significa el mecanismo establecido en el Anexo 3
que modifica los parámetros que determinan la Contraprestación del Estado.

“Mejores Prácticas de la Industria” significan los métodos, estándares y
procedimientos generalmente aceptados. publicados y acatados por operadores expertos,
prudentes y diligentes, con experiencia en materia de Exploración. Evaluación. desarrollo,
Extracción de Hidrocarburos y Abandono, los cuales, en el ejercicio de un criterio razonable
y a la luz de los hechos conocidos al momento de tomar una decisión, se consideraría que
obtendrían los resultados planeados e incrementarían los beneficios económicos de la
Extracción de los Hidrocarburos dentro del Área Contractual.

“Mes” significa un mes calendario.

“Metodología” significa la metodología establecida por la Secretaria de
Economía para medir el contenido nacional en Asignaciones y Contratos para la Exploración
y Extracción conforme al artículo 46 de la Ley de Hidrocarburos.

“Normatividad Aplicable” significa todas las leyes, reglamentos,
disposiciones administrativas de carácter general, decretos, órdenes administrativas y demás
normas o decisiones de cualquier tipo expedidas por cualquier Autoridad Gubernamental y
que se encuentren en vigor en el momento que se trate.

“Obligaciones de Carácter Fiscal” significa todos y cada uno de los
impuestos, contribuciones. derechos, aprovechamientos, aranceles y retenciones de cualquier
naturaleza. federales, estatales o municipales, así como todos y cada uno de los accesorios,
recargos, actualizaciones y multas, cobrados o determinados en cualquier momento por
cualquier Autoridad Gubernamental.

“Obstáculos a la Continuación de la Perforación” se refiere a casos en los
que antes de alcanzar la profundidad objetivo para cualquier Pozo, o bien, antes de concluir
con los trabajos de perforación programados, ocurren. entre otros. un accidente. un incidente,
un Caso Fortuito o Fuerza Mayor, o bien. alguno de los siguientes eventos: (1) se encuentre
una formación geológica más antigua que la formación más profunda que se haya planteado

Ú AREA CONTRACTUAL AP-PGU2

Contrato No. CNH-R02-L04-AP-PG02/2018

como objetivo: (ii) se determine que continuar perforando presenta un peligro, incluyendo
peligros asociados a una presión anormalmente alta o derive en pérdidas excesivas de fluidos
de perforación: (ili) se encuentre una formación impenetrable que impida alcanzar la
profundidad planeada. o (iv) se encuentre con una formación geológica con presencia de
Hidrocarburos que deba ser protegida de acuerdo a las Mejores Prácticas de la Industria.

“Operador” significa SHELL.

“Partes” significa el Estado (por conducto de la CNH) y cada una de las
Empresas Participantes.

“Periodo” significa un Mes. en el entendido que cuando las Actividades
Petroleras se realicen en un periodo que no comprenda un Mes completo, el Período será el
número de Días que efectivamente operó el Contrato.

"Período de Desarrollo” significa. en relación con cualquier Descubrimiento
Comercial. el período que inicia con la aprobación del Plan de Desarrollo relativo a dicho
Descubrimiento Comercial y que concluye con la terminación del presente Contrato por
cualquier motivo o por la rescisión administrativa o contractual.

“Periodo de Evaluación” significa la duración del Programa de Evaluación
de hasta tres (3) años contados a partir de la aprobación de dicho programa.

“Periodo de Exploración” significa el período concedido al Contratista para
realizar actividades de Reconocimiento y Exploración Superficial. Exploración y Evaluación
y que se compone del Período Inicial de Exploración. del Primer Período Adicional de
Exploración (de haberlo), del Segundo Periodo Adicional de Exploración (de haberlo) y del
Período de Evaluación (de haberlo).

“Período Inicial de Exploración” significa el periodo concedido al
Contratista para realizar las actividades de Reconocimiento y Exploración Superficial,
Exploración y Evaluación en términos de lo previsto en la Cláusula 4.2.

“Persona” significa cualquier persona física o moral de cualquier tipo,
incluyendo cualquier sociedad. asociación. fideicomiso. co-inversión, gobierno o cualquier
organismo o agencia perteneciente a éste.

“Petróleo” significa la mezcla de carburos de hidrógeno que existe en fase
líquida en los yacimientos y permanece así en condiciones originales de presión y
temperatura. y que puede incluir pequeñas cantidades de sustancias que no son carburos de
hidrógeno.

“Plan de Desarrollo” significa un documento indicativo aprobado por la
CNH. en el que el Contratista describe de manera secuencial, las Actividades Petroleras y
programas asociados a éstas. a desarrollar durante el Período de Desarrollo de conformidad
a la Normatividad Aplicable.

E
n

ARA CONTRACTUAL AP-PGO02

AÑ

Contrato No. CNH-R02-1,04-AP-PG02/2018

“Plan de Exploración” significa un documento indicativo aprobado por la
CNH, en el que el Contratista describe de manera secuencial, las Actividades Petroleras y
programas asociados a éstas a desarrollar durante el Período de Exploración de conformidad
a la Normatividad Aplicable.

“Plazo Adicional” significa cada una de las prórrogas otorgadas al plazo del
presente Contrato de conformidad con lo establecido en la Cláusula 3.2.

“Pozo” significa la perforación efectuada en el subsuelo para comunicar la
superficie con el yacimiento con barrenas de diferentes diámetros a diversas profundidades,
Mamadas etapas de perforación, para la prospección o extracción de Hidrocarburos del
yacimiento. se pueden clasificar dependiendo de su objetivo, ubicación, trayectoria o
función,

“Precio Contractual” significa el valor monetario en Dólares que se asigne
por unidad de medida a cada Hidrocarburo conforme lo dispuesto en el Anexo 3.

“Primer Período Adicional de Exploración” significa la ampliación del
Período de Exploración por hasta tres (3) Años adicionales siguientes a la terminación del
Período Inicial de Exploración.

“Procedimientos de Contabilidad” significa los procedimientos de
contabilidad y de registro de Costos que se adjuntan al presente Contrato como Anexo 4,

o “Producción Comercial Regular” significa la producción regular sostenida
en el Área Contractual con el objeto de hacer uso comercial de dicha producción.

“Programa de Evaluación” significa el programa de actividades de
Evaluación respecto de un Descubrimiento dentro del Periodo de Evaluación.

“Programa Mínimo de Trabajo" significa las Unidades de Trabajo a que se
hace referencia en el Anexo 5. las cuales el Contratista deberá llevar a cabo durante el Periodo
Inicial de Exploración. en el entendido que el Programa Minimo de Trabajo es solamente un
programa de trabajo mínimo y que el Contratista puede llevar a cabo actividades de
Reconocimiento y Exploración Superficial. Exploración y Evaluación adicionales durante el
Período de Exploración.

“Puntos de Medición” significa los lugares propuestos por el Contratista y
aprobados por la CNH, o en su caso determinados por la CNH, ya sea dentro o fuera del Área
Contractual, en los que se medirán, verificarán y entregarán los Hidrocarburos Netos según
lo establece el presente Contrato y la Normatividad Aplicable.

“Recolección” significa el acopio de los Hidrocarburos de cada Pozo del |
1

yacimiento una vez que han sido extraídos del subsuelo, mediante un sistema de líneas de
descarga que van desde el cabezal de los Pozos hasta las primeras baterías de separación O.

en su caso, hasta los sistemas de transporte. A /
E AREA CONTRACTUAL AP-PGO2 Y

Contrato No, CNH-R02-L04-AP-PG02/2018

“Reconocimiento y Exploración Superficial” significa todos aquellos
estudios de Evaluación que se valen únicamente de actividades sobre la superficie del terreno
o del mar para considerar la posible existencia de Hidrocarburos en el Área Contractual.
incluyendo los trabajos para la adquisición. así como el procesamiento, reprocesamiento o
interpretación de información.

"Recuperación Avanzada" significa los procesos de recuperación secundaria
o terciaria consistentes con las Mejores Prácticas de la Industria para permitir una mayor
recuperación de Hidrocarburos en el Área de Desarrollo. incluyendo, sin limitar, el
incremento en la presión del yacimiento y/o reducción de la viscosidad de los Hidrocarburos.

“Regalía” significa la parte de la Contraprestación del Estado determinada en
función del Valor Contractual de los Hidrocarburos, según lo establecido en el Anexo 3.

“Reglas de Mercado” significa el principio de competencia bajo el cual las
partes involucradas en una transacción son independientes y participan en igualdad de
condiciones por interés propio.

“Reservas” significa el volumen de Hidrocarburos en el Subsuelo calculado
a una fecha dada a condiciones atmosféricas que se estima será producido técnica y
económicamente bajo el régimen fiscal aplicable con cualquiera de los métodos y sistemas
de Extracción aplicables a la fecha de Evaluación.

“Secretaría de Hacienda” significa la Secretaría de Hacienda y Crédito
Público.

“Segundo Periodo Adicional de Exploración” significa la ampliación del
Periodo de Exploración por hasta tres (3) Años adicionales siguientes a la terminación del
Primer Período Adicional de Exploración.

“Sistema de Administración” significa el conjunto integral de elementos
interrelacionados y documentados cuyo propósito es la prevención. control y mejora del
desempeño de una instalación o conjunto de ellas en materia de seguridad industrial,
seguridad operativa y de protección al medio ambiente en el sector hidrocarburos.

“Subcontratistas” significa aquellas Personas que lleven a cabo las
Actividades Petroleras a solicitud del Contratista, conforme a la Cláusula 19.2.

“Subproductos” significa aquellos elementos o componentes distintos a los
Hidrocarburos, tal como el azufre o cualquier otro mineral o sustancia contenidos en el
Petróleo o Gas Natural que a su vez puedan ser separados de los Hidrocarburos.

“Trimestre” significa el conjunto de tres (3) Meses consecutivos en los que
se divide el Año. siendo el final de cada Trimestre en los Meses de marzo, junio, septiembre
y diciembre respectivamente. Cuando las Actividades Petroleras se realicen en un periodo
que no comprenda un Trimestre completo, el Trimestre será el número de Días o Meses que
efecrivamente operó el Contrato.

ARLA CONTRACTUAL AP-PG02
Contrato No. CNH-R02-L04-AP-PG02/2018

“Unidad de Trabajo” se refiere a la magnitud unitaria utilizada como
referencia para establecer y evaluar el cumplimiento de las actividades del Programa Mínimo
de Trabajo, el Incremento en el Programa Mínimo y los compromisos adicionales adquiridos
para el Período de Exploración conforme a lo previsto en la Cláusula 4 y el Anexo 5.

“Valor Contractual de los Condensados” significa el resultado de
multiplicar, en el Período que se trate: (i) el Precio Contractual de los Condensados. por (ii)
el volumen de los Condensados medido en Barriles en los Puntos de Medición. determinado
conforme a lo previsto en el Anexo 3.

“Valor Contractual de los Hidrocarburos” significa la suma del Valor
Contractual del Petróleo, el Valor Contractual del Gas Natural y el Valor Contractual de los
Condensados. determinado conforme a lo previsto en el Anexo 3.

“Valor Contractual del Gas Natural” significa el resultado de multiplicar.
en el Período que se trate: (i) el Precio Contractual del Gas Natural. por (ii) el volumen
medido en millones de BTU de Gas Natural en los Puntos de Medición. determinado
conforme a lo previsto en el Anexo 3.

"Valor Contractual del Petróleo" significa el resultado de multiplicar, en el
Período que se trate: (i) el Precio Contractual del Petróleo, por (ii) el votumen de Petróleo
medido en Barriles en los Puntos de Medición, determinado conforme a lo previsto en el
Anexo 3.

1.2 Singular y Plural.

Los términos definidos en la Cláusula 1.1 podrán ser utilizados en el presente
Contrato tanto en singular como en plural.

1.3 Encabezados y Referencias.

Los encabezados de las Cláusulas del presente Contrato han sido insertados
únicamente por conveniencia y no afectarán en forma alguna la interpretación del mismo.
Toda referencia en el presente Contrato a “Cláusulas” o “Anexos” se entenderá como
referencia a las Cláusulas y Anexos del presente Contrato. salvo que se indique lo contrario,

CLÁUSULA 2.
OBJETO DEL CONTRATO

2.1 Modalidad Licencia.

El objeto del presente Contrato es la realización de las Actividades Petroleras
bajo la modalidad de contratación de licencia en virtud del cual se otorga al Contratista el yl
derecho de explorar y extraer a su exclusivo costo y riesgo los Hidrocarburos propiedad del

Estado en el Área Contractual, de conformidad con la Normatividad Aplicable. las Mejores

Prácticas de la Industria y los términos y condiciones del presente Contrato. El Contratista S A

a 15 AREA CONTRACTUAL AP-PG02
Contrato No. CNH-R02-L04-AP-PG02/2018

tendrá derecho a la transmisión onerosa de los Hidrocarburos Producidos. siempre que.
conforme a los términos del Contrato. se encuentre al corriente en el pago de las
Contraprestaciones del Estado señaladas en la Cláusula 16.2.

El Contratista será el único responsable y cubrirá todos los Costos y proveerá
todo el personal, tecnología, Materiales y financiamiento necesarios para la realización de
las Actividades Petroleras. El Contratista tendrá el derecho exclusivo de conducir las
Actividades Petroleras en el Área Contractual sujeto a lo establecido en el presente Contrato
y en la Normatividad Aplicable. La CNH no hace declaración ni garantía alguna de ningún
tipo respecto al Área Contractual y cada una de las Empresas Participantes en lo individual
y el Contratista reconoce que no ha recibido garantía alguna por parte de ninguna Autoridad
Gubernamental respecto a que: (i) en el Área Contractual habrá Descubrimientos: (ii) de
darse algún Descubrimiento, éste será considerado un Descubrimiento Comercial, ni que (ii)
recibirá Hidrocarburos en volúmenes suficientes para cubrir los Costos en que incurra
durante la realización de las Actividades Petroleras.

2.2 No Otorgamiento de Derechos de Propiedad.

Este Contrato no confiere a las Empresas Participantes en lo individual o al
Contratista derecho de propiedad alguno sobre los Hidrocarburos en el Subsuelo. los cuales
son y permanecerán en todo momento propiedad de la Nación. Asimismo. en ningún caso
los recursos minerales distintos a Hidrocarburos existentes en el Área Contractual (sean o no
descubiertos por el Contratista) serán propiedad del Contratista y éste no tendrá derecho en
virtud del Contrato a explotar o utilizar dichos recursos. En caso que durante la conducción
de Actividades Petroleras el Contratista descubra en el Área Contractual recursos minerales
distintos a Hidrocarburos, deberá notificarlo a la CNH dentro de los quince (15) Días
siguientes de dicho descubrimiento. Nada de lo establecido en este Contrato limita el derecho
de la Nación de conceder a un tercero cualquier tipo de concesión, licencia. contrato o
cualquier otro instrumento jurídico para la explotación de los recursos minerales distintos a
Hidrocarburos de conformidad con la Normatividad Aplicable. El Contratista deberá dar
acceso al Área Contractual a cualquier Persona que reciba cualquier concesión. licencia o
contrato para explotar o utilizar recursos distintos a Hidrocarburos en el Área Contractual.
en los términos previstos por la Normatividad Aplicable.

2.3 Intereses de Participación.

Los Intereses de Participación de las Empresas Participantes son los
siguientes:

Empresa Participante Interés de Participación
SHELL 50.00%

PEP 50.00%

lo AREA CONTRACTUAL AP-PG02

í
Contrato No. CNH-R02-L04-AP-PG02/2018

Ningún intento de dar en garantía, ceder o transferir parte o la totalidad del
Interés de Participación tendrá validez o se considerará efectivo salvo por lo dispuesto en la
Cláusula 24.

2.4 — Responsabilidad Solidaria.

Cada una de las Empresas Participantes será solidariamente responsable del
cumplimiento de todas y cada una de las obligaciones del Contratista conforme a este
Contrato independientemente de su Interés de Participación.

2.5 Operador.

El Operador de este Contrato deberá cumplir con las obligaciones del
Contratista derivadas de este Contrato en nombre y representación de cada una de las
Empresas Participantes, Sin perjuicio de lo anterior, se entiende que todos los aspectos
operacionales de las Actividades Petroleras serán llevados a cabo únicamente por el Operador
por cuenta de todas las Empresas Participantes. El incumplimiento del Operador de sus
obligaciones frente a las Empresas Participantes no relevará ni liberará a ninguna de las
Empresas Participantes de su responsabilidad solidaria prevista en este Contrato.

Cada una de las Empresas Participantes nombra en este acto al Operador como
su representante con poderes tan amplios como sean necesarios para representarlas frente a
la CNH para cualquier asunto relacionado con el presente Contrato. Se entenderá que
cualquier asunto acordado por la CNH con el Operador obligará igualmente a cada una de
las Empresas Participantes.

2.6 Cambio de Operador.

Las Empresas Participantes podrán cambiar al Operador, y el Operador podrá
renunciar a su condición, previa autorización de la CNH de conformidad con lo establecido
en la Cláusula 24 del presente Contrato y la Normatividad Aplicable. En caso que la CNH
no emita una resolución dentro del plazo establecido en este Contrato. ésta se entenderá en
sentido favorable,

2.7 Reporte Contable de Beneficios.

Sin perjuicio de lo establecido en la Cláusula 2.2, las Empresas Participantes
podrán reportar para efectos contables y financieros el presente Contrato y los beneficios
esperados del mismo en términos de la Normatividad Aplicable.

CLÁUSULA 3.
PLAZO DEL CONTRATO

Este Contrato entrará en vigor en la Fecha Efectiva. Sujeto a los demás
términos y condiciones del presente Contrato, la duración será de treinta y cinco (35) Años a

7 AREA CONTRACTUAL AP-PGO2

4

Pr
y
Contrato No, CNH-R02-L04-AP-PG02/2018

partir de la Fecha Efectiva. en el entendido que continuarán vigentes las disposiciones que
por su naturaleza tengan que ser cumplidas después de la terminación del mismo, incluyendo,
sin limitar, las relativas al Abandono y a la indemnización.

32 Prórroga.

A partir dei quinto Año previo a la terminación del plazo del Contrato y
siempre que el Contratista esté al corriente de sus obligaciones conforme al mismo, éste podrá
solicitar a la CNH hasta dos (2) Plazos Adicionales para una parte o la totalidad de las Areas
de Desarrollo de conformidad con lo siguiente:

(a) El primer Plazo Adicional tendrá una duración de hasta diez (10) Años
o hasta el límite económico de las Areas de Desarrollo en caso que este último sea menor.

(b) El segundo Plazo Adicional tendrá una duración de hasta cinco (5)
Años o hasta el límite económico de las Areas de Desarrollo en caso que este último sea
menor.

(c) El Contratista deberá presentar la solicitud cuando menos dieciocho
(18) Meses antes de la fecha de terminación del plazo original del presente Contrato o del
Plazo Adicional.

(d) Con las solicitudes de prórroga. el Contratista deberá entregar a la
CNH una propuesta de modificación a los Planes de Desarrollo de conformidad con la
Normatividad Aplicable.

(e) Las Áreas de Desarrollo correspondientes se deberán encontrar en
Producción Comercial Regular durante los cinco (53) Años previos a la fecha de la solicitud.

La CNH resolverá sobre las solicitudes de prórroga del Contratista. revisando,
en su caso, las condiciones técnicas y de operación del Área Contractual. En caso que la CNH
autorice la prórroga, el Plan de Desarrollo deberá modificarse para reflejar tales condiciones
de conformidad con lo establecido en este Contrato.

33 Etapa de Transición de Arranque.

A partir de la Fecha Efectiva, iniciará una etapa con duración de hasta ciento
ochenta (180) Días en la cual se llevará a cabo la entrega del Área Contractual al Contratista
por parte de la CNH o de un tercero designado para tal efecto.

Lo anterior se conducirá conforme a la Normatividad Aplicable y a lo
siguiente:

(a) Entrega de Información del Área Contractual. La CNH proporcionará
al Contratista la información que tenga disponible como referencia del Área Contractual a la
Fecha Efectiva respecto de los Pozos y Materiales, incluyendo el Inventario de Activos: las
autorizaciones ambientales. de seguridad industrial y seguridad operativa: el estudio de

1% AREA CONTRACTUAL AP-PG02
Contrato No. CNH-R02-L.04-AP-PG02/2018

impacto social que hubiere elaborado la Secretaría de Energía. y la información relativa a
pasivos sociales, en su caso.

(b) Pozos y líneas de descarga. El Contratista determinará y documentará
la utilidad de los Pozos y lineas de descarga en el Área Contractual.

En caso de existir Pozos y líneas de descarga distintos a aquellos descritos en
el Anexo 9 Inventario de Activos, el contratista deberá documentar su existencia y determinar
si son útiles para las Actividades Petroleras.

En tanto se determina la no utilidad de conformidad con este inciso (b). todos
los Pozos y líneas de descarga serán considerados útiles para las Actividades Petroleras
dentro del Área Contractual incluyendo aquellos que, en su caso, se documenten después de
esta Etapa de Transición de Arranque. Los Pozos y lineas de descarga determinados como
no útiles por el Contratista no podrán ser operados por el mismo durante el período previo a
su Abandono.

(c) Abandono. La CNH en coordinación con la Secretaría de Energía y
con asistencia técnica de la Agencia vigilará, en términos de la Normatividad Aplicable, que
el contratista o asignatario que estuviera a cargo del Área Contractual con anterioridad a la
Fecha Efectiva lleve a cabo las actividades de Abandono de Pozos y lineas de descarga que
no sean útiles para las Actividades Petroleras.

(d) Evaluación de Impacto Social. El Contratista deberá presentar la
Evaluación de Impacto Social que deberá elaborarse conforme a lo previsto en la
Normatividad Aplicable.

El resarcimiento del pasivo social, en su caso, será obligación del contratista
o asignatario que estuviera a cargo del Área Contractual con anterioridad a la Fecha Efectiva,
lo cual deberá establecerse en un acta de entrega recepción. la cual formará parte de la
información que sea proporcionada al Contratista. de conformidad con el inciso (a) de la
presente Cláusula 3.3.

te) Línea Base Ambiental. El Contratista deberá iniciar los estudios que
permitan establecer la Línea Base Ambiental de acuerdo con los requerimientos que defina
la Agencia al Contratista previo al inicio de las Actividades Petroleras, con la finalidad de
identificar los Daños Preexistentes.

(1 Daños Preexistentes. Se reconocerán como Daños Preexistentes
aquéllos que hayan sido identificados por el Contratista en la Línea Base Ambiental de
conformidad con el inciso (e) de esta Cláusula 3.3 y que hayan sido determinados como tales
por la CNH y la Agencia de conformidad a la Cláusula 14.4. La CNH con asistencia técnica
de la Agencia vigilará, en términos de la Normatividad Aplicable, que el contratista o
asignatario que estuviera a cargo del Área Contractual con anterioridad a la Fecha Efectiva
asuma la responsabilidad y los gastos relacionados con los Daños Preexistentes.

w AREA CONTRACTUAL AP-PG02

Contrato No. CNH-R02-L04-A P-PG02/2018

(2) Responsabilidad del Contratista. El Contratista asumirá total
responsabilidad sobre el Área Contractual. sobre todos los Pozos y líneas de descarga útiles
para las Actividades Petroleras. excluyendo: (i) los pasivos sociales reportados conforme al
inciso (a) de la presente Cláusula. y (ii) Daños Preexistentes determinados de conformidad
con lo previsto en la Cláusula 14.4 de este Contrato y en la Normatividad Aplicable. Sin
perjuicio de lo anterior. el Contratista será responsable de cualquier daño que cause a los
Pozos y Materiales. asi como a los materiales que se encuentren dentro del Area Contractual,
y a los Pozos y líneas de descarga declarados no útiles hasta su Abandono conforme al inciso
(e) de la presente Cláusula. y Daños Ambientales ocasionados durante la realización de las
Activídades Petroleras.

La CNH tendrá la facultad de acompañar al Contratista durante la Etapa de
Transición de Arranque directamente o a través del tercero designado a efecto de revisar y
validar que las actividades llevadas a cabo durante la misma sean realizadas de acuerdo con
las Mejores Prácticas de la industria y de conformidad con la Normatividad Aplicable.

3.4 Renuncia del Contratista.

Sin perjuicio de lo previsto por la Cláusula 18, el Contratista podrá en
cualquier momento renunciar a la totalidad o alguna parte del Área Comractual. y con ello
dar por terminado este Contrato en relación con la parte del Área Contractual en cuestión,
mediante la entrega a la CNH de una notificación irrevocable por escrito con por lo menos
tres (3) Meses de anticipación a la fecha efectiva de dicha renuncia. Dicha renuncia no
afectará las obligaciones del Contratista relacionadas con: (¡) la terminación del Programa
Mínimo de Trabajo, el Incremento en el Programa Minimo y los compromisos mínimos para
el Primer Período Adicional de Exploración (de haberlo) y el Segundo Periodo Adicional de
Exploración (de haberlo) o en su caso. el pago de las penas convencionales correspondientes
de conformidad con la Cláusula 4: (ii) el Abandono y la entrega del área de acuerdo con lo
establecido en la Cláusula 18. y (iii) la renuncia y devolución del Área Contractual de acuerdo
con lo establecido en la Cláusula 7. En caso de la terminación anticipada del presente
Contrato por parte del Contratista conforme a esta Cláusula 3.4. éste no tendrá derecho a
recibir indemnización alguna.

CLÁUSULA 4.
EXPLORACIÓN

4.1 Plan de Exploración.

Dentro de los ciento ochenta (180) Días siguientes a la Fecha Efectiva, el
Contratista deberá presentar a la CNH para su aprobación el Plan de Exploración. El Plan de
Exploración deberá contemplar. por lo menos, la realización de todas las actividades
previstas para el Periodo de Exploración e incluirá la solicitud de autorización del Sistema
de Administración a implementar ingresada a la Agencia.

La CNH resolverá sobre la propuesta de Plan de Exploración en un plazo que
no excederá los ciento veinte (120) Días a partir de que reciba la información necesaria en

AREA CONTRACTUAL AP-PGO2
Contrato No. CNH-R02-L.04-AP-PG02/2018

los términos de la Normatividad Aplicable, En caso que la CNH no emita una resolución
dentro del plazo establecido. ésta se entenderá en sentido favorable.

Sin menoscabo de la facultad de aprobar el Plan de Exploración dentro del
plazo previsto en esta Cláusula 4.1. la CNH podrá emitir observaciones relativas a dicho Plan
de Exploración. cuando éste: (1) no se elabore de conformidad con las Mejores Prácticas de
la Industria para la evaluación del potencial de Hidrocarburos, incluyendo estándares en
seguridad industrial, seguridad operativa, protección ambiental y de salud en el trabajo. o (ii)
no prevea la incorporación de Reservas ni la delimitación del área correspondiente a la
Exploración dentro del Area Contractual. El Contratista será quien proponga las soluciones
operativas y los ajustes correspondientes al Plan de Exploración para atender las
observaciones de la CNH. La CNH y el Contratista podrán celebrar audiencias o
comparecencias para aclarar de buena fe cualquier diferencia técnica que exista al respecto
de las observaciones al Plan de Exploración. de conformidad con las Mejores Prácticas de la
Industria y la Normatividad Aplicable.

42 Período Inicial de Exploración.

El Periodo Inicial de Exploración tendrá una duración de hasta cuatro (4) Años
a partir de la aprobación del Plan de Exploración. El Contratista estará obligado a concluir,
al menos el Programa Mínimo de Trabajo y el Incremento en el Programa Mínimo
correspondiente durante el Período Inicial de Exploración. Sin perjuicio de las obligaciones
para acceder al Primer Periodo Adicional de Exploración, el Contratista podrá realizar las
Unidades de Trabajo equivalentes a un (1) Pozo exploratorio durante el Primer Periodo
Adicional de Exploración en caso de que se haya comprometido a realizar las Unidades de
Trabajo equivalentes a dos (2) Pozos exploratorios como Incremento en el Programa Minimo.

E) Contratista podrá solicitar a la CNH, mediante notificación por escrito
realizada cuando menos sesenta (60) Días previos a la terminación del Periodo Inicial de
Exploración, la prórroga de este perívdo a fin de concluir actividades en proceso
contempladas en el Plan de Exploración que por razones no imputables al Contratista sean
de imposible conclusión dentro del período a que se refiere esta Cláusula 4.2. La CNH
aprobará la prórroga en términos de la Normatividad Aplicable.

Al finalizar el Período Inicial de Exploración el Contratista tendrá derecho a
dar por terminado el presente Contrato mediante notificación por escrito a la CNH en
términos de lo previsto en la Cláusula 3.4.

4.3 Primer Periodo Adicional de Exploración.

Sujeto a lo establecido en esta Cláusula 4.3. el Contratista podrá solicitar a la
CNH, mediante notificación por escrito realizada con cuando menos sesenta (60) Días
previos a la terminación del Período Inicial de Exploración, el Primer Periodo Adicional de
Exploración. El Contratista solamente podrá solicitar dicha ampliación en caso que: (i) haya
cumplido con las Unidades de Trabajo requeridas para el Período Inicial de Exploración de
conformidad con la Cláusula 4.2; y (ii) se comprometa a realizar las Unidades de Trabajo
equivalentes a un (1) Pozo exploratorio durante el Primer Periodo Adicional de Exploración

a ARÉA CONTRACTUAL AP-PG02

Contrato No. CNH-R02-L04-AP-PG02/2018

de conformidad con el Anexo 5, en adición a cualquier número de Unidades de Trabajo
comprometidas como Incremento en el Programa Mínimo que no hayan sido ejecutadas
durante el Periodo Inicial de Exploración de conformidad con la Cláusula 4,2. La CNH
aprobará dicha ampliación en caso que se cumplan las dos (2) condiciones antes
mencionadas. siempre que el Contratista se encuentre al corriente con todas las demás
obligaciones conforme al presente Contrato y condicionado a que la CNH reciba la Garantía
del Primer Período Adicional dentro de los siguientes diez (10) Días Hábiles a que la CNH
apruebe la ampliación.

El Contratista podrá solicitar a la CNH, mediante notificación por escrito
realizada cuando menos sesenta (60) Dias previos a la terminación del Primer Período
Adicional de Exploración, la prórroga de este periodo a fin de concluir actividades en proceso
contempladas en el Plan de Exploración que por razones no imputables al Contratista sean
de imposible conclusión dentro del periodo a que se refiere esta Cláusula 4.3. La CNH
aprobará la prórroga en términos de la Normatividad Aplicable,

En caso que durante el Periodo Inicial de Exploración. el Contratista realice
Unidades de Trabajo adicionales a las que se comprometió de conformidad con la Cláusula
4.2, el Contratista podrá solicitar la acreditación de dichas Unidades de Trabajo para el
Primer Período Adicional de Exploración. Dicha solicitud deberá incluirse en la solicitud de
ampliación del Periodo de Exploración. conforme a lo previsto en esta Cláusula 4,3.

44 Segundo Periodo Adicional de Exploración.

Sujeto a lo establecido en esta Cláusula 4.4, el Contratista podrá solicitar a la
CNH, mediante notificación por escrito realizada con cuando menos sesenta (60) Días
previos a la terminación del Primer Periodo Adicional de Exploración, el Segundo Periado
Adicional de Exploración. El Contratista solamente podrá solicitar dicha ampliación en caso
que: (i) haya cumplido con las Unidades de Trabajo requeridas para el Primer Período
Adicional de Exploración. y (ii) se comprometa a realizar las Unidades de Trabajo
equivalentes a uno (1) o dos (2) Pozos durante el Segundo Período Adicional de Exploración
de conformidad con la Cláusula 7.1 y el Anexo 5. La CNH aprobará dicha ampliación en
caso que se cumplan las dos (2) condiciones antes mencionadas. siempre que el Contratista
se encuentre al corriente con todas las demás obligaciones conforme al presente Contrato y
condicionado a que la CNH reciba la Garantía del Segundo Período Adicional dentro de los
siguientes diez (10) Días Hábiles a que la CNH apruebe la ampliación.

El Contratista podrá solicitar a la CNH. mediante notificación por escrito
realizada cuando menos sesenta (60) Días previos a la terminación del Segundo Período
Adicional de Exploración, la prórroga de este período a fin de concluir actividades en proceso
contempladas en el Plan de Exploración que por razones no imputables al Contratista sean
de imposible conclusión dentro del período a que se refiere esta Cláusula 4.4. La CNH
aprobará la prórroga en términos de la Normatividad Aplicable.

En caso que durante el Primer Período Adicional de Exploración. el
Contratista realice Unidades de Trabajo adicionales a las que se comprometió de
conformidad con la Cláusula 4,3, el Contratista podrá solicitar la acreditación de dichas

2 AREA CONTRACTUAL AP-PGU2
Contrato No. CNH-R02-L04-AP-PG02/2018

Unidades de Trabajo para el Segundo Periodo Adicional de Exploración. Dicha solicitud
deberá incluirse en la solicitud de ampliación del Período de Exploración, conforme a lo
previsto en esta Cláusula 4.4.

4.5 Actualización del Plan de Exploración.

El Contratista deberá desarrollar las actividades de Exploración de
conformidad con el Plan de Exploración aprobado. De considerarlo necesario, el Contratista
podrá someter a aprobación de la CNH modificaciones al Plan de Exploración. La CNH
podrá consultar a la Agencia y a la Secretaría de Economía, en el ámbito de sus atribuciones
sobre la propuesta de modificación y resolverá en un plazo que no excederá los ciento veinte
(120) Días a partir de que reciba la información necesaria en términos de la Normatividad
Aplicable.

46 Retraso en la Presentación del Plan de Exploración.

En caso que el Contratista presente para la aprobación de la CNH el Plan de
Exploración una vez transcurrido el plazo establecido para su presentación, el Contratista
deberá pagar al Fondo una pena convencional equivalente a diez mil (10.000) Dólares por
Día de retraso.

47 — Inc iento de los Compromisos de Trabajo.

En caso de incumplimiento de los compromisos de trabajo establecidos de
conformidad con las Cláusulas 4.2, 4.3 y 4.4. el Contratista deberá pagar al Fondo como pena
convencional:

(a) El monto necesario para llevar a cabo las Unidades de Trabajo no
ejecutadas al término del Período Inicial de Exploración, calculado de conformidad con lo
establecido en la Cláusula 17.1 y en el Anexo 5. hasta por el monto de la Garantía de
Cumplimiento Inicial. :

(b) El monto necesario para llevar a cabo las Unidades de. Trabajo que el
Contratista se comprometió a realizar durante el Primer Período Adicional de Exploración
conforme a la Cláusula 4.3 y que no haya llevado a cabo al término de dicho período
calculado de conformidad con lo establecido en la Cláusula 17.1 (a) y en el Anexo 5, hasta
por el monto de la Garantía del Primer Periodo Adicional.

(c) El monto necesario para llevar a cabo las Unidades de Trabajo que el
Contratista se comprometió a realizar durante el Segundo Periodo Adicional de Exploración
conforme a la Cláusula 4.4 y que no haya llevado a cabo al término de dicho periodo
calculado de conformidad con lo establecido en la Cláusula 17.1 (b) y en el Anexo 5, hasta
por el monto de la Garantía del Segundo Periodo Adicional.

(d) En caso que el Contratista renuncie a la totalidad del Área Contractual
conforme a la Cláusula 3.4, se considerará que la fecha de la renuncia corresponderá al
término del Periodo Inicial de Exploración. Primer Periodo Adicional de Exploración o

3 AREA CONTRACTUAL AP-PG02
Contrato No. CNH-R02-L04-AP-PG02/2018

Segundo Periodo Adicional de Exploración. según sea el caso. y se aplicarán las penas
convencionales que correspondan conforme a los incisos (a). (b) y (c) de esta Cláusula 4.7.

(e) La CNH podrá hacer efectiva la Garantía de Cumplimiento en los
montos de las penas convencionales que correspondan en caso que el Contratista no pague al
Fondo dichos valores dentro de los quince (15) Días siguientes a la terminación del Periodo
Inicial de Exploración, Primer Período Adicional de Exploración o Segundo Período
Adicional de Exploración. según sea el caso.

Sin perjuicio de lo establecido en el presente Contrato, una vez que el
Contratista realice el pago de los montos descritos en los incisos (a). (b) y (c), o en el caso
que se haga efectiva la Garantía de Cumplimiento de conformidad con el inciso (e) de esta
Cláusula 4.7. se considerará que el Contratista ha subsanado el incumplimiento del Programa
Mínimo de Trabajo. del Incremento en el Programa Mínimo o de los compromisos
adicionales que se adquirieron para el Primer Periodo Adicional de Exploración o el Segundo
Perioda Adicional de Exploración.

48 Pruebas de Formación.

El Contratista remitirá a la CNH toda la información relevante y los estudios
técnicos relativos a cualquier prueba de formación. incluyendo aquellos datos que surjan
directamente de la misma en los plazos establecidos en la Normatividad Aplicable.

4.9 Notificación de Descubrimiento.

El Contratista tendrá la obligación de dar aviso a la CNH sobre cualquier
Descubrimiento que se confirme, previo a la notificación a cualquier tercero. Dentro de los
treinta (30) Días siguientes a que se confirme cualquier Descubrimiento. el Contratista deberá
notificar a la CNH y remitir: (1) toda la Información Técnica disponible relacionada con el
Descubrimiento incluyendo los detalles de la calidad. flujo y formaciones geológicas; (ii) un
reporte analizando dicha información y estableciendo los detalles acerca de un posible
programa de prueba de Pozos. y (iii) sus criterios preliminares sobre la conveniencia de
realizar actividades de Evaluación de dicho Descubrimiento. de conformidad con la
Normatividad Aplicable.

El plazo para la presentación del Programa de Evaluación iniciará a partir de
la notificación del Descubrimiento de conformidad con lo establecido en la Cláusula 5.1.

CLÁUSULA $5.
EVALUACIÓN

5.1 Evaluación.

En caso de un Descubrimiento dentro del Período de Exploración, el
Contratista presentará para la aprobación de la CNH el Programa de Evaluación, en un plazo

z AREA CONTRACTUAL AP-PG02
Contrato No. CNH-R02-L04-AP-PG02/2018

de ciento ochenta (180) Días contados a partir de la notificación del Descubrimiento. en cuyo
caso aplicarán las disposiciones de la Cláusula 5.2.

Por razones de eficiencia técnica o económica el Contratista podrá, junto con
la notificación del Descubrimiento. solicitar a la CNH prorrogar la presentación del Programa
de Evaluación en un plazo mayor al previsto en esta Cláusula 5.1. La CNH aprobará la
prórroga en términos de la Normatividad Aplicable,

5.2 Programa de Evaluación.

El Programa de Evaluación presentado conforme a lo previsto en la Cláusula
5.1 y la Normatividad Aplicable deberá establecer el contenido de las actividades de
Evaluación que llevará a cabo durante el Periodo de Evaluación. El Programa de Evaluación
del Descubrimiento deberá cubrir el Área de Evaluación, y elaborarse conforme a la
Normatividad Aplicable, con un alcance suficiente para determinar si el Descubrimiento
puede ser considerado un Descubrimiento Comercial.

Cualquier Programa de Evaluación podrá contemplar la reevaluación de
cualquier Descubrimiento dentro del Area Contractual que no haya sido declarado como
Descubrimiento Comercial.

El Contratista podrá solicitar a la CNH, mediante notificación por escrito
realizada cuando menos sesenta (60) Días previos a la terminación del Período de
Evaluación. la prórroga de este período a fin de concluir actividades en proceso contempladas
en el Programa de Evaluación que por razones no imputables al Contratista sean de imposible
conclusión dentro del período a que se refiere esta Cláusula 5.2. La CNH aprobará la prórroga
en términos de la Normatividad Aplicable.

La CNH resolverá sobre la propuesta del Programa de Evaluación en un plazo
que no excederá Jos sesenta (60) Días a partir de que reciba la información necesaria en los
términos de ta Normatividad Aplicable.

En caso que la CNH niegue la aprobación del Programa de Evaluación
propuesto. la CNH fundará y motivará su resolución.

5.3 Hidrocarburos Extraidos Durante Pruebas.

El Contratista deberá hacer uso comercial o aprovechar, de conformidad con
la Normatividad Aplicable, los Hidrocarburos obtenidos durante cualquier prueba realizada
para determinar las caracteristicas del yacimiento y los caudales de producción. Lo anterior
sin perjuicio del pago de Contraprestaciones correspondientes a dichos Hidrocarburos de
conformidad con lo establecido en el Anexo 3.

5.4 — Informe de Evaluación.

A más tardar cuarenta y cinco (45) Dias contados a partir de la terminación
del Período de Evaluación para cualquier Descubrimiento, el Contratista deberá entregar a la

25 AREA CONTRACTUAL AP-PG02

]

An
y
Contrato No. CNH-R02-L,04-AP-PG02/2018

CNH un informe de todas las actividades de Evaluación llevadas a cabo durante dicho
Periodo de Evaluación. de conformidad con la Normatividad Aplicable.

CLÁUSULA 6.
DESARROLLO

6.1 Descubrimiento Comercial.

Durante el Período de Evaluación y hasta noventa (90) Dias después de la
terminación de dicho periodo, el Contratista deberá informar a la CNH si considera que el
Descubrimiento es un Descubrimiento Comercial. en cuyo caso el Contratista deberá
presentar el Plan de Desarrollo para dicho Descubrimiento Comercial. de conformidad con
lo previsto en la Cláusula 6.2, sin perjuicio de que el Contratista deberá continuar realizando
actividades de Reconocimiento y Exploración Superficial. Exploración y Evaluación
conforme al Plan de Exploración en el resto del Área Contractual hasta la terminación del
Período de Exploración o la conclusión del Programa Mínimo de Trabajo, el Incremento en
el Programa Mínimo o los compromisos de trabajo adquiridos para el Primer Periodo
Adicional de Exploración o el Segundo Periodo Adicional de Exploración. La declaración de
un Descubrimiento Comercial deberá incluir la delimitación y características del Área de
Desarrollo. la cual deberá contar con la aprobación de la CNH.

El plazo para la presentación del Plan de Desarrollo iniciará a partir de ta
declaración de cualquier Descubrimiento Comercial.

6.2 Plan de Desarrollo.

Dentro de los dos (2) Años siguientes a la declaración de un Descubrimiento
Comercial, el Contratista deberá presentar a la CNH para su aprobación el Plan de Desarrollo
correspondiente. El Plan de Desarrollo deberá: (i) contemplar la totalidad del Área de
Desarrollo: (ii) prever la utilización de métodos y procesos adecuados para obtener el
máximo factor de recuperación final de las Reservas de conformidad con las Mejores
Prácticas de la Industria: (iii) contar con el programa de aprovechamiento de Gas Natural
correspondiente y los mecanismos de medición de la producción de Hidrocarburos. y (iv)
elaborarse de conformidad con la Normatividad Aplicable. La CNH otorgará o negará su
aprobación a la propuesta de Plan de Desarrollo en un plazo que no excederá los ciento veinte
(120) Días a partir de que reciba la información necesaria en los términos de la Normatividad
Aplicable. En caso que la CNH no emita una resolución dentro del plazo establecido. ésta se
entenderá en sentido favorable.

6.3 — Observaciones al Plan de Desarrollo por Parte de CNH.

Sin menoscabo de la facultad de aprobar el Plan de Desarrollo por parte de la
CNH en el plazo establecido en la Cláusula 6.2, la CNH podrá emitir observaciones a
cualquier Plan de Desarrollo presentado por el Contratista. cuando determine que: (1) se
modifican los sistemas de medición y/o los Puntos de Medición: (ii) se modifican los
programas de aprovechamiento de Gas Natural: (iii) las Reservas de Hidrocarburos en el
Area de Desarrollo se explotarían a tasas excesivas o insuficientes; (iv) ocurriría una pérdida

E de

AREA CONTRACTUAL AP-PGO2
Contrato No. CNH-R02-L04-AP-PG02/2018

excesiva de presión en el yacimiento o no se alcanzaría la distancia óptima de separación
entre los Pozos: (v) el proyecto del Plan de Desarrollo no sea consistente con las Mejores
Prácticas de la Industria, incluyendo estándares en seguridad industrial, seguridad operativa.
protección ambiental y de salud en el trabajo: (vi) el proyecto del Plan de Desarrollo no
incluya un programa de cumplimiento del porcentaje de contenido nacional, así como un
programa de transferencia de tecnología; (vii) el proyecto del Plan de Desarrollo incumpla
con cualquier disposición de este Contrato; (viii) se incumpliria con la Normatividad
Aplicable. incluyendo estándares en seguridad industrial, seguridad operativa. protección
ambiental y de salud en el trabajo; (ix) se asumiría un nivel de riesgo operativo y ambiental
que no sea aceptable conforme a la Normatividad Aplicable; (x) el Sistema de
Administración no es efectivo para administrar los riesgos dentro de niveles aceptables o no
se aplica, o (xi) se incumpliria con el Sistema de Administración o se causaría un impacto
adverso sobre el medio ambiente.

El Contratista será quien proponga las soluciones operativas y los ajustes
correspondientes al Plan de Desarrollo para atender las observaciones de la CNH, en el plazo
que para tal efecto indique. La CNH y el Contratista podrán celebrar audiencias o
comparecencias para aclarar de buena fe cualquier diferencia técnica que exista al respecto
de las observaciones al Plan de Desarrollo, de conformidad con las Mejores Prácticas de la
Industria y la Normatividad Aplicable. La CNH podrá consultar a la Agencia y a la Secretaría
de Economia, en el ámbito de sus respectivas atribuciones.

6.4 Actualización del Plan de Desarrollo.

El Contratista deberá desarrollar el Descubrimiento Comercial de acuerdo con
el Plan de Desarrollo aprobado. El Contratista podrá proponer modificaciones al Plan de
Desarrollo. en términos de lo previsto en la Normatividad Aplicable y sujeto a la aprobación
de la CNH. La CNH podrá consultar a la Agencia y a la Secretaria de Economía, en el ámbito
de sus atribuciones y resolverá sobre la propuesta de modificación en un plazo que no
excederá los ciento veinte (120) Días a partir de que reciba la información necesaria en los
términos de la Normatividad Aplicable.

6.5 Actividades de Exploración Adicionales.

Finalizados los Periodos de Evaluación, una vez que se lleve a cabo la
reducción y la devolución del área a la que se refiere el inciso (h) de la Cláusula 7.1 y en el
supuesto de que el Contratista determine la posibilidad de que existen Hidrocarburos en una
estructura del subsuelo o cierre estratigráfico en el Área Contractual remanente, el Contratista
deberá dar aviso a la CNH y presentar para su aprobación un nuevo Plan de Exploración con
el propósito de llevar a cabo las Actividades Petroleras que considere convenientes en dicha
estructura de! subsuelo o cierre estratigráfico. Lo anterior de conformidad con lo establecido
en este Contrato y en la Normatividad Aplicable,

Es] AREA CONTRACTUAL. AP-PGU2

==
Contrato No. CNH-R02-L04-AP-PG02/2018

CLÁUSULA 7. .
REDUCCIÓN Y DEVOLUCIÓN DEL ÁREA

7.1 Reglas de Reducción y Devolación.

El Contratista deberá renunciar y devolver el Área Contractual conforme a lo
establecido a continuación:

(a) Si el Contratista ejerció el derecho de terminación previsto en la
Cláusula 4.2 al finalizar el Período Inicial de Exploración, el Contratista deberá devolver el
cien por ciento (100%) del Área Contractual.

(b) Si al Contratista se le concedió el Primer Período Adicional de
Exploración. al finalizar el Período Inicial de Exploración el Contratista no deberá devolver
porcentaje alguno del Area Contractual.

(c) Si al Contratista no se le concedió el Primer Periodo Adicional de
Exploración. al finalizar el Periodo Inicial de Exploración el Contratista deberá devolver el
cien por ciento (100%) del Área Contractual que no esté contemplada en un Programa de
Evaluación o en un Plan de Desarrollo aprobado por la CNH.

(d) Si al Contratista no se le concedió el Segundo Período Adicional de
Exploración, al finalizar el Primer Período Adicional de Exploración el Contratista deberá
devolver el cien por ciento (100%) del Área Contractual que no esté contemplada en un
Programa de Evaluación o en un Plan de Desarrollo aprobado por la CNH,

(e) Si al Contratista se le concedió el Segundo Período Adicional de
Exploración mediante el compromiso de realizar las Unidades de Trabajo equivalentes a un
(1) Pozo de conformidad con el Anexo 5. deberá devolver el cincuenta por ciento (50%) del
Área Contractual que no esté contemplada en un Programa de Evaluación o en un Plan de
Desarrollo aprobado por la CNH at finalizar el Primer Periodo Adicional de Exploración.

0) Si al Contratista se le concedió el Segundo Período Adicional de
Exploración mediante el compromiso de realizar las Unidades de Trabajo equivalentes a dos
(2) Pozos de conformidad con el Anexo 5, el Contratista no deberá devolver porcentaje
alguno del Área Contractual.

(8) Al finalizar el Segundo Periodo Adicional de Exploración, el
Contratista deberá renunciar y devolver el cien por ciento (100%) del Área Contractual que
no esté contemplada en un Programa de Evaluación o en un Plan de Desarrollo aprobado por
la CNH.

(h) Al finalizar el o los Períodos de Evaluación correspondientes, el
Contratista deberá renunciar y devolver el cien por ciento (100%) de las Áreas de Evaluación
de que se trate si: (1) conforme a los plazos previstos en el presente Contrato, no declara un
Descubrimiento Comercial; o si: (ii) habiendo declarado el Descubrimiento Comercial no

AREA CONTRACTUAL AP-PG02

==
Contrato No. CNH-R02-L04-AP-PG02/2018

presentara un Plan de Desarrollo para aprobación de la CNH, o (iii) habiéndolo presentado
no sea aprobado por la CNH conforme a la Normatividad Aplicable:

() En caso que se otorgue una prórroga a la vigencia del presente Contrato
el Contratista. a solicitud de la CNH, deberá renunciar y devolver el cien por ciento (100%)
de las estructuras del subsuelo o cierres estratigráficos que no sean parte del Plan de
Desarrollo que se modifique de conformidad con lo establecido en la Cláusula 3.2, y

(6) Al darse por terminado el presente Contrato por cualquier motivo, o en
caso que la CNH rescinda el presente Contrato, el Contratista deberá devolver el cien por
ciento (100%) del Área Contractual, incluyendo cualquier Área de Evaluación y Área de
Desarrollo.

7.2 No Disminución de Otras Obligaciones.

Lo previsto en esta Cláusula 7 no se entenderá como una disminución de las
obligaciones del Contratista de cumplir con los compromisos de trabajo para el Periodo de
Exploración o con sus obligaciones respecto a las actividades de Abandono y demás previstas
en este Contrato. '

CLAUSULA 8,

ACTIVIDADES DE PRODUCCIÓN
8.1 Perfil de Producción.

A partir del Año en que se prevea el inicio de la Producción Comercial
Regular, el Contratista incluirá en sus programas de trabajo un pronóstico de producción de
conformidad con la Normatividad Aplicable. Los programas de trabajo deberán contemplar
la producción de Hidrocarburos a la tasa óptima de conformidad con las Mejores Prácticas
de la Industria.

8.2 Instalaciones,

El Contratista estará obligado a realizar todas las actividades de construcción.
instalación, reparación y reacondicionamiento de los Pozos, Instalaciones de Recolección y
cualesquiera otras instalaciones necesarias para las actividades de producción de
conformidad con el Sistema de Administración. El Contratista mantendrá todos los
Materiales utilizados en las Actividades Petroleras en buen estado de funcionamiento de
acuerdo con el Sistema de Administración. las Mejores Prácticas de la Industria y las
recomendaciones de los fabricantes de los Materiales.

CLÁUSULA 9.
UNIFICACIÓN

9,1 Procedimiento de Unificación,

El Contratista deberá dar aviso a la Secretaría de Energía y a la CNH en un
lazo que no excederá los sesenta (60) Días Hábiles posteriores a haber reunido los elementos

29 AREA CONTRACTUAL AP-PG02
Contrato No. CNH-R02-L04. AP-PG02/2018

suficientes que permitan inferir la existencia de un yacimiento compartido. Dicho aviso
deberá contener por lo menos: (i) el análisis técnico sustentado que determine la posible
existencia del yacimiento compartido; (ii) las caracteristicas generales de dicho yacimiento
compartido: (iii) los estudios geológicos, geofísicos y demás utilizados para determinar la
posible existencia de dicho yacimiento compartido. incluyendo, en su caso. la información
obtenida de la perforación de Pozos mediante los cuales se determinó que el yacimiento de
que se trate excede los límites del Área Contractual: (iv) una propuesta de programa de
trabajo para las Actividades Petroleras previas al acuerdo de unificación entre el Contratista

y el o los terceros involucrados. y (v) la información adicional que el Contratista considere
necesaria.

Una vez recibido el aviso se llevará a cabo lo siguiente:

ta) La CNH remitirá a la Secretaria de Energía en un plazo no mayor a
cuarenta y cinco (45) Dias Hábiles contados a partir de la recepción de la información
correspondiente. el dictamen técnico sobre la posible existencia del yacimiento compartido.

(b) Una vez recibida la información referida en el inciso (a) anterior. la
Secretaría de Energía contará con hasta diez (10) Días Hábiles para enviar a la Secretaría de
Hacienda el dictamen que al efecto elabore la CNH, y demás información que considere
necesaria a efecto que esta última emita su opinión respecto de la unificación en un plazo que
no exceda los treinta (30) Días Hábiles.

(c) Una vez recibida la opinión de la Secretaria de Hacienda, la Secretaría
de Energía contará con hasta treinta (30) Dias Hábiles para instruir al Contratista la
unificación del yacimiento compartido y solicitará al Contratista la información referida en
la Normatividad Aplicable relativa al acuerdo de unificación. El Contratista contará con hasta
ciento veinte (120) Dias Hábiles para remitir dicha información.

(d) En caso que el Contratista no remita a la Secretaría de Energia la
información referida en el inciso (c) anterior y demás que se prevea en la Normatividad
Aplicable. la Secretaría de Energía determinará las términos y condiciones bajo los cuales se
llevará a cabo la unificación. Lo anterior. durante el siguiente Año. contado a partir de que
concluya el plazo referido en el inciso (c) anterior.

Con base en el acuerdo de unificación y en la propuesta de participación en
las Actividades Petroleras previas al acuerdo de unificación. según corresponda, la CNH
podrá aprobar al operador designado para la realización de actividades de Exploración y
Extracción en el área del yacimiento compartido. de forma tal que las Unidades de Trabajo
correspondientes al yacimiento unificado puedan distribuirse entre las partes conforme a la
participación establecida en el acuerdo de unificación. Asimismo, las actividades
desarrolladas para la determinación de la existencia de un yacimiento compartido serán
consideradas para acreditar el cumplimiento del Programa Mínimo de Trabajo. el Incremento
en el Programa Mínimo o los compromisos de trabajo adquiridos para el Primer Período
Adicional de Exploración o el Segundo Período Adicional de Exploración.

E 3 AREA CONTRACTUAL AP-PGU2

Ex
Contrato No. CNH-R02-L04-AP-PG02/2018

9.2 Unificación sin Contratista o Asignatario Contiguo.

De conformidad con lo previsto en la Cláusula 9.1 y en el supuesto que el
yacimiento se localice parcialmente en un área en la que no se encuentre vigente una
asignación o un contrato para la Exploración y Extracción, el Contratista deberá notificar a
la CNH los estudios geológicos. geofísicos y demás utilizados para determinar la existencia
de dicho yacimiento compartido, incluyendo, en su caso, la información obtenida de la
perforación de Pozos mediante los cuales se determinó que el yacimiento de que se trate
excede los límites del Área Contractual: El Contratista podrá continuar con los trabajos
dentro del Área Contractual mismos que deberán estar considerados en los Planes de
Exploración y los Planes de Desarrollo aprobados por la CNH. Por su parte, la Secretaria de
Energía determinará el instrumento jurídico que servirá de base para llevar a cabo las
Actividades Petroleras en el área en la que no se encuentre vigente una asignación o contrato
para la Exploración y Extracción. Sin perjuicio de lo anterior, el Contratista podrá someter a
consideración de la Secretaría de Energía las áreas en las que se extiendan los yacimientos
compartidos, de conformidad con lo establecido en el artículo 29. fracción 1 de la Ley de
Hidrocarburos. Dicha propuesta no será vinculante, ni otorgará derechos preferenciales en
relación con la adjudicación de los contratos para la Exploración y Extracción que resulten.

CLÁUSULA 10.
AVANCE DE LAS ACTIVIDADES PETROLERAS

10.1 Perforación de Pozos.

Antes de iniciar la perforación de cualquier Pozo, el Contratista deberá obtener
los permisos y autorizaciones que correspondan conforme a la Normatividad Aplicable. Una
vez recibida la autorización para la perforación de cualquier Pozo, el Contratista estará
obligado a cumplir-con los términos y condiciones de la autorización y dentro de las
especificaciones técnicas requeridas en el Plan de Exploración. Programa de Evaluación o
Plan de Desarrollo, excepto si existen Obstáculos a la Continuación de la Perforación.

10.2 Reportes de Perforación y Geofísicos.

Durante la perforación de cualquier Pozo y hasta la terminación de las
actividades de perforación. el Contratista enviará a la CNH los reportes de perforación que
requiera la Normatividad Aplicable. El Contratista deberá mantener un registro digital. en
original y reproducible con buena calidad. de toda la información geológica y geofísica
relacionada con el Área Contractual y deberá entregar a la CNH una copia de dicha
información, incluyendo los registros de bitácora de los Pozos,

A la terminación de cualquier Pozo el Contratista deberá presentar un informe
final de terminación de Pozo que contenga cuando menos la información requerida por la

Normatividad Aplicable.

10.3 Programas de Trabajo Indicativos.

3 ARA CONTRACTUAL AP-PG02

J
tr
Y
Contrato No. CNH-R02-L04-AP-PG02/2018

El Contratista proporcionará a la CNH. a más tardar el primer Día Hábil del
cuarto Trimestre de cada Año. programas de trabajo indicativos que deberán contener una
lista de las actividades que planea realizar y el tiempo estimado para cada una de estas
actividades de conformidad con la Normatividad Aplicable.

10.4 Informes de Avance.

El Contratista proporcionará a las Autoridades Gubernamentales los informes
de avance relativos a las Actividades Petroleras de conformidad con la Normatividad
Aplicable.

10.5 Actividades Exentas de Apr: ión.

Salvo por lo previsto en la Normatividad Aplicable, una vez aprobado el Plan
de Exploración. el Programa de Evaluación o el Plan de Desarrollo por la CNH, el Contratista
no tendrá que obtener la aprobación particular de la CNH de los detalles del diseño, ingeniería
y construcción de las instalaciones contemplados en dichos planes aprobados, ni el detalle de
la manera en que serán operadas.

CLÁUSULA 11.
COSTOS

11.1 Contabilidad de Costos del Contratista.

Toda operación contable del Contratista relacionada con el cumplimiento de
sus obligaciones derivadas del presente Contrato, cualquiera que sea la moneda empleada y
lugar de pago. deberá ser consignada en la Cuenta Operativa. conforme a lo establecido en
el Anexo 4 y la Normatividad Aplicable.

11.2 Presupuestos Indicativos.

El Contratista proporcionará para fines informativos a la CNH, a más tardar
el primer Dia Hábil del cuario Trimestre de cada Año. presupuestos indicativos que deberán
contener una lista detallada de las actividades que planea realizar y el costo estimado de cada
una de estas actividades. sin perjuicio que el Contratista pueda presentar actualizaciones
posteriores.

11.3 Procura de Bienes y Servicios.

Toda la procura de los bienes y servicios relacionados con las Actividades
Petroleras se sujetará a los principios de transparencia, economía y eficiencia, y deberá
cumplir con lo establecido en el Anexo 7.

11.4 Obligación de Mantener Registros.

El Contratista deberá mantener en sus oficinas en México todos los libros de

contabilidad. documentos de soporte y otros registros relacionados con las Actividades

3 AREA CONTRACTUAL AP-PGO2

Eur
Contrato No. CNH-R02-L04-AP-PG02/2018

Petroleras de conformidad con los Procedimientos de Contabilidad. Todos estos registros
estarán disponibles en fisico y en electrónico para ser inspeccionados. revisados y auditados
por cualquier Persona designada por la Secretaria de Hacienda o por cualquier otra Autoridad
Gubernamental competente. Los registros en los cuales se aprecian las operaciones en la
Cuenta Operativa, deberán mantenerse desde la Fecha Efectiva y hasta cinco (5) Años
posteriores a la terminación del presente Contrato.

11.5 De las Operaciones del Contratista con Terceros.

El Contratista se compromete a pactar con los terceros que realice operaciones
vinculadas con este Contrato, la obligación de dichos terceros de entregar directamente al
Fondo, la Secretaría de Hacienda o la CNH, cuando lo soliciten. la información sobre sus
operaciones con el Contratista por virtud del Contrato.

La obligación a que se refiere el párrafo anterior será aplicable a cualquier
contrato de procura de bienes y servicios que el Contratista suscriba a partir de la
adjudicación de este Contrato. En caso de que el Contratista demuestre que los contratos de
procura de bienes y servicios hayan sido suscritos con anterioridad a la adjudicación del
Contrato y cumplan con lo dispuesto en el Anexo 7, se tomará por desahogado el compromiso
mencionado en la presente Cláusula.

CLÁUSULA 12.
MEDICIÓN Y RECEPCIÓN DE LOS HIDROCARBUROS NETOS

12.1 Procedimientos de Medición.

El Contratista deberá proponer a la CNH en el Plan de Desarrollo para aprobación los
procedimientos que deberán regular la programación, Almacenamiento, y la medición y
monitoreo de calidad y volumen de los Hidrocarburos Netos en los Puntos de Medición. de
conformidad a la Normatividad Aplicable.

12.2 Instalación, Operación, Mantenimiento y Calibración de los Sistemas de
Medición.

La instalación. operación. mantenimiento y calibración de los sistemas de
medición estará a cargo del Contratista, bajo la supervisión de la CNH y de conformidad con
lo dispuesto en la Normatividad Aplicable.

12.3 Registros.

El Contratista deberá llevar registros completos y exactos de todas las
mediciones de los Hidrocarburos, debiendo poner a disposición de la CNH copia fiel de los
mismos. Adicionalmente. el Contratista deberá entregar los informes que establezca la
Normatividad Aplicable.

a AREA CONTRACTUAL. AP=PG02

¿l

ls
1)
Contrato No. CNH-R02-L04-AP-PG02/2018

12.4 Mal Funcionamiento de los Sistemas de Medición.

Si derivado de una prueba o supervisión se muestra que cualquiera de los
componentes de los sistemas de medición está fuera de las especificaciones, descompuesto o
calibrado incorrectamente, el Contratista deberá repararlo y/o realizar los ajustes para
corregir la inexactitud de las mediciones conforme a lo establecido por la Normatividad
Aplicable.

En la medida en que el periodo de ajuste incluya un período durante el cual se
hubiera pagado la Contraprestación del Estado como porcentaje del Valor Contractual de los
Hidrocarburos. las mediciones ya corregidas de conformidad con esta Cláusula 12.4 serán
utilizadas para recalcular la cantidad debida por el período de inexactitud conforme a lo
establecido en el Anexo 3. En caso que como resultado de la aplicación de las mediciones
corregidas. se requiera ajustar el balance pagado de Contraprestaciones en favor del Estado,
dichos ajustes se realizarán de conformidad con lo establecido en el Anexo 3.

El Contratista deberá sujetarse a lo previsto en la Normatividad Aplicable con
respecto al reemplazo del Sistema de Medición. así como, el acceso que deberá permitir a la
CNH para llevar a cabo la supervisión en el marco de sus facultades a dicho sistema.

12.5 Punto de Medición Fuera del Área Contractual.

El Punto de Medición podrá ubicarse fuera del Área Contractual de
conformidad con lo dispuesto en la Normatividad Aplicable. En caso que se prevea que el
Punto de Medición se compartirá con áreas bajo la operación de algún tercero. distintas al
Area Contractual correspondiente. el Contratista deberá presentar para aprobación de la CNH
un proyecto de acuerdo para el uso compartido de las instalaciones de conformidad con el
Anexo 10. La CNH aprobará el acuerdo correspondiente en términos de la Normatividad
Aplicable,

CLÁUSULA 13.
MATERIALES

13.1 Propiedad y Uso de Materiales.

Durante la vigencia del presente Contrato. el Contratista mantendrá la
propiedad de todos los Materiales generados o adquiridos para ser utilizados en las
Actividades Petroleras. El Contratista no podrá usar los Materiales para un objeto distinto a
las Actividades Petroleras de acuerdo con este Contrato.

La propiedad de los Materiales Inmuebies pasará de forma automática a la
Nación libre de gravamen. sin cargo. pago o indemnización alguna. a la terminación por
cualquier motivo del presente Contrato, o en caso que la CNH rescinda el presente Contrato
y sin perjuicio del finiquito que en cada caso corresponda, en el entendido que el Contratista
deberá realizar la transferencia de los Materiales Inmuebles en buen estado de conservación
y funcionamiento, teniendo en cuenta el desgaste normal producido por el uso de los mismos
en las Actividades Petroleras, en términos de los articulos 28, fracción VII y 33 de la Ley de

E mM AREA CONTRACTUAL AP-PGO2

+A

Contrato No. CNH-R02-L04-AP-PG02/2018

Ingresos Sobre Hidrocarburos. El Contratista deberá formalizar la transferencia de los
Materiales Inmuebles a la CNH o al tercero designado por la CNH durante la Etapa de
Transición Final. El Contratista deberá llevar a cabo cualquier acto necesario o apropiado
para formalizar dicha transferencia.

13.2 Materiales Inmuebles Exentos de Transferencia.

Se excluyen de la transferencia de Materiales prevista en la Cláusula 13.1. sin
perjuicio de lo establecido en el Anexo 10. aquellos Materiales Inmuebles que presten
servicio a más de un área contractual o de asignación, hasta en tanto finalice la prestación del
servicio correspondiente, siempre que se cuente con las autorizaciones o permisos de
conformidad con la Normatividad Aplicable.

13.3 Arrendamiento.

El Contratista no podrá arrendar las líneas de Recolección indispensables para
dar continuidad a la Producción Comercial Regular en el Área Contractual, lo anterior sin
perjuicio de que pueda obtener o prestar servicios relativos al uso compartido de este tipo de
infraestructura de conformidad con lo previsto en el Anexo 10.

CLÁUSULA 14.
OBLIGACIONES ADICIONALES DE LAS PARTES

14.1 Obligaciones Adicionaies del Contratista.

Además de las otras obligaciones establecidas en el Contrato, el Contratista
deberá:

(a) Conducir las Actividades Petroleras de forma continua y eficiente de
acuerdo con el Plan de Exploración. Programa de Evaluación, Plan de Desarrollo y las
Mejores Prácticas de la Industria, así como todos los demás términos y condiciones del
presente Contrato, el Sistema de Administración y la Normatividad Aplicable:

(b) Llevar a cabo. bajo su responsabilidad, la Extracción, Recolección y
desplazamiento de los Hidrocarburos hasta el Punto de Medición;

(c) Suministrar todo el personal y todos los recursos técnicos, financieros
y otros recursos de cualquier otra naturaleza que sean necesarios para la ejecución de las
Actividades Petroleras,

(d) Obtener oportunamente todos los permisos de cualquier Autoridad
Gubernamental necesarios para la realización de las Actividades Petroleras:

(e) Obtener oportunamente todos los Materiales requeridos para la
realización de las Actividades Petroleras y asegurarse que sean adecuados para su objeto:

35 AREA CONTRACTUAL AP-PG02
Contrato No. CNH-R02-L04-AP-PG02/2018

0) Cada una de las Empresas Participantes deberá estar al corriente
respecto de sus Obligaciones de Carácter Fiscal. de acuerdo con la Normatividad Aplicable.
así como ser residente para efectos fiscales en México, tener por objeto exclusivamente la
Exploración y Extracción de Hidrocarburos y las demás que sean necesarias para la adecuada
consecución del mismo. y no tributar en el régimen fiscal opcional para grupos de sociedades
a que se refiere el Capitulo VI del Título Segundo de la Ley del Impuesto sobre la Renta:

(g) — Suministrar a la CNH toda la información. datos e interpretaciones
relacionadas con las Actividades Petroleras, tales como datos científicos y técnicos obtenidos
en razón de sus trabajos. perfiles eléctricos, sónicos. radiactivos entre otros; cintas y líneas
sismicas: muestras de Pozos, núcleos y formaciones: mapas e informes topográficos,

geológicos, geofisicos. geoquímicos y de perforación; así como cualquier otra información
similar e informes de evaluación geológica, geofísica y del yacimiento;

(h) Mantener dentro del territorio nacional. preferentemente en su
domicilio fiscal. registros completos en físico y en electrónico de todas las Actividades
Petroleras realizadas conforme a este Contrato:

(1) Contar con la certificación de la cuantificación de las Reservas
correspondientes al Área Contractual de conformidad con la Normatividad Aplicable:

0) Suministrar a la CNH toda la información sobre la existencia de

recursos mineros. hídricos y de otros tipos que se descubran como resultado de las
Actividades Petroleras:

(k) Abstenerse de perforar. desde el Área Contractual. Pozo alguno que
pueda ir más allá de la proyección vertical del Área Contractual, salvo que se trate de
yacimientos unificados de conformidad con to instruido por la Secretaría de Energía:

(1) Identificar cada Pozo de conformidad con la Normatividad Aplicable
€ incluir esa referencia en todos los mapas. planos y otros registros similares mantenidos por
el Contratista:

(m)  Taponar debidamente los Pozos antes de abandonarlos a fin de evitar
contaminación. daño al medio ambiente o posibles daños a los depósitos de Hidrocarburos
de conformidad con el Sistema de Administración y la Normatividad Aplicable:

(n) — Facilitar que los representantes de la Agencia, de la CNH, de la
Secretaría de Hacienda y de cualquier otra Autoridad Gubernamental. puedan realizar
inspecciones de las Actividades Petroleras y de todas las instalaciones. oficinas. registros y
libros contables, asi como de toda la información relacionada con las Actividades Petroleras
y proveer a dichos representantes. sin costo alguno, las facilidades necesarias para el ejercicio
de sus facultades en virtud de este Contrato. incluyendo (tratándose de operaciones de
Campo) transporte. alojamiento. alimentación y demás servicios, en igualdad de condiciones
a aquellas que suministre el Contratista a su personal:

36 AREA CONTRACTUAL. AP-PG02
Contrato No. CNH-R02-L04-AP-PG02/2018

(o) Cumplir con los requerimientos de información que le hagan las
Autoridades Gubernamentales competentes. incluyendo la CNH. la Agencia, la Secretaría de
Energía. la Secretaria de Hacienda y el Fondo:

(p) Emplear personal calificado, así como Materiales y tecnología de
punta, de acuerdo con las Mejores Prácticas de la Industria;

(q) Adoptar y asegurarse que los Subcontratistas apliquen medidas
apropiadas para proteger la vida, descubrimientos arqueológicos y medio ambiente, de
conformidad con el Sistema de Administración y la Normatividad Aplicable:

(0) Ejecutar los planes de respuesta a emergencias previstos en el Sistema
de Administración en las situaciones de emergencia y de Caso Fortuito o Fuerza Mayor
(incluyendo explosiones, rupturas, fugas u otros incidentes que causen o pudieran causar
daño al ambiente o presenten o puedan presentar una amenaza a la seguridad y salud de las
Personas) con el fin de mitigar sus efectos, así como reportar a la Agencia y la CNH con el
detalle apropiado la situación de emergencia y las medidas tomadas al respecto:

(s) Comunicar semestralmente a la CNH de cualesquiera procedimientos
judiciales o administrativos en que esté involucrado, en relación con el presente Contrato o
con las Actividades Petroleras, con excepción de aquellos procedimientos iniciados ante
juzgados Federales, los cuales deberán ser notificados inmediatamente por el Contratista;

(0 Presentar su Evaluación de Impacto Social, conforme a la
Normatividad Aplicable.

(u) Tomar las medidas peninentes para prevenir o reducir pérdidas,
mitigar y remediar cualquier daño causado por las Actividades Petroleras, y

(v) Mantener al menos las mismas condiciones financieras, de
experiencia, técnicas y de ejecución que fueron establecidas en las Bases de Licitación para
fines de precalificación, hasta la terminación de este Contrato, con excepción del requisito
relativo al capital contable mínimo que en su oportunidad el Contratista acreditó en su calidad
de interesado en términos de las Bases de Licitación. para el cual se deberá mantener de
manera anual un capital contable mínimo promedio equivalente al solicitado durante la etapa
de precalificación de la Licitación.

14.2  Aprobaciones de la CNH.

El Contratista deberá entregar a la CNH la información aplicable de forma
completa, en todos los supuestos en los que conforme al presente Contrato esta última deba
revisar, proporcionar comentarios y aprobar planes. lo cual deberá hacer dentro del plazo
previsto en la Normatividad Aplicable. en el entendido que la afirmativa ficta operará
solamente en los supuestos expresamente previstos en la Normatividad Aplicable.

La CNH podrá negar la aprobación de planes en caso que los mismos: (i) no
cumplan con el Programa Mínimo de Trabajo, el Incremento en el Programa Minimo o los

37 AREA CONTRACTUAL AP-PG02

¿

ly
Y
Contrato No. CNH-R02-L.04-AP-PG02/2018

compromisos de trabajo adquiridos para el Primer Periodo Adicional de Exploración o el
Segundo Período Adicional de Exploración. o (ii) no se ajusten a las Mejores Prácticas de la
Industria y a la Normatividad Aplicable. Lo anterior, sin perjuicio de lo previsto en la
Normatividad Aplicable.

14,3 Responsabilidad en Seguridad Industrial, Seguridad Operativa, Protección al
Ambiente y Salud en el Trabajo.

El Contratista será responsable del cumplimiento de todas las obligaciones,
compromisos y condiciones de seguridad industrial. seguridad operativa y protección
ambiental y salud en el trabajo previstas en la Normatividad Aplicable y en las Mejores
Prácticas de la Industria, además de obtener y cumplir con las autorizaciones. permisos,
concesiones. licencias y registros ambientales obligatorios, así como responder por los Daños
Ambientales que cause con la realización de las Actividades Petroleras.

El Contratista deberá cumplir con los controles y las medidas de prevención
en materia de seguridad industrial. seguridad operativa, protección al ambiente y salud en el

trabajo requeridos por la Agencia en el Sistema de Administración o por la Normatividad
Aplicable.

Sin limitar la responsabilidad en seguridad industrial. seguridad operativa y
de protección ambiental del Contratista y sus Subcontratistas prevista en esta Cláusula 14.3
y en la Normatividad Aplicable, el Contratista y Subcontratistas deberán:

(a) Realizar las Actividades Petroleras de conformidad con las Mejores
Prácticas de la Industria en materia de seguridad industrial y seguridad operativa. respetando
la sustentabilidad ambiental para preservar y/o conservar el medio ambiente, sin causar daño
a la propiedad pública o privada y con apego al Sistema de Administración:

(b) Realizar todos los estudios ambientales y solicitar. obtener, mantener
vigentes y renovar todos los permisos. autorizaciones, licencias. concesiones y registros
ambientales de las Autoridades Gubernamentales competentes para la realización de las
Actividades Petroleras. de conformidad con el Sistema de Administración y la Normatividad
Aplicable:

(c) Cumplir con todos tos términos, condicionantes y recomendaciones
establecidos en los permisos, autorizaciones, licencias. concesiones y registros ambientales
emitidos por las Autoridades Gubernamentales competentes y mantener el Área Contractual
en las mejores condiciones que permitan un desarrollo sustentable:

(4) Emplear personal calificado, Materiales, procedimientos
operacionales y en general las tecnologías más actualizadas que cumplan con las Mejores
Prácticas de la Industria para la preservación de los recursos naturales, aplicando los
principios de prevención. precaución y preservación de los recursos naturales. considerando
la seguridad industrial. seguridad operativa, la salud de la población y de su personal:

Ed
xx

AREA CONFRACTUAL AP-PGu2

Contrato No. CNH-R02-L04-AP-PG02/2018

(e) Ser responsables de cualquier afectación o Daño Ambiental durante la
realización de las Actividades Petroleras de conformidad con lo establecido en el Contrato;

(1 Efectuar las labores de remediación, restauración, compensación y
resarcimiento que correspondan:

En caso de derrames al suelo, subsuelo y cuerpos de agua causados por las
Actividades Petroleras, el Contratista y Subcontratistas deberán llevar a cabo de inmediato
las acciones e implementar medidas de seguridad y los trabajos para controlar los efectos
contaminantes, incluyendo la limpieza. neutralización. remediación, recuperación,
caracterización y restauración de las áreas afectadas en términos de lo dispuesto por la
Normatividad Aplicable:

(8) Colaborar con la Agencia, Autoridades Gubernamentales y los
Organismos estatales encargados de la protección al medio ambiente y el desarrollo
sustentable del Área Contractual, en el entendido que el Contratista: (1) dará acceso al
personal de la Agencia y Autoridades Gubernamentales competentes a todas las instalaciones
utilizadas en las Actividades Petroleras para su inspección: (ii) entregará a la Agencia
oportunamente toda la información y documentación que le requiera en la materia de su
competencia, de acuerdo a lo establecido en el Sistema de Administración, y (iii)
comparecerá ante la Agencia cuando sea requerido conforme a la Normatividad Aplicable:

(h) Mantener actualizado el Sistema de Administración y apegarse a lo
establecido en el mismo para la realización de las Actividades Petroleras, en el entendido que
esta obligación también le será aplicable a todos los Subcontratistas. y

10) Como parte de las actividades de Abandono. realizar la actualización
del estudio de Línea Base Ambiental responsabilizándose de los Daños Ambientales en el
Área Contractual y cumplir con todas las obligaciones ambientales que pudieran existir como
resultado de las Actividades Petroleras de conformidad con la Normatividad Aplicable.

El Contratista será responsable del Daño Ambiental en el Área Contractual
que no haya sido reportado en el estudio de Línea Base Ambiental conforme a lo establecido
en la Cláusula 14.4 y la Normatividad Aplicable,

14.4 Daños Preexistentes.

EJ Contratista deberá iniciar los estudios que permitan establecer la Línea
Base Ambiental durante la Etapa de Transición de Arranque de conformidad con lo previsto
en la Cláusula 3.3, inciso (e) y la Normatividad Aplicable. A más tardar ciento ochenta (180)
Días siguientes a la Fecha Efectiva, el Contratista deberá presentar a la CNH y a la Agencia
un informe detallado de la Línea Base Ambiental, incluyendo la identificación de cualquier
Daño Preexistente. Dicho plazo podrá ampliarse por una sola ocasión previa autorización de
la CNH a solicitud del Contratista hasta por noventa (90) Días adicionales. La CNH y la
Agencia podrán objetar los Daños Preexistentes identificados por el Contratista dentro de los
noventa (90) Días siguientes a la recepción del informe. Durante dicho periodo. la CNH y el
Contratista podrán celebrar audiencias o comparecencias para aclarar de buena fe cualquier

39 ÁREA CONTRACTUAL. AP-P002

d
Ln
Y
Contrato No, CNH-R02-1.04-AP-PG02/2018

diferencia técnica que exista respecto a los Daños Preexistentes identificados. de
conformidad con las Mejores Prácticas de la Industria y la Normatividad Aplicable.

Concluido el periodo de noventa (90) Días siguientes a la recepción del
informe, en un plazo no mayor a treinta (30) Días. la CNH y la Agencia determinarán la
existencia de los Daños Preexistentes de conformidad a la Normatividad Aplicable y
deslindarán de toda responsabilidad ambiental al Contratista respecto de los Daños
Preexistentes. lo cual será notificado al Contratista dentro de los cinco (5) Días Hábiles
siguientes a la determinación de los mismos.

En caso que las Partes no lleguen a un acuerdo respecto a los Daños
Preexistentes. las diferencias se resolverán conforme a los procesos establecidos en la
Cláusula 26.2.

El Contratista solamente podrá excusarse de su responsabilidad ambiental
respecto a los Daños Preexistentes oportunamente notificados conforme a lo establecido en
esta Cláusula 14.4 y la Normatividad Aplicable.

14.5 Derecho de Acceso de Terceros al Área Contractual.

De ser necesario, el Contratista permitirá a la CNH, a cualquier otro contratista
de actividades de Exploración y Extracción. asignatario, autorizado, o permisionario. el uso
o paso sobre cualquier parte del Área Contractual. sin costo alguno. siempre que ello no
interfiera con las Actividades Petroleras realizadas por el Contratista. sea lécnicamente
posible y no genere un inconveniente al Contratista, de conformidad con la Normatividad
Aplicable.

CLÁUSULA 15, ,
DISPOSICIÓN DE LA PRODUCCIÓN

15.1 Hidrocarburos de Autoconsumo.

El Contratista podrá utilizar Hidrocarburos Producidos para las Actividades
Petroleras (incluyendo su usa como parte de cualquier proyecto de Recuperación Avanzada).
como combustible o para inyección o levantamiento neumático, sin costo alguno. hasta por
los niveles autorizados por la CNH en el Plan de Desarrollo aprobado. El Contratista no podrá
quemar ni ventear el Gas Natural. excepto dentro de los límites autorizados por las
Autoridades Gubernamentales competentes o en la medida en que sea necesario para prevenir
o mitigar una emergencia. sujeto a los requerimientos ambientales previstos en la
Normatividad Aplicable.

Ed 40

AREA CONTRACTUAL AP-PG02

Contrato No. CNH-R02-L04-AP-PG02/2018

15.2 Comercialización de la Producción del Contratista.

Cada una de las Empresas Participantes podrá comercializar los
Hidrocarburos Netos por sí misma o a través de cualquier otro comercializador, debiendo
contar con permiso vigente expedido por la Comisión Reguladora de Energía. de
conformidad con la Normatividad Aplicable.

15.3 Disposición de los Subproductos.

En caso que durante la realización de las Actividades Petroleras en el Área
Contractual y como parte del proceso de separación de los Hidrocarburos se obtengan
Subproductos éstos permanecerán bajo la propiedad dei Estado. El Contratista deberá
notificar a la CNH el volumen estimado de dichos Subproductos y la forma en que éstos
serán recolectados, transportados. almacenados. desechados. procesados y/o
comercializados.

Los ingresos y costos derivados de la disposición o comercialización de los
Subproductos por parte del Contratista se sujetarán a lo establecido en los Anexos 3 y 4.

CLÁUSULA 16.
CONTRAPRESTACIONES

16.1 Pagos Mensuales.

Para cada Período, el cálcuto. la determinación y el pago de las
Contraprestaciones señaladas en la Cláusula 16.2 se llevarán a cabo de conformidad con lo
establecido en los Anexos 3. 4 y 8.

16.2 Contraprestación del Estado.

De conformidad con el Anexo 3 y los ajustes que conforme a dicho Anexo
correspondan, las Contraprestaciones del Estado estarán integradas por:

(a) La Cuota Contractual para la Fase Exploratoria:
(b) Las Regalías, y

(c) El quince punto cero dos por ciento (15.02%) del Valor Contractual de
los Hidrocarburos para el Mes de que se trate, mismo que será ajustado de conformidad con
el Mecanismo de Ajuste.

16.3  Contraprestación del Contratista.

La Contraprestación del Contratista, para el Mes de que se trate, corresponderá
a la transmisión onerosa de los Hidrocarburos Netos en dicho Mes, siempre que, conforme a
lo establecido en el Contrato, el Contratista esté al corriente en el pago de las

+1 AREA CONTRACTUAL AP-PG02
Contrato No. CNH-R02-L04-AP-PG02/2018

Contraprestaciones del Estado señaladas en la Cláusula 16.2 que sean exigibles a partir de la
Fecha Efectiva y hasta el Mes inmediato anterior.

El primer volumen de Hidrocarburos Netos se transferirá al Contratista
siempre que éste se encuentre al corriente en el pago de las Contraprestaciones del Estado
que hasta ese momento se hayan generado,

16.4 Valor Contractual de los Hidrocarburos.

Para efectos del cálculo de las Contraprestaciones, el Valor Contractual de los
Hidrocarburos para cada Mes se determinará de conformidad con lo establecido en el Anexo
3

16.5 Revisión y verificación de las Contraprestaciones.

Corresponderá a la Secretaría de Hacienda revisar y verificar la determinación
y el pago de la Contraprestación del Estado que corresponda para cada Mes conforme al
presente Contrato respecto de los Hidrocarburos obtenidos en la producción de cualquier
prueba para determinar las caracteristicas del yacimiento y los caudales de producción. así
como aquellos Hidrocarburos obtenidos a partir del inicio de la Producción Comercial
Regular, de conformidad con lo estipulado al efecto en los Anexos 3, 4 y 8.

CLÁUSULA 7.
GARANTÍAS

17.1 Garantía de Cumplimiento.

El Contratista deberá cantar con una Garantía de Cumplimiento Inicial. la cual
deberá cubrir el total de Unidades de Trabajo correspondientes al Programa Mínimo de
Trabajo y el Incremento en el Programa Mínimo, cuyo monto se determinará de conformidad
con el numeral 6 del Anexo 5.

En caso de que le sean aprobados el Primer Periodo Adicional y/o el Segundo
Período Adicional, deberá presentar:

(a) Garantía del Primer Periodo Adicional. Para garantizar el debido.
adecuado y pleno cumplimiento por parte del Contratista del Incremento en el
Programa Mínimo no reatizado durante el Periodo Inicial de Exploración y su
compromiso adicional de trabajo para el Primer Periodo Adicional de Exploración
(de haberlo). el Contratista deberá entregar a la CNH, a más tardar diez (10) Dias
después de que la CNH apruebe el otorgamiento al Contratista del Primer Período
Adicional de Exploración pero en todo caso antes de que inicie el mismo. la Garantía
del Primer Período Adicional.

(b) Garantía del Segundo Período Adicional, Para garantizar el debido,

adecuado y pleno cumplimiento por parte del Contratista del compromiso adicional
o

(o a

AREA CONTRACTUAL AP-PUO?
Contrato No. CNH-R02-1.04- AP-PG02/2018

de trabajo para el Segundo Periodo Adicional de Exploración (de haberlo). el
Contratista deberá entregar a la CNH, a más tardar diez (10) Días después de que la
CNH apruebe el otorgamiento al Contratista del Segundo Período Adicional de
Exploración pero en todo caso antes de que inicie el mismo. la Garantía del Segundo
Período Adicional.

La Garantía de Cumplimiento deberá mantenerse vigente hasta sesenta (60)
Días después de la fecha de terminación de cada uno de los Periodos de Exploración previa
verificación de la CNH del cumplimiento total de las obligaciones relativas al Período de
Exploración que corresponde. La CNH tendrá derecho de hacer efectiva la Garantía de
Cumplimiento a fin de cobrar cualquier pena convencional indicada en la Cláusula 4 y
aplicable con motivo del incumplimiento de los compromisos adquiridos en cada Periodo de
Exploración.

Al concluir cada Periodo de Exploración, el Contratista podrá solicitar la
devolución de la Garantía de Cumplimiento que corresponda una vez que la CNH emita la
constancia de cumplimiento total de las obligaciones del Periodo de Exploración respectivo.

La CNH emitirá la constancia de cumplimiento total en un plazo no mayor a
sesenta (60) Días posteriores a que haya.concluido cada Período de Exploración. Dicha
devolución únicamente podrá hacerse efectiva una vez que el Contratista presente la Garantía
de Cumplimiento que corresponda al siguiente Periodo de Exploración que corresponda, en
su caso.

A solicitud del Contratista los montos de las Garantías de Cumplimiento se
podrán reducir de manera anual en proporción al cumplimiento de las obligaciones
garantizadas, previa verificación y autorización de la CNH.

En caso que la Garantía de Cumplimiento que corresponda se haga efectiva,
los recursos avalados por ésta se transferirán al Fondo.

17.2 Garantía Corporativa.

Cada Empresa Participante deberá contar con una Garantía Corporativa
debidamente suscrita por su Garante, utilizando el formato incluido en el Anexo 2 y de
conformidad con lo siguiente:

(a) Cada una de las Empresas Participantes podrá presentar una Garantía
Corporativa debidamente suscrita por su empresa matriz en última instancia.

(b) En caso que el Garante no se trate de la empresa matriz en última
instancia de la Empresa Participante, dicho Garante deberá exhibir a la CNH sus estados
financieros consolidados debidamente auditados que demuestren un capital contable mínimo
equivalente al porcentaje de Interés de Participación de la Empresa Participante de que se
trate multiplicado por un monto de cinco mil (5.000) millones de Dólares.

a AREA CONTRACTUAL AP-PGU2

Za e

Contrato No. CNH-R02-L04-A P-PG02/2018

(c) En los casos en los que la suma del capital contable de la totalidad de
Garantes de las Empresas Participantes que integran al Contratista sea igual o superior a cinco
mil (5.000) millones de Dólares se podrá optar por que cada Garante ofrezca su respectiva
Garantía Corporativa hasta por el monto que aporte para sumar dichos cinco mil (5,000)
millones de Dólares. Para ello, el Contratista presentará el esquema de montos a cubrir por
cada Garante, siempre y cuando la suma total garantizada por el Contratista nunca disminuya
de cinco mil (5,000) millones de Dólares. En cualquier caso, el Garante del Operador deberá
garantizar al menos el treinta por ciento (30%) de los cinco mil (5.000) millones de Dólares
requeridos. Los Garantes que opten por esta opción suscribirán su garantía en términos del
Anexo 2, Formato A.

td) — Durante la vigencia de la Garantía Corporativa. los Garantes deberán
mantener un promedio anual mínimo de capital contable igual o superior a los montos
señalados en el inciso (b) y. en su caso, el monto de capital contenido en el esquema previsto
en el inciso (e). Las Empresas Participantes exhibirán a la CNH, de forma anual durante el
tercer Trimestre de cada año. los estados financieros consolidados debidamente auditados de
su Garante que muestren que el capital contable de dicho Garante es igual o superior al monto
exhibido y aceptado en términos de esta Cláusula.

En cualquier momento y en caso que algún Garante no mantenga el requisito
de capital contable descrito en el inciso (b) anterior, la Empresa Participante de que se trate
deberá notificar a la CNH dentro de los cinco (5) Dias posteriores a que tenga conocimiento
de dicho incumplimiento y deberá presentar una nueva Garantía Corporativa suscrita por un
Garante que cumpla con dicho nivel de capitalización, o en su caso. ofrecer como Garante a
su matriz en última instancia.

En el supuesto en el que cualquier Garante presente un capital contable
inferior al monto ofrecido como garantía en el esquema de montos a cubrir presentado
conforme al inciso (c). la Empresa Participante respaldada por dicho Garante deberá notificar
dicha disminución a la CNH dentro de los quince (15) Días posteriores a que tenga
conocimiento de la misma. Se podrá continuar optando por lo establecido en dicho inciso
siempre y cuando: (i) la Empresa Participante en cuestión presente a la CNH. dentro de los
cuarenta y cinco (45) Dias posteriores a dicha notificación. una nueva Garantía Corporativa
suscrita por un Garante que cumpla con el monto de capital contable asignado a la misma
empresa en el esquema de montos a cubrir presentado conforme a los términos del inciso (c):
o (ii) el Contratista presente, en el mismo plazo. un nuevo esquema de montos a cubrir por
cada Garante en apego a los términos establecidos en el mismo inciso. De no cumplirse con
alguno de los dos supuestos anteriores. los Garantes del Contratista. en su conjunto. no
podrán optar por dicha determinación del monto garantizado y cada uno suscribirá su
Garantía Corporativa conforme al Anexo 2. Formato B.

(e) La Garantía Corporativa se ejercerá de mancra subsidiaria y
exclusivamente para exigir el cumplimiento puntual y oportuna de las obligaciones del
Contratista en vinud de este Contrato que no hayan sido pagadas y/o cumplidas en su
totalidad por el Contratista, según corresponda, previa ejecución de las Garantías de

Cumplimiento y. en su caso, de las pólizas de seguros a las que hace referencia la Cláusula
20.

4 AREA CONTRACTUAL AP-PG02

E = =-
Contrato No. CNH-R02-L04-AP-PG02/2018

La Garantía Corporativa estará vigente hasta el término señalado en la
Cláusula 18.7.

CLÁUSULA 18,

¡ANDONO Y ENTREGA DEL ÁREA CONTRACTUAL
18.1 Requerimientos del a.

El Contratista estará obligado a llevar a cabo todas las operaciones
relacionadas con el Abandono del Área Contractual. El Plan de Desarrollo presentado para
la aprobación de la CNH. así como los programas de trabajo y presupuestos indicativos
deberán contener una sección relacionada con el Abandono, de conformidad con la
Normatividad Aplicable. Dichas actividades deberán realizarse conforme al Plan de
Exploración o Plan de Desarrollo aprobados por la CNH. al Sistema de Administración y
demás actividades aprobadas por la Agencia. a las Mejores Prácticas de la Industria y a la
Normatividad Aplicable.

18.2 Notificación de Abandono.

Antes de taponar algún Pozo o desinstalar cualquier Material, el Contratista
deberá notificarlo a la Agencia y a la CNH, con cuando menos sesenta (60) Días de
anticipación.

18.3 Fideicomiso de Abandono.

A más tardar, durante el primer Trimestre del Año en que la producción
acumulada de Hidrocarburos Netos desde el inicio de la Producción Comercial Regular y
hasta finalizar el Año inmediato anterior sea igual a las Reservas remanentes probadas (1P)
estimadas para dicho Año, o una vez transcurridos veinticinco (25) Años a partir de la Fecha
Efectiva, lo que ocurra primero, el Contratista deberá abrir un Fideicomiso de Abandono, en
una institución bancaria mexicana de reconocida reputación y solvencia, elegida por el
Contratista con la opinión favorable de la CNH. El fiduciario del Fideicomiso de Abandono
deberá invertir los recursos recibidos disponibles en instrumentos financieros emitidos por
instituciones financieras, corporaciones o gobiernos con calificaciones crediticias de grado
de inversión cuya vigencia no exceda el momento en que dichos recursos sean requeridos
para fondear las actividades de Abandono de conformidad con las políticas de inversión
establecidas por el fideicomitente. Las Partes acuerdan que el fin del Fideicomiso de
Abandono es crear una reserva para fondear las operaciones de Abandono en el Área
Contractual. El Contratista no podrá hacer uso de los fondos depositados en el Fideicomiso
de Abandono para cualquier otro propósito que no sea llevar a cabo las operaciones de
Abandono en el Área Contractual, ni tendrá derecho a dar en garantía, ceder o disponer de
cualquier otra forma los recursos que integren el Fideicomiso de Abandono. Lo anterior sin
perjuicio de cualquier otro requerimiento impuesto por la Agencia de conformidad con la
Normatividad Aplicable.

E 45 ÁREA CONTRACTUAL. AP-PG02

!

¿
A
W
Contrato No. CNH-R02-104-AP-PG02/2018

18.4  Fondeo del Fideicomiso de Abandono,

A pantir del inicio del Año en que la producción acumulada de Hidrocarburos
Netos desde el inicio de ta Producción Comercial Regular y hasta finalizar el Año inmediato
anterior sea igual a las Reservas remanentes probadas (1P) estimadas para dicho Año, o una
vez transcurridos veinticinco (25) Años a partir de la Fecha Efectiva, lo que ocurra primero,
el Contratista deberá depositar al Fideicomiso de Abandono un cuarto (1/4) de la Aportación
Anual al término de cada Trimestre. La Aportación Anual para las operaciones de Abandono
en el Area Contractual será determinada con base en la siguiente fórmula:

AA= Máximo [0(PAE/RRy*CAE-1A]
Donde:

AA:
PAE,

Aportación Anual.

Producción estimada en el Campo para el Año

del cálculo.

Reservas remanentes probadas (1P) al inicio

del Año del cálculo. según lo determine el

Contratista, cuantificadas con base en la

metodologia que establezca la CNH en la

Normatividad Aplicable. Estas reservas

remanentes deberán ser consistentes con el

volumen de Hidrocarburos a recuperar desde el
inicio del Año del cálculo y hasta lo que ocurra
primero entre: (i) la terminación natural del

Contrato. o (ii) el Año en que se estima se

terminarán las actividades de Abandono en el

Campo.

CAE = Monto remanente de los Costos de Abandono
al inicio del Año del cálculo, estimado
conforme al Plan de Desarrolla aprobado,
según sea modificado. Dicho monto remanente
se calculará como la diferencia entre el monto
global de los Costos de Abandono que sea
estimado sobre la base de los Costos de
Abandono futuros para el Campo desde el Año
del cálculo hasta lo que ocurra primero entre:
(1) la terminación natural del Contrato. o (ii) el
Año en que se estima se terminarán las
actividades de Abandono en el Campo, según
estudios técnicos realizados por el Contratista y
aprobados por la CNH, menos el saldo
acumulado en el Fideicomiso de Abandono al
iniciar el Año de Calculo (AAA+.1).

EN - Es el interés generado en el Fideicomiso en el

Año de cálculo, siguiendo la siguiente fórmula:

mou

RR

46 AREA CONTRACTUAL AP-PGU2

Ñ
LA
l
Contrato No. CNH-R02-1.04-AP-PG02/2018

lA¡= 1: * AAA41

Donde:

n = Es la tasa de interés aplicable al saldo del
Fideicomiso de Abandono.

AAA = Es el saldo acumulado en el Fideicomiso de
Abandono al terminar el Año de cálculo,
definido de la siguiente forma:

AAA:= AAA +AAr HATS.
Donde:
sel. = Es el monto total retirado del Fideicomiso de

Abandono durante el Año de cálculo para
financiar actividades de Abandono realizadas
en el mismo Año.

18.5 Fondos Insuficientes.

La responsabilidad del Contratista de cumplir con los trabajos de Abandono
es independiente a que existan o no fondos suficientes en el Fideicomiso de Abandono. En
caso que los fondos de la cuenta de Abandono sean insuficientes para cubrir todos los Costos
de Abandono, el Contratista será responsable de cubrir el monto faltante. En el contrato del
Fideicomiso de Abandono se deberá establecer que. en el caso de existir un remanente en el
fondo y una vez que se hayan cubierto los Costos de Abandono, los recursos se deberán
enterar al Contratista, previa autorización de la CNH que certifique el total cumplimiento de
las obligaciones de Abandono conforme al presente Contrato y los Planes de Desarrollo
aprobados.

18.6 Sustitución Solicitada por la CNH.

Previo a la terminación del presente Contrato por cualquier motivo,
incluyendo la rescisión. la CNH podrá solicitar al Contratista que se abstenga de llevar a cabo
operaciones de Abandono específicas con respecto a determinadas instalaciones, incluyendo
Pozos. En dicho caso, el Contratista deberá entregar al tercero que la CNH determine, las
instalaciones en buen estado de funcionamiento, salvo el uso y desgaste normal de las mismas,
así como entregar al Fondo cualquier saldo remanente en el Fideicomiso de Abandono y a
partir de ese momento el Contratista será considerado relevado de cualquier futura obligación
en relación con el uso y Abandono de dichas instalaciones.

18.7 Etapa de Transición Final.

Un (1) Año previo a la terminación del presente Contrato por motivo de la
conclusión de su vigencia, el Contratista y la CNH iniciarán la Etapa de Transición Final para
la totalidad o la parte correspondiente del Área Contractual, durante la cual se llevará a cabo y

y a7 AREA CONTRACTUAL AP-PG02 j
Contrato No. CNH-R02-L04-A P-PG07/2018

la entrega del Área Contractual del Contratista a la CNH o a un tercero designado para tal
efecto. conforme a la Normatividad Aplicable y de acuerdo con lo siguiente:

(a) El Contratista deberá actualizar e Inventario de Activos para incluir la
totalidad de los Pozos y Materiales existentes en la totalidad o la parte correspondiente del
Area Contractual:

(b) El Contratista deberá presentar a la CNH un informe que señale al
menos la identificación de los Pozos y Maieriales en la totalidad o la parte correspondiente
del Área Contractual, asi como la descripción de las condiciones de operación a la fecha de
inicio de la Etapa de Transición Final:

íc) El Contratista deberá presentar a la CNH un informe que contenga toda
la información técnica referente al estado que guardan el, o los yacimientos presentes en el
subsuelo del área (presión, características de los fluidos, volúmenes en él. o los yacimientos):

(d) El Contratista deberá presentar a la CNH un informe que contenga toda
fa información obtenida dentro de los noventa (90) Días previos a la terminación del
Contrato. relativa a la producción de Hidrocarburos en el Area Contractual y de la
infraestructura asociada a la producción:

(e) La CNH solicitará al Contratista el Abandono de los Pozos y
Materiales que no le sean transferidos a la CNH de conformidad con lo establecido en el
presente Contrato:

(ñ El Contratista deberá presentar un reporte actualizado de su sistema.
programa o mecanismo de atención a reclamaciones y/o de gestión social para identificar los
pasivos sociales existentes derivados de la conducción de las Actividades Petroleras en la
totalidad o la parte correspondiente del Área Contractual:

(2) El Contratista deberá actualizar la Línea Base Ambiental determinada
de conformidad con la Cláusula 3.3, para identificar los Daños Preexistentes derivados de la
conducción de las Actividades Petroleras en la totalidad o la parte correspondiente del Área
Contractual. y

(h) La CNH tendrá la facultad de acompañar al Contratista durante la
Etapa de Transición Final directamente o a través del tercero designado y revisará y validará
que las actividades correspondientes hayan sido realizadas de acuerdo con las Mejores
Prácticas de la Industria y de conformidad con la Normatividad Aplicable.

o En caso que: (i) el Contratista renuncie o devuelva la totalidad o una parte del
Area Contractual de conformidad con las Cláusulas 3,4 y 7.1: (ii) ocurra la terminación
anticipada del Contrato, o (iii) la CNH rescinda el Contrato. la Etapa de Transición Final
iniciará de manera simultánea a la notificación de renuncia, devolución, terminación o
rescisión, según corresponda, emitida de conformidad con lo previsto en el presente Contrato.

po 38

AREA CONTRACTUAL AP-PG02
Contrato No. CNH-R02-L04-AP-PG02/2018

En caso de renuncia, devolución, terminación anticipada o rescisión, el
Contratista y la CNH deberán ejecutar las actividades necesarias de tal forma que, dentro de
los seis (6) Meses siguientes a la notificación correspondiente, se concluya con lo previsto
en el inciso (e) de esta Cláusula 18.7. El pago de las Contraprestaciones generadas durante
dichos seis (6) Meses se llevará a cabo de conformidad con lo establecido en el Anexo 3 del
presente Contrato.

Sin perjuicio de lo establecido en el párrafo anterior, la Etapa de Transición
Final tendrá una duración de hasta ciento ochenta (180) Días, prorrogables hasta por noventa
(90) Días adicionales de oficio o a petición del Contratista. La CNH podrá objetar dentro de
los noventa (90) Días siguientes el contenido de los incisos (a). (b). (c), (d). (f) y (8). Durante
dicho periodo de noventa (90) Días, las Partes podrán celebrar audiencias o comparecencias
para aclarar de buena fe cualquier diferencia existente, de conformidad con las Mejores
Prácticas de la Industria, las disposiciones establecidas por la Agencia y la Normatividad
Aplicable. Una vez transcurridos los plazos previstos y concluidas las actividades a
satisfacción de la CNH, ésta emitirá una constancia de conclusión de la Etapa de Transición
Final donde se indicarán, en su caso, las acciones a realizar en temas de remediación y
Abandono. En caso que las Partes no lleguen a un acuerdo respecto a la conclusión de la
Etapa de Transición Final, las diferencias se resolverán conforme a los procesos establecidos
en la Cláusula 26.

Una vez entregada la constancia de conclusión de la Etapa de Transición Final
a la que se refiere la presente Cláusula 18.7 y, en su caso, concluido el Abandono de
conformidad con la Cláusula 18.1. las Partes contarán con un plazo de hasta noventa (90)
Días para firmar el acta de entrega y recepción de los trabajos de Abandono. Con la firma de
dicha acta, la CNH notificará al Contratista la liberación de las Garantias Corporativas
correspondientes y de la responsabilidad por el uso de los Materiales transferidos al Estado
en términos de la Cláusula 13.1 del presente Contrato.

En caso de que las actividades de Abandono se hubieran concluido con
anterioridad a la Etapa de Transición Final, la CNH notificará a Contratista la liberación de
las Garantías Corporativas hasta noventa (90) Días posteriores a la suscripción del finiquito
de conformidad con lo previsto en la Cláusula 23.6.

CLÁUSULA 19.

RESPONSABILIDAD LABORAL; SUBCONTRATISTAS Y CONTENIDO
NACIONAL

19.1 Responsabilidad Laboral.

El Contratista y cada uno de sus Subcontratistas tendrán la responsabilidad
exclusiva e independiente de todo el personal y trabajadores empleados en las Actividades
Petroleras, siendo los únicos responsables por el cumplimiento de las obligaciones laborales
o patronales que provengan o emanen de la Normatividad Aplicable o de los contratos
individuales o colectivos que hayan celebrado con su personal y trabajadores, sin perjuicio
de su contratación directa o indirecta.

29 AREA CONTRACTUAL AP-PGN2

4

X des
Contrato No. CNH-R02-L04-AP-PG02/2018

19.2 Subcontratistas.

El Contratista tiene el derecho a utilizar Subcontratistas para el suministro de
equipos y servicios especializados, siempre que dichas subcontrataciones no impliquen la
sustitución de facto del Contratista como operador. Se entenderá que hay una sustitución de
facto cuando. entre otros supuestos. el Contratista deje de tener el contro! de las Actividades
Petroleras.

En todos los casos. los Subcontratistas deberán cumplir con las disposiciones
aplicables del presente Contrato, el Sistema de Administración y la Normatividad Aplicable,
El Contratista no podrá utilizar los servicios de empresas que estén inhabilitadas por las
Autoridades Gubernamentales de conformidad con la Normatividad Aplicable. No obstante
cualquier subcontratación del Contratista, éste continuará siendo responsable de todas las
obligaciones derivadas del presente Contrato.

19.3 Contenido Nacional.
El Contratista tendrá las siguientes obligaciones:
(a) En los Períodos de Exploración y Evaluación:

(1 Cumplir con un porcentaje mínimo de contenido nacional de tres
por ciento (3%) del valor de los conceptos señalados en la
Metodología que se hayan adquirido o contratado para las
Actividades Petroleras durante el Periodo inicial de Exploración, el
cual se incrementará a seis por ciento (6%) para el Primer Período
Adicional de Exploración. y a ocho por ciento (8%) para el Segundo
Periodo Adicional de Exploración. en caso que sean otorgados al
Contratista de conformidad con las Cláusulas 4.3 y 4.4 de este
Contrato.

En el caso del Periodo de Evaluación, se aplicará el mismo
porcentaje minimo de contenido nacional del Periodo de
Exploración en el que se haya declarado el Descubrimiento sujeto
a la Evaluación.

El cumplimiento de los porcentajes mínimos de contenido nacional
será verificado por la Secretaría de Economia al término del Periodo
Inicial de Exploración. del Primer Período Adicional de
Exploración. del Segundo Periodo Adicional de Exploración, así
como del Período de Evaluación. según corresponda, de
conformidad con la Metodología y la Normatividad Aplicable.

(2) Incluir en sus propuestas de Plan de Exploración y de Programa de
Evaluación un programa de cumplimiento del porcentaje de
contenido nacional antes indicado, así como un programa de
transferencia de tecnología. incluyendo los plazos y las etapas

AREA CONTRACTUAL. AP-PG02

Contrato No. CNH-R02-L.04-AP-PG02/2018

aplicables a ambos programas, los cuales deberán ser aprobados por
la CNH, con opinión de la Secretaria de Economía, de conformidad
con las Cláusulas 4 y S de este Contrato. Una vez aprobados, los
programas se considerarán parte integrante del presente Contrato.
Las obligaciones en materia de contenido nacional. iniciarán al
momento en que el Plan de Exploración sea aprobado.

(b) Enel Periodo de Desarrollo:

(1) Cumplir con un porcentaje mínimo de contenido nacional de cuatro
por ciento (4%) del valor de todos los conceptos señalados en la
Metodología que se hayan adquirido o contratado desde la
aprobación del Plan de Desarrollo hasta el inicio de la Producción
Comercial Regular. Dicho porcentaje mínimo se incrementará a
diez por ciento (10%) del valor de los conceptos referidos, a partir
del inicio de la Producción Comercial Regular en cualquier Área de
Desarrollo.

El porcentaje mínimo requerido de contenido nacional será
verificado por la Secretaría de Economía cada tres (3) Años y
comprenderá aquellos conceptos que se hayan adquirido o
contratado durante el Periodo de Desarrollo de conformidad con la
Metodología y la Normatividad Aplicable.

(2) — Incluir en su propuesta de Plan de Desarrollo un programa de
cumplimiento del porcentaje de contenido nacional antes indicado,
así como un programa de transferencia de tecnología, incluyendo
los plazos y las etapas aplicables a los programas los cuales deberán
ser aprobados por la CNH, con opinión de la Secretaría de
Economía, de conformidad con la Cláusula 6, de este Contrato. Una
vez aprobados, los programas se considerarán parte integrante del
presente Contrato. Las obligaciones en materia de contenido
nacional. iniciarán en el momento en que el Plan de Desarrollo sea
aprobado.

(c) El cumplimiento de los porcentajes mínimos de contenido nacional
será verificado por la Secretaría de Economia. de conformidad con la Metodología y la
Normatividad Aplicable.

(d) El Contratista deberá entregar a la Secretaría de Economía durante el
mes de abril de cada año, un reporte que incluya la información sobre el contenido nacional
correspondiente al periodo comprendido del 1 de enero al 31 de diciembre del año inmediato
anterior en la forma y de conformidad con la Metodología y la Normatividad Aplicable. La
CNH, instruirá al Contratista el pago al Fondo por concepto de pena convencional del quince
por ciento (15%) del valor del incumplimiento del porcentaje mínimo de contenido nacional
calculado con base en la Metodología. Dicho porcentaje de penalización se aplicará
indistintamente al Año y etapa en la que se incurra el incumplimiento.

51 AREA CONTRACTUAL. AP-PGO02

4

== xao
Contrato No. CNH-R02-L04-AP-PG02/2013

En caso que en el Área Contractual convivan de manera simultánea Periodos
de Exploración. Períodos de Evaluación y Períodos de Desarrollo cuyos requerimientos de
contenido nacional sean diferentes y en alguno de dichos periodos el porcentaje de contenido
nacional exceda el mínimo requerido, el Contratista podrá solicitar la acreditación de dicho
excedente para aquellos periodos en los que no se haya alcanzado el porcentaje mínimo
requerido.

Respecto al incumplimiento de las demás disposiciones de contenido nacional
previstas en esta Cláusula 19.3 y en la Normatividad Aplicable. el Contratista deberá pagar
al Fondo, por concepto de pena convencional, la sanción máxima prevista en el artículo 85,
fracción 11, inciso 0) de la Ley de Hidrocarburos.

La CNH podrá exigir el cobro de las penas convencionales correspondientes
en caso que el Contratista no pague al Fondo dichos valores dentro de los quince (15) Días
siguientes a la instrucción de pago al Contratista por parte de la CNH.

(e) Noobstante cualquier subcontratación, el Contratista será responsable
de todas las obligaciones en materia de contenido nacional derivadas del presente Contrato.

19.4 Preferencia de Bienes y Servicios de Origen Nacional.

El Contratista deberá dar preferencia a la contratación de servicios ofrecidos
por compañías locales, asi como a la adquisición de bienes de producción nacional, cuando
éstos sean ofrecidos en el mercado internacional bajo condiciones equivalentes incluyendo
cantidad, calidad. disponibilidad y precio. siempre que éste último sea determinado con base
en Reglas de Mercado o, tratándose de transacciones con partes relacionadas, con base en las
Guías sobre Precios de Transferencia para Empresas Multinacionales y las Administraciones
Fiscales aprobadas por el Consejo de la Organización para la Cooperación y el Desarrollo
Económico.

19.5 Capacitación y Transferencia Tecnológica.

El Contratista deberá cumplir con los programas de capacitación y
transferencia de tecnología aprobados por la CNH en el Plan de Exploración, el Programa de
Evaluación y en el Plan de Desarrollo. Las actividades y los programas referidos incluirán.
entre otros, la adopción. innovación, asimilación, investigación y desarrollo tecnológicos. y
formación de recursos humanos nacionales en la investigación científica y tecnológica
aplicada a la Exploración y Extracción de Hidrocarburos en coordinación con instituciones
de educación superior.

CLÁUSULA 20.
SEGUROS

20.1 Disposición General.

Las obligaciones. responsabilidades y riesgos del Contratista conforme al
presente Contrato son independientes de los seguros, garantías o cualquier otro instrumento

E s

s ARRA CONTRACTUAL AP-PGNZ
Contrato No. CNH-R02-L04-AP-PG02/2018

financiero a los que hace referencia en esta Cláusula 20 y, en consecuencia, el alcance de las
obligaciones y responsabilidades derivadas de la asunción de tales riesgos no podrán
reducirse en perjuicio de la Nación o de terceros por la contratación de seguros. garantías o
cualquier otro instrumento financiero o por la falta de contratación o cobertura suficiente de
ellos,

20.2 Cobertura de Seguros.

Con el objeto de cubrir los riesgos inherentes a las Actividades Petroleras,
previo al inicio de tas mismas, el Contratista deberá obtener y mantener en pleno vigor y
efecto las coberturas financieras contingentes requeridas, conforme a la Normatividad
Aplicable, frente a daños o perjuicios que se pudieran generar como resultado de dichas
actividades; así como la cobertura de daños a los Materiales Inmuebles para ser utilizados en
las Actividades Petroleras conforme a las Mejores Prácticas de la Industria.

20.3 Destino de los Beneficios.

El Contratista destinará inmediatamente cualquier pago que reciba por
concepto de cobertura de seguros, garantías o cualquier otro instrumento financiero para
remediar el daño civil o ambiental, reparar o reemplazar cualquiera de los Materiales dañados
o destruidos. Si una compañía aseguradora o la emisora de cualquier otro instrumento
financiero retiene el pago correspondiente, por cualquier causa, el Contratista deberá asumir
los Costos de reparación o de reposición. Una vez que se hayan cubierto la totalidad de los
Costos de reparación o de reposición, el Contratista podrá emplear el excedente de los montos
recibidos por concepto de cobertura de seguros, garantías o cualquier otro instrumento
financiero, para recuperar los Costos en los que haya incurrido con anterioridad a dicha
recepción.

CLÁUSULA 21.
OBLIGACIONES DE CARÁCTER FISCAL

21.1 Obligaciones de Carácter Fiscal.

Cada Empresa Participante será responsable de cubrir las Obligaciones de
Carácter Fiscal que de forma individual le correspondan de conformidad con ta Normatividad
Aplicable. Lo anterior, sin perjuicio de aquellas Obligaciones de Carácter Fiscal que
correspondan al Contratista y que por su naturaleza, de acuerdo con la Normatividad
Aplicable sean responsabilidad del Operador en nombre del Contratista.

21.2 Derechos y Aprovechamientos.

El Contratista estará obligado a pagar oportunamente los derechos y
aprovechamientos que establezca la Normatividad Aplicable por la administración y
supervisión que del presente Contrato realicen la CNH y la Agencia.

s AREA CONTRACTUAL AP-PG02

)
SY
1)
Contrato No. CNH-R02-L04-AP-PG02/2018

CLÁUSULA 22.
CASO FORTUITO O FUERZA MAYOR

22.1 Caso Fortuito o Fuerza Mayor.

Ninguna de las Partes responderá por el incumplimiento, suspensión o retraso
en la ejecución de las obligaciones del presente Contrato si dicho incumplimiento. suspensión
o retraso ha sido causado por Caso Fortuito o Fuerza Mayor,

22.2 Carga de la Prueba.

La prueba de Caso Fortuito o Fuerza Mayor corresponderá a cualquiera de las
Partes que la alegue.

223 Notificación de Caso Fortuito o Fuerza Mayor.

Sí el Contratista no puede cumplir con cualquier obligación prevista en el
presente Contrato como resultado de Caso Fortuito o Fuerza Mayor, deberá notificar por
escrito a la CNH las causas que originaron el incumplimiento incluyendo, hasta donde sea
posible. una explicación y. en su caso. la documentación de la eventualidad que le impide
cumplir con dichas obligaciones a más tardar quince (15) Días después que tenga o debiera
de tener conocimiento de la ocurrencia del Caso Fortuito o Fuerza Mayor de que se trate.
salvo lo previsto en el Anexo 10. La CNH deberá informarle al Contratista, al Fondo y a la
Secretaría de Hacienda si se reconoce o no el Caso Fortuito o la Fuerza Mayor en un plazo
ño mayor a treinta (30) Dias contados a partir de que haya recibido la notificación de Caso
Fortuito o Fuerza Mayor con información completa. Salvo por to previsto en el presente
Contrato, el Contratista deberá asumir de nuevo el cumplimiento de sus obligaciones tan
pronto como el Caso Fortuito o Fuerza Mayor cese.

Una vez que la CNH reconozca el Caso Fortuito o Fuerza Mayor los Periodos
de Exploración y los Períodos de Evaluación serán prorrogados conforme a esta Cláusula
22.3 solamente cuando el Caso Fortuito o Fuerza Mayor de que se trate tenga un impacto en
las actividades de Exploración y Evaluación. según sea el caso. de más de treinta (30) Días
sobre dichos períodos. Los períodos de Exploración. Evaluación o Desarrollo, según
corresponda. se prorrogarán por el mismo tiempo que dure el Caso Fortuito o Fuerza Mayor.
En ningún caso la prórroga a que se refiere esta Cláusula 22.3 tendrá como consecuencia que
la vigencia del Contrato supere los cincuenta (50) años.

El Contratista deberá presentar la solicitud de prórroga correspondiente a más
tardar el último Día Hábil del Trimestre siguiente a partir de que se cumpla un (1) Año de la
fecha de notificación de Caso Fortuito o Fuerza Mayor a la que se refiere esta Cláusula 22.3
o de los tres (3) Trimestres sucesivos. únicamente en caso que el Caso Fortuito o Fuerza
Mayor no haya cesado, con la documentación que soporte su solicitud, La CNH resolverá
sobre la solicitud de prórroga en un plazo que no excederá los quince (15) Días Hábiles
siguientes a partir de la recepción de dicha solicitud en términos de lo establecido en el
presente Contrato y. en su caso. podrá solicitar información o documentación soporte
adicional. suspendiendo el plazo para emitir la resolución hasta en tanto la CNH reciba la

(ul s4 AREA CONTRACTUAL AP-PGO2
Contrato No. CNH-R02-L04-AP-PG02/2018

información o documentación soporte adicional por parte del Contratista. En caso que la
CNH no emita una resolución dentro del plazo establecido, ésta se entenderá en sentido
favorable.

El Contratista podrá someter a la aprobación de la CNH modificaciones a los
planes de conformidad con lo previsto en el Contrato, siempre que el Caso Fortuito o Fuerza
Mayor tenga un impacto en las Actividades Petroleras realizadas en una porción del Área
Contractua!.

22.4 Derecho de Terminación.

Si dado un Caso Fortuito o Fuerza Mayor, la realización de las Actividades
Petroleras se interrumpieran por un periodo continuo de dos (2) Años o más, la CNH y el
Contratista podrán de mutuo acuerdo formalizado por escrito, dar por terminado el presente
Contrato. Este derecho estará vigente hasta tres (3) Meses posteriores a la finalización del
Caso Fortuito o Fuerza Mayor. Si la otra Parte rechazare la solicitud de dar por terminado el
presente Contrato, las Partes se sujetarán a lo previsto en las Cláusulas 26.2 y/o 26.5.

22.5 Situaciones de Emergencia o Siniestro.

En casos de emergencia o siniestros que requieran acción inmediata, el
Contratista deberá informar inmediatamente a la CNH. a la Agencia y a la Secretaría de
Energía, y tomar todas las acciones adecuadas conforme al plan de atención a emergencias
del Sistema de Administración para controlar la situación lo más pronto posible, a fin de
preservar la integridad fisica de las Personas y proteger el medio ambiente, los Hidrocarburos
y los Materiales. El Contratista notificará a la Agencia y a la CNH las acciones tomadas y
setenta y dos (72) horas después remitirá el reporte correspondiente por escrito, en el
entendido que en caso que la Agencia o la CNH no estén satisfechas con las acciones tomadas
por el Contratista, éstas podrán requerirle al Contratista que emprenda acciones adicionales
para mitigar o controlar la emergencia o para reparar los daños. Lo anterior sin perjuicio de
cualquier otra atribución o facultad de la Agencia o cualquier Autoridad Gubernamental
conforme a la Normatividad Aplicable.

CLÁUSULA 23.
RESCISIÓN ADMINISTRATIVA Y RESCISIÓN CONTRACTUAL

23.1 Rescisión Administrativa.

En caso de ocurrir cualquiera de las causas graves de rescisión administrativa
previstas en el artículo 20 de la Ley de Hidrocarburos y que se enlistan a continuación. y una
vez que concluya el periodo de investigación previa referido en la Cláusula 23.2, la CNH
podrá rescindir administrativamente este Contrato previa instauración del procedimiento de
rescisión administrativa previsto en la Cláusula 23.3 y la Normatividad Aplicable:

(a)  Transcurran más de ciento ochenta (180) Días continuos sin que el
Contratista inicie las actividades previstas en el Plan de Exploración, Programa de

55 AREA CONTRACTUAL AP-PG02

4

]
A
y
Contrato No. CNH-R02-L04-AP-PG02/2018

Evaluación o en el Plan de Desarrollo aprobados. o que el Contratista suspenda por más de
ciento ochenta (180) Días continuos dichas actividades, en ambos casos Sin Causa Justificada
ni autorización de la CNH:

(b) El Contratista no cumpla el Programa Mínimo de Trabajo, Sin Causa
Justificada, siempre que la Garantía de Cumplimiento correspondiente no sea suficiente para
cubrir dicho incumplimiento:

(0) El Contratista ceda parcial o totalmente la operación o los derechos
conferidos conforme al presente Contrato. sin contar con autorización previa en los términos
y condiciones previstos en la Cláusula 24.1:

td) Se presente un Accidente Grave causado por Dolo o Culpa dei
Operador o una Empresa Participante. que ocasione daño a instalaciones. fatalidad y pérdida
de producción:

te) El Contratista. por más de una ocasión, remita de Forma Dolosa o Sin
Causa Justificada Información o Reportes Falsos o Incompletos. o los oculte a la Secretaría
de Energía. a la Secretaría de Hacienda, a la Secretaria de Economía. a la CNH, al Fondo o

a la Agencia, respecto de la producción. Costos o cualquier otro aspecto relevante del
Contrato:

(1 El Contratista incumpla una resolución definitiva de órganos
jurisdiccionales federales relacionada con el Contrato o con las Actividades Petroleras, que
constituya cosa juzgada. o

(e) El Contratista omita, Sin Causa Justificada, algún pago al Estado o
entrega de Hidrocarburos a éste, conforme a los plazos y términos previstos en el presente
Contrato.

Para efectos de esta Cláusula 23.1 se entenderá por:

( Accidente Grave: cualquier accidente en el cual concurran las
siguientes circunstancias:

(1). Dañoa las Instalaciones que implique la pérdida total o parcial
de las mismas de forma que, impida al Contratista llevar a cabo
las Actividades Petroleras en el Área Contractual durante un
período mayor a noventa (90) Días continuos contados a partir
de que ocurra el accidente. Para efectos de esta definición
Instalación(es) se entenderá como el conjunto de Materiales
que conforman unidades productivas cuyo propósito es el
descubrimiento, producción, almacenamiento, procesamiento
o desplazamiento de Hidrocarburos:

(2)  Fatalidad. y

56 AREA CONTRACTUAL AP-PGO2
Contrato No. CNH-R02-L04-AP-PG02/2018

(3) Cuando la pérdida de la producción en el evento implique
cualquier destrucción o derrame de Hidrocarburos sin control,
igual o mayor a diez mil (10.000) barriles de petróleo crudo
equivalente. distinto del venteado, quemado y vertido, en su
caso, que se lleva a cabo en condiciones normales de operación
durante el desarrollo de las Actividades Petroleras realizadas
conforme las Mejores Prácticas de la Industria y la
Normatividad Aplicable. Para efectos de esta definición
cuando el accidente ocurra durante el Período de Exploración.
Pérdida de Producción se entenderá como un derrame de
Petróleo o Condensados o fuga de Gas Natural.

(ii) Sin Causa Justificada: cualquier causa imputable de manera
indubitable al Contratista y en la cual éste haya omitido llevar a cabo los esfuerzos razonables
a su alcance para evitar caer en el incumplimiento de cualquiera de las obligaciones previstas
en el Contrato que implique la posible actualización de alguna de las causales de rescisión
administrativa previstas en esta Cláusula 23.1;

(iii) Culpa: cualquier acción u omisión del Contratista que produzca un
resultado que no previó siendo previsible o previó confiando en que no se produciría y que
derive en la violación a la Normatividad Aplicable o a un deber que objetivamente era
necesario observar en materia de seguridad industrial:

(iv) Dolo o de Forma Dolosa: cualquier acción u omisión del Contratista o
Empresa Participante con la intención de perseguir directamente un resultado, e

(Y) Información o Reportes Falsos o Incompletos: aquella información o
reportes relativos a registros de precios, Costos, producción de Hidrocarburos y demás
información necesaria para calcular y revisar las Contraprestaciones en favor del Estado; que
sean contrarios a la verdad o que deliberadamente resulten insuficientes en grado tal que de
los mismos no se puedan desprender los elementos minimos necesarios que debieran
contener, según su naturaleza y propósito. y que sean presentados con la intención deliberada
de engañar a la CNH o a cualquier otra Autoridad Gubernamental con el objeto de obtener
un beneficio que no le correspondiere de haber presentado la información verdadera y/o
completa.

23.2 Investigación Previa.

En caso que la CNH conozca algún indicio de incumplimiento de cualquiera
de las obligaciones derivadas del presente Contrato que pudieran implicar una posible causal
de rescisión administrativa en términos de lo previsto en la Cláusula 23.1, la CNH dará aviso
al Contratista y se allegará de todos los elementos y pruebas necesarias para determinar si la
razón por la cual se originó la investigación previa constituye una causal para iniciar el
procedimiento de rescisión, en términos de lo previsto en la Cláusula 23.3. En el caso de lo
previsto en la Cláusula 23.1, inciso d). la investigación previa se llevará a cabo para
determinar la posible existencia de Dolo o Culpa por parte del Contratista.

57 AREA CONTRACTUAL AP-PG02

l
lA
Y
Contrato No. CNH-R02-L04-AP-PG02/2018

Este período de análisis no podrá ser menor a treinta (30) Días y no tendrá una
duración mayor a dos (2) Años. Durante este período el Contratista deberá garantizar la
continuidad de las Actividades Petroleras, siempre y cuando sea seguro y técnicamente
posible.

Lo anterior sin perjuicio de que el Contratista pueda notificar a la CNH
indicios de incumplimiento de alguna de las obligaciones derivadas del presente Contrato
que pudieran implicar una posible causal de rescisión administrativa en términos de lo
previsto en la Cláusula 23.1 a excepción de su inciso (d), así como presentar una propuesta
de remediación del potencial incumplimiento para la aprobación de la CNH.

Para efectos de lo previsto en esta Cláusula 23.2, el Contratista y la CNH
deberán nombrar de mutuo acuerdo, o en su caso. recurrir a la asistencia de una institución
para el nombramiento de un experto independiente que deberá cumplir con los requisitos
previstos en la Cláusula 26.3. Las opiniones de dicho experto independiente no serán
vinculantes para las Partes ni para alguna otra Autoridad Gubernamental.

Durante la etapa de investigación previa el Contratista y el experto
independiente podrán preparar y presentar reportes relacionados con la posible causal de
rescisión administrativa. Las Partes deberán acordar el plazo en el que el experto
independiente deberá emitir sus reportes. Atendiendo a las complejidades del caso. las Partes
podrán de mutuo acuerdo y por escrito prorrogar dicho plazo respetando el máximo previsto
en esta Cláusula 23.2.

La CNH comunicará la intención de finalizar la ctapa de investigación con
una anticipación no menor a treinta (30) Días a efecto de que el Contratista manifieste lo que
a su derecho convenga.

23.3 Procedimiento de Rescisión Administrativa.

Una vez que se determine la existencia de una causal de rescisión
administrativa de conformidad con la Cláusula 23.1. la CNH deberá notificar al Contratista
por escrito la causal o causales que se invoquen para dar inicio al procedimiento de rescisión
administrativa; de manera que el Contratista manifieste lo que a su derecho convenga dentro
de los treinta (30) Dias posteriores a la notificación del inicio del procedimiento de rescisión
administrativa. Transcurrido dicho plazo. la CNH contará con un plazo de hasta noventa (90)
Días para valorar los argumentos y pruebas que. en su caso, haga valer el Contratista. La
resolución de rescindir el Contrato deberá estar aprobada por el pleno del órgano de gobierno
de la CNH, fundada. motivada y notificada oficialmente al Contratista.

Si el Contratista o cualquier Empresa Participante solventa la causal de
rescisión en que haya incurrido antes de que la CNH emita la resolución respectiva, el
procedimiento de rescisión administrativa quedará sin efecto, previa aceptación y
verificación de la CNH y aplicando. en su caso. las sanciones correspondientes conforme a
lo dispuesto en el presente Contrato y la Normatividad Aplicable.

58 AREA CONTRACTUAL. AP-PG02
Contrato No. CNH-R02-L04-AP-PG02/2018

La resolución que rescinda el presente Contrato tendrá efectos inmediatos y
no requerirá declaración judicial. Declarada la rescisión administrativa, las Partes celebrarán
el finiquito correspondiente para efectuar lo previsto en las Cláusulas 23.5 y 23.6.

La CNH deberá notificar a la Secretaria de Energía, a la Secretaría de
Hacienda, a la Agencia y al Fondo sobre la declaración de rescisión administrativa el Día
Hábil siguiente a que se haya emitido la resolución correspondiente.

Las controversias relativas a la rescisión administrativa se solventarán en
términos de la Cláusula 26.4.

23.4  Rescisión Contractual,

Además de las causales de rescisión administrativa previstas en la Cláusula
23.1, y de terminación anticipada previstas en la Cláusula 3.4, la CNH tendrá derecho a
rescindir este Contrato en los siguientes supuestos. siempre que el Contratista omita sanear
o llevar a cabo una acción directa y continua para remediar” el incumplimiento
correspondiente dentro de los treínta (30) Días de haber recibido la notificación de dicho
incumplimiento por parte de la CNH:

(a) El Contratista no presente las Garantías de Cumplimiento o no las
mantenga en vigor de conformidad con lo previsto en la Cláusula 17.1. o no mantenga en
vigor las Garantías Corporativas de conformidad con lo previsto en la Cláusula 17.2 y sus
propios términos Sin Causa Justificada:

(b) Cualquier Empresa Participante o Garante: (i) se liquide o de cualquier
otra forma cese su existencia legal o corporativa, u (ii) ocurra cualquier acontecimiento que
conforme a las leyes aplicables a cualquier Empresa Participante o Garante tenga un efecto
análogo a los mencionados Sin Causa Justificada:

(c) Cualquier Empresa Participante o Garante: (i) caiga en insolvencia: (ii)
sea incapaz de pagar sus deudas al vencimiento de las mismas; (iii) solicite o acepte la
imposición de un administrador, liquidador o sindico respecto a sus propiedades o sus
ingresos; (iv) inicie cualquier procedimiento conforme a cualquier legislación para el reajuste
ú diferimiento de sus obligaciones o de cualquier parte de las mismas: (v) solicite ta quiebra,
reorganización, suspensión de pagos, disolución o liquidación, o (vi) realice o permita una
cesión general o un arreglo con o para el beneficio de sus acreedores;

(d) Cualquiera de las Empresas Participantes infrinja cualquier
disposición contenida en la Cláusula 32.2 Sin Causa Justificada, o

(e) Cualquier otro incumplimiento sustancial Sin Causa Justificada de las
obligaciones del Contratista conforme al presente Contrato.

Declarada la rescisión contractual. las Partes podrán sujetarse a lo previsto en
la Cláusula 26, con excepción de lo previsto en la Cláusula 26.4.

59 ÁREA CONTRACTUAL AP-PG02

Contrato Na. CNH-R02-L04-AP-PG02/2018

La CNH no ejercerá su derecho a rescindir el Contrato bajo los supuestos
previstos en los incisos (b) al (e) de esta Cláusula 23.4, en el caso que alguna o el resto de las
Empresas Participantes que conforman al Contratista:

0) Manifiesten por escrito a la CNH su interés irrevocable de adquirir los
Intereses de Participación bajo el presente Contrato de la o las Empresas Participantes en
incumplimiento, dentro de los treinta (30) Días siguientes a haber recibido la notificación del
mismo por parte de la CNH. Dicha manifestación deberá tener la confirmación de la salida
de la o las Empresas Participantes de que se trate:

(ii) Adquieran posteriormente los Intereses de Participación de la(s)
Empresa(s) Participante(s) en incumplimiento, de conformidad con lo establecido en la
Cláusula 24 y en la Normatividad Aplicable. y

(iii) Presemten y mantengan en vigor las Garantías de Cumplimiento de
conformidad con la Cláusula 17.1 y las Garantías Corporativas de acuerdo a los nuevos
Intereses de Participación y de conformidad con lo previsto en la Cláusula 17.2 y sus propios
términos.

Para efectos de esta Cláusula 23.4 se entenderá por:

Sin Causa Justificada: cualquier causa imputable de manera indubitable al
Contratista y en la cual éste haya omitido llevar a cabo los esfuerzos razonables a su alcance
para evitar caer en el incumplimiento de cualquiera de las obligaciones previstas en el
Contrato que implique la posible actualización de alguna de las causales de rescisión
contractual previstas en esta Cláusula 23.4.

23.5 Efectos de la Rescisión Administrativa o Rescisión Con:

En caso que la CNH rescinda este Contrato conforme a lo establecido en las
Cláusulas 23.1 o 23.4. se estará a lo siguiente:

(a) El Contratista deberá pagar a la Nación, a través del Fondo, cuando
corresponda las penas convencionales a que se refieren las Cláusulas 4.6 y 4.7 o, en su caso,
los daños y perjuicios que la Nación sufra como resultado directo e inmediato del
incumplimiento que dé lugar a la rescisión en términos de la Normatividad Aplicable.
computados a partir de que se notifique la misma, según sea el caso;

(b) — El Contratista cesará todas las Actividades Petroleras en el Área
Contractual, excepto aquellas que sean necesarias para preservar y proteger los Materiales en
proceso de fabricación o terminados. y devolverá al Estado. a través de la CNH, el Area
Contractual en términos de lo establecido en este Contrato. Con la terminación de este
Contrato la propiedad de los Materiales construidos o adquiridos para ser utilizados en las
Actividades Petroleras pasará de forma automática a la Nación libre de gravamen sin cargo.
pago ni indemnización alguna conforme a lo establecido en las Cláusulas 13,1 y 13,2:

E 6 AREA CONTRACTUAL AP-PGO2

Y q -

Contrato No. CNH-R02-L04-AP-PG02/2018

(c) Las Partes suscribirán el finiquito al que se refiere la Cláusula 23.6, El
Contratista únicamente tendrá derecho a recibir como pago por parte de la Nación el finiquito
establecido en dicha Cláusula 23.6, en caso que éste genere un saldo en favor del Contratista,
y

(d) El Contratista deberá cumplir con todas las obligaciones relativas a la
devolución del Área Contractual, incluyendo. sin limitar, las relacionadas con el Abandono
y entrega del Area Contractual conforme a lo previsto en la Cláusula 18.

23.6 Finiquito.

Sin perjuicio de lo establecido en la Cláusula 23.5. a más tardar seis (6) Meses
después de la terminación del presente Contrato por cualquier motivo. o en caso que la CNH
rescinda el Contrato, las Partes deberán suscribir un finiquito en el cual se harán constar los
saldos en favor y en contra respecto de las Contraprestaciones devengadas hasta la fecha de
terminación o rescisión del Contrato. Cuando las Partes no lleguen a un acuerdo sobre lo
anterior, podrán dirimir sus diferencias en términos de la Cláusula 26.5.

En caso de ser necesario, el finiquito considerará los ajustes o transacciones
que se pacten para finalizar las controversias que se hayan presentado durante la vigencia del
Contrato.

CLÁUSULA 24.
CESIÓN Y CAMBIO DE CONTROL

24.1 Cesión.

Para poder vender. ceder, transferir, trasmitir o de cualquier otra forma
disponer de todo o cualquier parte de sus derechos (incluyendo la totalidad o parte de su
Interés de Participación) u obligaciones de conformidad con este Contrato, que implique la
Cesión del Control corporativo y de gestión o del contro! de las operaciones del Contratista
deberá contar con la autorización previa de la CNH en términos de la Normatividad
Aplicable.

Cualquier otra cesión, enajenación, traspaso o gravamen de los derechos u
obligaciones del Contrato, que no implique la cesión del Control corporativo y de gestión o
del control de las operaciones de las Empresas Participantes, deberá ser notificada a la CNH
dentro de los treinta días siguientes a su realización.

La o las Empresas Participantes correspondientes deberán notificar a la CNH
de cualquier cambio en la estructura de capital de dichas Empresas Participantes que no
resulte en un cambio de Control del Contratista de conformidad con esta Cláusula 24.1 y la
Normatividad Aplicable.

24.2 Efectos de la Cesión o el Cambio de Control.

En caso que ocurra una cesión de conformidad con la Cláusula 24.1:

el AREA CONTRACTUAL AP-PG502

Contrato No. CNH-R02-L04-AP-PG02/2018

(a) Si la cesión es por la totalidad del Interés de Participación del
Contratista cedente en virtud del presente Contrato:

(1 La o las Empresas Participantes cedentes continuarán siendo
solidariamente responsables del cumplimiento de las obligaciones del Contratista conforme
al presente Contrato que sean incurridas o que se generen hasta la fecha de la cesión (pero
quedarán relevadas de cualquier responsabilidad de las obligaciones del Contratista que sean
incurridas o que se generen después de dicha fecha). y

GD El o los cesionarios serán solidariamente responsables del
cumplimiento de todas las obligaciones del Contratista conforme a este Contrato. de manera
independiente a que dichas obligaciones hayan sido incurridas o generadas con anterioridad
a la fecha de la cesión o posteriormente.

(b) Si la cesión es por solo una parte del Interés de Participación del
Contratista cedente en virtud del presente Contrato. tanto la o las Empresas Participantes
cedentes como el o los cesionarios serán solidariamente responsables del cumplimiento de
las obligaciones del Contratista en virtud del presente Contrato, de manera independiente a
que dichas obligaciones hayan sido incurridas o se generen con anterioridad a la fecha de la
cesión o posteriormente.

En ningún momento deberán dejar de ser garantizadas las obligaciones del
presente Contrato.

24.3 Prohi

n de Gravámenes.

Ninguna Empresa Participante impondrá o permitirá que se imponga ningún
gravamen o restricción de dominio sobre los derechos derivados de este Contrato o sobre los
Materiales sin el consentimiento previo y por escrito de la CNH.

24.4 Invalidez.

Cualquier cesión o cambio de Control de cualquier Empresa Participante que
se lleve a cabo en contravención de las disposiciones de esta Cláusula 24 no tendrá validez
y. por lo tanto. no surtirá efectos entre las Partes.

CLÁUSULA 25.
DEMNIZACI

El Contratista indemnizará y mantendrá libre de toda responsabilidad a la
CNH y cualquier otra Autoridad Gubernamental, incluido el Fondo. así como a sus
empleados. representantes. asesores. directores, sucesores o cesionarios (y dicha obligación
sobrevivirá a la terminación por cualquier motivo del presente Contrato o en caso que la CNH
rescinda el Contrato) con motivo de cualquier acción, reclamo. juicio, demanda, pérdida.

E el AREA CONTRACTUAL. AP-PG02

Contrato No. CNH-R02-L.04-AP-PG02/2018

Costos, daños, perjuicios, procedimientos. impuestos y gastos, incluyendo honorarios de
abogados y costas de juicio, que surjan de o se relacionen con cualquiera de los siguientes:

(a) El incumplimiento de sus obligaciones conforme al presente Contrato,
en el entendido que en aquellos casos que exista una pena convencional, el monto de los
daños y perjuicios estará limitado al monto de la pena convencional de que se trate;

(b) Cualquier daño o lesión (incluyendo muerte) causada por el Operador,
una Empresa Participante o cualquier Subcontratista (incluyendo el daño o la lesión causada
por sus representantes, oficiales, directores, empleados. sucesores o cesionarios) a cualquier
Persona (incluyendo, sin limitación, a la CNH) o a la propiedad de cualquiera de dichas
Personas que surja como consecuencia de la realización de las Actividades Petroleras;

(c) Cualquier lesión o daño causado por cualquier Persona, que sufran los
empleados, representantes o invitados del Operador, de una Empresa Participante o de
cualquier Subcontratista. o a la propiedad de dichas Personas;

(d) Cualquier daño o perjuicio sufrido por pérdidas o contaminación
causada por el Operador, una Empresa Participante o cualquier Subcontratista a los
Hidrocarburos o cualquier daño causado a los recursos naturales y medio ambiente,
incluyendo pero no limitado a: daño o destrucción de los recursos hídricos, vida silvestre,
océanos o a la atmósfera y cualesquiera daños que puedan ser reconocibles y pagaderos
conforme a la Normatividad Aplicable:

(e) Cualquier daño o perjuicio causado con motivo de alguna violación del
Operador, de una Empresa Participante o cualquier Subcontratista a cualquier derecho de
propiedad intelectual, marca o patente;

(1 Cualquier incumplimiento a la Normatividad Aplicable por parte del
Operador, de una Empresa Participante o cualquier Subcontratista, y

(2) Cualquier reclamo de cualquier empleado del Operador. de una
Empresa Participante o de cualquier Subcontratista con base en leyes en materia laboral o de
seguridad social.

Sin perjuicio de lo anterior, en ningún caso las Partes serán responsables del
lucro cesante a partir de que la CNH notifique la resolución de la rescisión del Contrato.

CLÁUSULA 26,
LEY APLICABLE Y SOLUCIÓN DE CONTROVERSIAS
26.1 Normatividad Aplicable. j

El presente Contrato se regirá e interpretará de conformidad con las leyes de
México. L

63 AREA CONTRACTUAL. AP-PG02 ]

Contrato No. CNH-R02-L.04-AP-PG02/2018

26.2 Conciliación.

En cualquier momento las Partes podrán optar por alcanzar un acuerdo
respecto a las controversias relacionadas con el presente Contrato mediante un procedimiento
de conciliación ante un conciliador. El inicio de este procedimiento será pre-requisito para
que las Partes puedan acudir ante arbitraje de conformidad con la Cláusula 26.5 e iniciará
cuando una de las Partes invite a la otra y ésta acepte o rechace la invitación a la conciliación
dentro de los quince (15) Dias siguientes al envío de la invitación. En caso que la Parte que
pretenda iniciar la conciliación no reciba respuesta, se considerará que ésta fue rechazada,
Las Partes acordarán el nombramiento del conciliador. o en su caso, podrán recurrir a la
asistencia de una institución para su nombramiento. El procedimiento de conciliación se
seguirá conforme al Reglamento de Conciliación de la Comisión de las Naciones Unidas para
el Derecho Mercantil Internacional, debiendo el conciliador ayudar a las Partes en sus
esfuerzos por lograr un arreglo de buena fe respecto a la controversia. En caso que
transcurridos tres (3) Meses de haber iniciado el procedimiento de conciliación no se haya
alcanzado un acuerdo, se considerará que las Partes acuerdan resolver las diferencias o
controversias en apego a la Cláusula 26.5 del presente Contrato. Lo anterior. sin perjuicio de

que cualquiera de las Partes pueda dar por terminada la conciliación y acudir al arbitraje en
cualquier momento.

El procedimiento establecido en esta Cláusula 26.2 no aplicará para la
rescisión administrativa de conformidad con lo establecido en el presente Contrato y en la
Normatividad Aplicable.

26.3 Requisitos del Conciliador y del Experto Independiente.

La persona fisica que sea nombrada como conciliador de conformidad con lo
establecido en la Cláusula 26.2 o que sea nombrada como experto independiente de
conformidad con lo establecido en la Cláusula 23.2 deberá cumplir con los siguientes
requisitos:

El conciliador deberá tener por lo menos diez (10) Años de experiencia en
conciliación con los conocimientos. experiencia y pericia para facilitar la comunicación entre
las Partes con respecto de la controversia. En tanto que el experto independiente deberá tener
por lo menos cinco (5) Años de experiencia en la materia objeto de la posible causal de
rescisión administrativa que corresponda.

En ambos casos. el conciliador o el experto independiente deberán: (i) ser
independientes, imparciales y neutrales: (ii) divulgar cualquier interés u obligación que esté
sustancialmente en conflicto con su designación y/o pueda perjudicar su actuación con
respecto a la controversia. y (iii) firmar un acuerdo de confidencialidad sobre cualquier

información provista por las Partes con relación a la controversia entre las mismas. de manera
previa a su nombramiento.

Ninguna persona física podrá ser nombrada como conciliador o experto
independiente si ésta: (1) es o ha sido en cualquier momento dentro de los cinco (5) Años
previos a su designación, un empleado de cualquiera de las Partes o de sus Filiales: (ii) es o

6 AREA CONTRACTUAL AP-PG02
Contrato No. CNH-R02-L04-AP-PG02/2018

ha sido en cualquier momento dentro de los tres (3) Años previos a su nombramiento, un
consultor o contratista de cualesquiera de las Partes o de sus Filiales, o bien (iii) mantenga
cualquier interés financiero significativo con cualquiera de las Partes.

Los honorarios del conciliador o del experto independiente deberán ser
cubiertos por igual entre las Partes.

Lo anterior sin perjuicio que cualquier persona física que cumpla todos los
requisitos previstos en esta Cláusula 26.3 pueda ser nombrada como conciliador o experto
independiente en más de una ocasión.

26.4 Tribunales Federales.

Todas las controversias entre las Partes que de cualquier forma surjan o se
relacionen con las causales de rescisión administrativa previstas en la Cláusula 23.1, sin
perjuicio de lo previsto en la Cláusula 23.6 primer párrafo, deberán ser resueltas
exclusivamente ante los Tribunales Federales de México.

El Contratista podrá iniciar un procedimiento ante un tribunal arbitral, en
términos de la Cláusula 26.5, únicamente para que se determine la existencia de daños y
perjuicios y, en su caso, su cuantificación, que resulten de una causal o causales de rescisión
administrativa consideradas infundadas por los Tribunales Federales de forma definitiva.

265 Arbitraje.

Sin perjuicio de lo previsto en la Cláusula 26.4, cualquier otra controversia
que surja del presente Contrato o que se relacione con el mismo y que no haya podido ser
superada después de tres (3) Meses de haber iniciado el procedimiento de conciliación o que
éste hubiera sido rechazado por cualquiera de las Partes conforme a la Cláusula 26.2 deberá
ser resuelta mediante arbitraje conforme al Reglamento de Arbitraje de las Naciones Unidas
para el Derecho Mercantil Internacional. La ley sustantiva aplicable será la estipulada en la
Cláusula 26.1 y las controversias deberán resolverse conforme a estricto derecho. El tribunal
arbitral se integrará por tres miembros, uno nombrado por la CNH, otro nombrado
conjuntamente por el Operador y todas las Empresas Participantes, y el tercero (quien será el
presidente) nombrado de conformidad con el Reglamento de Arbitraje de las Naciones
Unidas para el Derecho Mercantil Internacional. en el entendido que: (i) la Parte demandante
deberá nombrar a su árbitro en la notificación de arbitraje y la Parte demandada tendrá hasta
treinta (30) Días contados a partir de que reciba personalmente la notificación de arbitraje
para nombrar a su árbitro, y (ii) los dos árbitros nombrados por las Partes tendrán no menos
de treinta (30) Días contados a partir de la aceptación del nombramiento del árbitro designado
por el demandado, para designar. en consultas con las Partes, al árbitro que actuará como
Presidente del tribunal. Las Partes acuerdan que en caso de que (i) la Parte demandada no
designe árbitro dentro del plazo señalado: (ii) alguna de las Partes omita designar árbitro en
los casos en los que resulte necesario sustituir al árbitro designado en términos del
Reglamento de Arbitraje de las Naciones Unidas para el Derecho Mercantil Internacional. o
(iii) en caso de haber desacuerdo en la designación del Presidente del tribunal, el Secretario
General de la Corte Permanente de Arbitraje de La Haya será la autoridad que los determine

es AREA CONTRACTUAL AP-PG02

]
48
Y
Contrato No. CNH-R02-L04-AP-PG02/2018

y resuelva lo conducente. El procedimiento arbitral se conducirá en español, tendrá como
sede la Ciudad de La Haya en el Reino de los Países Bajos y será administrado por la Corte
Permanente de Arbitraje de La Haya. Cada una de las Partes asumirá sus propios gastos y
costos que deriven del arbitraje,

La ejecución del laudo o sentencia en materia de arbitraje deberá llevarse a
cabo en cumplimiento a lo dispuesto en la Convención sobre el Reconocimiento y Ejecución
de las Sentencias Arbitrales Extranjeras y será obligatoria y firme para las Partes.

Salvo pacto en contrario. las Partes acuerdan que el carácter del arbitraje será
confidencial. con excepción de aquellos aspectos que de conformidad con la Normatividad
Aplicable deban mantenerse públicos.

26.6 Consolidación.

En caso que un arbitraje iniciado conforme a la Cláusula 26.5 y un arbitraje
iniciado conforme a lo previsto en el Anexo 2 involucren hechos o aspectos legales en común.
dichos arbitrajes serán, a solicitud de las Partes. consolidados y tratados como un solo
arbitraje. Dicha consolidación deberá ser solicitada al panel arbitral que se hubiera
constituido primero de conformidad con la Ciáusula 26.5. En dicho caso se considerará que
el árbitro designado por el Contratista y las Empresas Participantes fue también designado
por los Garantes, o viceversa. y el árbitro seleccionado por la CNH para cualquiera de los

paneles que hubiera sido constituido primero, será considerado por la CNH para el arbitraje
consolidado.

26.7 No Suspensión de Actividades Petroleras.

Salvo que la CNH rescinda el Contrato o por acuerdo entre las Partes, el
Contratista no podrá suspender las Actividades Petroleras mientras se resuelve cualquier
controversia derivada del presente Contrato.
26.8 Renuncia Vía Diplomática.

Cada una de las Empresas Participantes renuncia expresamente, en nombre
propio y de todas sus Filiales, a formular cualquier reclamo por la vía diplomática respecto a

cualquier asunto relacionado con el presente Contrato,

26.9 Tratados Internacionales.

El Contratista gozará de los derechos reconocidos en los tratados
internacionales de los que el Estado sea parte.

Al
psa he AREA CONTRACTUAL AP-PG02 + )
Contrato No. CNH-R02-L04-AP-PG02/2018

CLÁUSULA 27.
MODIFICACIONES Y RENUNCIAS

Cualquier modificación a este Contrato deberá hacerse mediante el acuerdo
por escrito de la CNH y el Contratista, y toda renuncia a cualquier disposición del Contrato
hecha por la CNH o el Contratista deberá ser expresa y constar por escrito.

CLÁUSULA 28.
CAPACIDA; ARACIONES DE LAS PARTES

28.1 Declaraciones y Garantías.

Cada Parte celebra este Contrato en nombre propio y en su capacidad de
entidad legal facultada para contratar por si misma, y reconoce que ninguna otra Persona
tendrá responsabilidad u obligación del cumplimiento de sus obligaciones derivadas del
presente Contrato, excepto por la responsabilidad solidaria de las Empresas Participantes, la
obligación solidaria prevista en el númeral 22.3 de la Sección 111 de las Bases de Licitación
y la responsabilidad de cada uno de los Garantes en virtud de su Garantía Corporativa.
Igualmente, cada Parte declara y garantiza a la otra Parte que: (i) tiene plena capacidad
jurídica para la celebración y cumplimiento del presente Contrato; (ii) ha cumplido con todos
los requerimientos y obtenido todas las autorizaciones gubernamentales, corporativas y de
cualquier otra naturaleza necesarias para la celebración y cumplimiento del presente
Contrato; (iii) este Contrato constituye una obligación legal, válida y vinculante la cual puede
hacerse valer en su contra de acuerdo con los términos del mismo. y (iv) sus declaraciones
en el preámbulo de este Contrato son verdaderas.

28.2 Relación de las Partes.

Ninguna de las Partes tendrá la autoridad o el derecho para asumir, crear o
comprometer alguna obligación de cualquier clase expresa o implicita en representación o en
nombre de la otra Parte, salvo el Operador, que actuará en nombre de todas las Empresas
Panticipantes. Ninguna disposición en este Contrato implicará que una Empresa Participante,
sus empleados. agentes, representantes o Subcontratistas son representantes de la CNH.
Salvo por lo previsto en la Cláusula 2.4, las Empresas Participantes serán consideradas en
todo momento como contratistas independientes y serán responsables de sus propias
acciones, las cuales estarán sujetas en todo momento a lo previsto en el presente Contrato y
la Normatividad Aplicable.

CLÁUS
DAT 1

29.1 Propiedad de la Información.

El Contratista deberá proporcionar a la CNH, sin costo alguno, la Información
Técnica que es propiedad de la Nación. La Nación también será propietaria de cualquier

$7 AREA CONTRACTUAL AP-PGO2

YA
4
Contrato No. CNH-R02-104-AP-PG02/2018

muestra geológica, mineral o de cualquier otra naturaleza, obtenida por el Contratista en las
Actividades Petroleras. las cuales deberán ser entregadas por el Contratista a la CNH con la
Información Técnica. inmediatamente después de que el Contratista haya concluido los
estudios y evaluaciones que haga al respecto. El original de dicha información deberá ser
entregado a la CNH de conformidad con la Normatividad Aplicable. El Contratista podrá
mantener copia únicamente para efectos del cumplimiento de sus obligaciones conforme al
presente Contrato.

No serán propiedad de la Nación los procesos por medio de los cuales el
Contratista hubiese generado la Información Técnica.

El Contratista podrá usar la Información Técnica, sin costo alguno y sin
restricción, para el procesamiento. evaluación, análisis y cualquier otro propósito relacionado
con las Actividades Petroleras (pero no para otro uso ni para su venta), en el entendido que
el Contratista deberá también entregar cualquier reporte de los resultados de dicho
procesamiento, evaluación o análisis.

Nada de lo previsto en el presente Contrato limitará el derecho de la CNH de
usar, vender o de cualquier otra forma disponer de la Información Técnica, en el entendido
que la CNH no podrá vender ni hacer del conocimiento de terceras Personas ninguna
información que implique secreto industrial: una marca registrada. o cualquier otro derecho
de propiedad intelectual del Contratista regulado por la Ley Federal del Derecho de Autor,
la Ley de la Propiedad Industrial y los Tratados Internacionales de los cuales México sea
parte.

29.2 Posesión y Uso de la Información Técnica,

El Contratista tendrá el derecho de poseer y utilizar la Información Técnica y
sus derivados por el término de la vigencia del presente Contrato con base en la licencia de
uso otorgada por la CNH de conformidad con la Normatividad Aplicable.

29.3 Aprovechamiento de la Información Técnica resultado de las Actividades de
Reconocimiento y Exploración Superficial.

Previo cumplimiento de los requisitos y términos y condiciones previstos en
la Normatividad Aplicable, el Contratista tendrá derecho al aprovechamiento comercial de la
información adquirida o interpretaciones derivadas de las actividades de Reconocimiento y
Exploración Superficial, así como cualquier producto intermedio o final generado o creado a
partir del uso, análisis o transformación de la Información Técnica de la cual no sea posible
inferir o recuperar directa o indirectamente la misma. la cual podrá incluir. de manera
enunciativa y no limitativa, procesados. reprocesados, interpretaciones y mapas.

De conformidad con la Normatividad Aplicable, el derecho al
aprovechamiento comercial exclusivo subsistirá por un plazo máximo de doce (12) Años.

Concluido el plazo anterior. el Contratista podrá continuar comercializando
los datos obtenidos por las actividades de Reconocimiento y Exploración Superficial. sin

6R AREA CONTRACTUAL AP-PG02

Contrato No. CNH-R02-L04-AP-PG02/2018

exclusividad alguna e informando de ello a la CNH de conformidad con la Normatividad
Aplicable.

29.4 Información Pública.

Sin perjuicio de lo previsto en la Normatividad Aplicable, salvo por la
Información Técnica y la propiedad intelectual, toda la demás información y documentación
derivada del presente Contrato, incluyendo sus términos y condiciones, así como toda la
información relativa a los volúmenes de Hidrocarburos Producidos, pagos y
Contraprestaciones realizadas conforme al mismo, serán considerados información pública.
Asimismo, la información que sea registrada por el Contratista en el sistema informático que
ponga a disposición el Fondo para la determinación de Contraprestaciones, podrá ser
utilizada para cumplir con las obligaciones de transparencia existentes en la Normatividad
Aplicable siempre que no vulnere la confidencialidad de la Información Técnica ni la
propiedad intelectua).

29.5 Confidencialidad.

El Contratista no podrá divulgar Información Técnica a algún tercero sin el
previo consentimiento de la CNH. El Contratista tomará todas las acciones necesarias o
apropiadas para asegurar que sus trabajadores, agentes, asesores, representantes, abogados,
Filiales y Subcontratistas, así como los trabajadores, agentes. representantes, asesores y
abogados de dichos Subcontratistas y de las Filiales del Contratista cumplan con la misma
obligación de confidencialidad prevista en el Contrato y la Normatividad Aplicable. Las
disposiciones de esta Cláusula 29,5 continuarán vigentes aún después de la terminación por
cualquier motivo del presente Contrato, o en caso que la CNH rescinda el Contrato conforme
a la Normatividad Aplicable.

La CNH guardará la confidencialidad de la Información Técnica generada por
el Contratista. así como de aquélla proporcionada con carácter de confidencial, en los plazos
y términos previstos en la Normatividad Aplicable.

29.6 Excepción a la Confidencialidad.

Sin perjuicio de lo previsto en la Cláusula 29.3, la obligación de
confidencialidad no será aplicable a la información que:

(a) Sea de dominio público y no haya sido hecha pública a través del
incumplimiento del presente Contrato;

(b) Haya sido obtenida con anterioridad a su divulgación sin violar alguna
obligación de confidencialidad:

(c) Sea obtenida de terceros que tengan derecho a divulgarla sin violar una
obligación de confidencialidad:

(d) Deba ser divulgada por requerimiento de leyes o requerimiento de
Autoridades Gubernamentales;

69 ÁREA CONTRACTUAL. AP-PGO2

¿

ly
W

Contrato No. CNH-RO2-L.04-AP-PG02/2018

(e) Tenga que ser presentada para alegar lo que convenga a los intereses de las
partes durante un procedimiento arbitral de conformidad con lo dispuesto por la Cláusula
26.5. siempre que la divulgación quede sujeta a las reglas de confidencialidad de dicho
procedimiento, y

(f El Contratista suministre a sus Filiales. subsidiarias, auditores. asesores
legales, empleados o a las instituciones financieras involucradas en el presente Contrato en
la medida que sea necesaria para las Actividades Petroleras en el Área Contractual o posibles
inversionistas para una eventual cesión corporativa, de gestión a de control de las
operaciones. en el entendido que el Contratista será responsable de mantener la
confidencialidad de tal información y asegurarse que dichas Personas mantengan la misma
de conformidad con lo dispuesto en este Contrato y en la Normatividad Aplicable.

Siempre que: (1) el hecho de no divulgarla sujetaría al Contratista a sanciones
civiles, penales o administrativas. y (11) el Contratista notifique a la CNH con toda prontitud
la solicitud de dicha divulgación. En el caso a que se refiere el inciso (d) anterior. la CNH
podrá solicitar al Contratista que impugne ante los tribunales competentes la orden de
divulgación. en cuyo caso la CNH deberá cubrir cualquier Costo generado por la
impugnación.

Los subincisos (1) y (ii) de la presente Cláusula no serán aplicables a lo
dispuesto en el inciso (e) anterior.

CLÁUSULA 30.
NOTIFICACIONES

Todas las notificaciones y demás comunicaciones hechas en virtud de este
Contrato deberán ser por escrito y serán efectivas desde la fecha en que el destinatario las
reciba:

A la CNH:

Avenida Patriotismo No. 580, piso 2,
Colonia Nonoalco,

Delegación Benito Juárez.

Ciudad de México, C.P. 03700.

A SHELL:

Avenida Paseo de las Palmas No. 425, piso 3,
Colonia Lomas de Chapultepec.

Delegación Miguel Hidalgo.

Ciudad de México, C.P. 11000,

A PEP:

m AREA CONTRACTUAL AP-PG02

4
Ph
y

Contrato No. CNH-R02-L04-AP-PG02/2018

Avenida Marina Nacional No, 329, interior C3,
Colonia Verónica Anzures,

Delegación Miguel Hidalgo,

Ciudad de México, C.P. 11300.

o en cualesquiera otras direcciones, según cada Parte notifique a la otra en la manera que se
indica anteriormente. Queda entendido que cualquier notificación realizada por la CNH al
Operador se considerará realizada a cada una de las Empresas Participantes para todos los
efectos de este Contrato.

CLÁUSULA 31.
TOTALIDAD DEL CONTRATO

Este Contrato es una compilación completa y exclusiva de todos los términos
y condiciones que rigen el acuerdo entre las Partes con respecto al objeto del mismo y
reemplaza cualquier negociación, discusión, convenio o entendimiento sobre dicho objeto.
Sin perjuicio de lo establecido en el numeral 8.6 de la Sección 111 de las Bases de Licitación,
ninguna declaración de agentes, empleados o representantes de las Partes que pudiera haberse
hecho antes de la celebración del presente Contrato tendrá validez en cuanto a la
interpretación de sus propios términos. Quedan incorporados formando parte indivisible e
integrante del presente Contrato, los siguientes Anexos:

Anexo |: Coordenadas y Especificaciones del Área Contractual

Anexo 2: Modelo de Garantía Corporativa

Anexo 3: Procedimientos para Determinar las Contraprestaciones
Anexo 4: Procedimientos de Contabilidad y de Registro de Costos
Anexo 5: Programa Minimo de Trabajo

Anexo 6: Modelo de Garantía de Cumplimiento

Anexo 7: Procedimientos de Procura de Bienes y Servicios

Anexo 8: Procedimientos de Entrega de Información y Pago de

Contraprestaciones al Fondo Mexicano del Petróleo para la
Estabilización y el Desarrollo

Anexo 9: Inventario de Activos
Anexo 10: Uso Compartido de Infraestructura
Anexo |!l: — Convenio Privado de Propuesta Conjunta
CLÁUSULA 32.
DIS! ¡ONES TRANSPA! (el

32.1 Acceso a la Información.

El Contratista estará obligado a entregar la información que la CNH requiera
con el fin de que ésta cumpla con lo previsto en el artículo 89 de la Ley de Hidrocarburos,
incluyendo aquella información a la que se refiere la Cláusula 29.2, a través de los medios
que para tal efecto establezca la CNH. El Contratista deberá cooperar con las Autoridades
Gubernamentales competentes en caso que se requiera divulgar dicha información en
términos de la Normatividad Aplicable.

n AREA CONTRACTUAL AP-PG02

Contrato No. CNH-R02-L04-AP-PG02/2018

32.2 Conducta del Contratista y Filiales.

Cada una de las Empresas Participantes. en lo individual. y de manera
independiente a cada integrante del Contratista. así camo sus Filiales. declaran y garantizan
que los directores, funcionarios, asesores, empleados y su personal y el de sus Filiales se
sujetarán a las disposiciones aplicables en materia de combate a la corrupción,

Cada una de las Empresas Participantes. declara y garantiza que no han
ofrecido o entregado dinera a cualquier otro beneficio a un servidor público o a un tercero
que de cualquier forma intervenga en alguno o algunos de los actos dentro de este
procedimiento de contratación. a cambio de que dicho servidor público realice o se abstenga
de realizar un acto relacionado con sus funciones o con las de otro servidor público, con el
propósito de obtener o mantener una ventaja. con independencia de la recepción de dinero o
un beneficio obtenido.

Asimismo cada una de las Empresas Participantes se abstendrá de realizar las siguientes
conductas, de manera general, ya sea directamente o a través de un tercero:

a) Realizar cualquier acción u omisión que tenga por objeto o efecto
evadir los requisitos o reglas establecidos para obtener cualquier tipo de contratación o simule
el cumplimiento de éstos:

b) intervenir en nombre propio pero en interés de otra u otras personas
que se encuentren impedidas para participar en contrataciones públicas, con la finalidad de
obtener, total o parcialmente. los beneficios derivados de la contratación, o

c) Ostentar influencia o poder político sobre cualquier servidor público
con el propósito de obtener para sí o para un tercero un beneficio o ventaja, con

independencia de la aceptación del servidor o de los servidores públicos o del resultado
obtenido,

Asimismo, cada una de las Empresas Participames, en lo individual y de
manera independiente a cada integrante del Contratista. se asegurará que tanto ella como sus
Filiales: (1) se apegarán y cumplirán en todo momento con cualesquiera leyes y regulaciones
anticorrupción que sean aplicables, y (ii) crearán y mantendrán controles internos adecuados
para el cumplimiento de lo previsto en esta Cláusula.

32.3 Notificación de la Investigación.

Cada una de las Empresas Participantes deberá notificar a la CNH y a
cualquier otra Autoridad Gubernamental competente: (1) de manera inmediata a que tenga
conocimiento, o que tenga motivos suficientes para presumir, que ha ocurrido cualquier acto
contrario a lo previsto en la Cláusula 32.2, y (11) dentro de los cinco ($) Días siguientes a que
tenga conocimiento de cualquier investigación o proceso iniciado por cualquier autoridad,
mexicana o extranjera, relacionado con cualquier supuesta infracción a lo dispuesto en esta

7 AREA CONTRACTUAL AP-PGO2

Contrato No, CNH-R02-L04-AP-PG02/2018

Cláusula 32, Asimismo, cada una de las Empresas Participantes deberá mantener informada
a la CNH sobre el avance de la investigación y proceso hasta su conclusión.

32.4 Conflicto de Interés.

Cada una de las Empresas Participantes se compromete a no incurrir en ningún
conflicto de interés entre sus propios intereses (incluyendo los de sus accionistas, Filiales y
accionistas de sus Filiales) y los intereses del Estado en el trato con los Subcontratistas,
clientes y cualquier otra organización o individuo que realice negocios con cualquiera de las
Empresas Participantes (sus accionistas, Filiales y accionistas de sus Filiales) con respecto a
las obligaciones del Contratista conforme al presente Contrato,

CLÁUSULA 33,
COOPERACIÓN EN MATERIA DE SEGURIDAD NACIONAL

Con el objeto de administrar los riesgos relacionados con la seguridad
nacional o derivados de emergencias, siniestros o alteración del orden público, el Contratista
deberá brindar las facilidades que le sean requeridas por las autoridades federales
competentes.

CLÁUSULA 34.
IDIOMA

El idioma del presente Contrato es el español. Todas las notificaciones,
renuncias y otras comunicaciones hechas por escrito o de otra forma entre las Partes en
relación con este Contrato deberán hacerse en español. Cualquier traducción del presente
Contrato no será considerada oficial,

CLÁUSULA 35.
EJEMPLARES

Este Contrato se firma en cuatro (4) ejemplares equivalentes con el mismo
significado y efecto, y cada uno será considerado como un original.
EN TESTIMONIO DE LO CUAL, las Partes firman este Contrato en la fecha mencionada
al principio del mismo.

POR LA “COMISIÓN NACIONAL DE POR “EL CONTRATISTA”

di JUAN CARL EPEDA MOLINA C. ALBERTI 'TE PIÑEIRUA

COMISIONABO PRESIDENTE
SHELL EXPLORACIÓN Y EXTRACCION
DE MEXICO, S.A. DE C.V.

dl AREA CONTRACTUAL. AP-PG02 y

Contrato No. CNH-R02-L04-AP-PG02/2018

Al”
C-MARTÍN ALVA AN €. CIRCUNCICIÓN JUAN JAVIER
TITULAR DE LA UKIDAD JURÍDICA HINOJOSA PUEBLA

DIRECTOR GENERAL !
PEMEX EXPLORACIÓN Y PRODUCCIÓN

C. FAUSTO AÑVA
TITULAR DÉ LYUN
ADMINISTRACIÓN TÉCNICA DE
ASIGNACIONES Y CONTRATOS

E AREA CONTRACTUAL AP-PGOZ j

Contrato No. CNH-R02-L04-AP-PG02/2018

ANEXO 1

COORDENADAS Y ESPECIFICACIONES DEL ÁREA
CONTRACTUAL

)
A

Eee ÁREA CONTRACTUAL AP-PG02
Contrato No. CNH-R02-L04-AP-PG02/2018

COORDENADAS Y ESPECIFICACIONES DEL ÁREA CONTRACTUAL

l Coordenadas:

Área Perdido

09307
| astsz00" | 25"sz2 00" |
[_osregoo"_ | 25"s200" |

95" 40" 007

to

3. Profundidad: Sin restricciones de profundidad.

4 Superficie aproximada en km?: 2.146.192 km?

E 2 AREA CONTRACTUAL AP-PGU2 el

Contrato No, CNH-R02-L.04-AP-PG02/2018

ANEXO 2

MODELO DE GARANTÍA CORPORATIVA

ARFA CONTRACTUAI. AP.PGO2

J

= —
Contrato No. CNH-R02-L04-AP-PG02/2018

GARANTÍA CORPORATIVA
SUSCRITA POR

Lu
EN FAVOR DE

COMISIÓN NACIONAL DE HIDROCARBURO yl

1

AREA CONTRACTUAL AP-PGOZ |
Contrato No. CNH-R02-L04-AP-PG02/2018

CONTRATO DE GARANTÍA
Formato A

El presente Contrato de Garantía (la “Garantía”) se suscribe el [*] de [*] de
[*] por [*], una empresa organizada y existente conforme a las leyes de [*] en calidad de
garante (el “Garante”), en favor de los Estados Unidos Mexicanos, por conducto de la
Comisión Nacional de Hidrocarburos de México, en calidad de beneficiario (en adelante, el
“Beneficiario”), en relación con el Contrato para la Exploración y Extracción de
Hidrocarburos bajo la Modalidad de Licencia en Aguas Profundas, de fecha [*] de [*] de [*]
suscrito entre el Beneficiario por una parte. y [*](la “Empresa Participante”) por la otra,
(según el mismo vaya a ser modificado de acuerdo con sus términos, el “Contrato”). Todos
los términos escritos con mayúscula inicial pero no definidos de otra forma en esta Garantía
tendrán el significado que se les da a los mismos en el Contrato.

CLÁUSULA 1
GARANTÍA

(a) El Garante, en este acto de manera subsidiaria e imevocable, garantiza al
Beneficiario, el pago puntual de cualesquiera cantidades que la Empresa Participante deba
pagar al Beneficiario en virtud del Contrato, así como el cumplimiento puntual y oportuno de
todas y cada una de las obligaciones de la Empresa Participante, de conformidad con el
Contrato, hasta por el monto de millones de dólares, de conformidad con el esquema de montos
a cubrir presentado en términos del inciso (c), de la Cláusula 17.2 del Contrato. Esta Garantía
constituye una garantía de pago y de cumplimiento y no meramente de cobranza, la cual deberá
permanecer en pleno vigor y efecto hasta que todas las obligaciones de la Empresa Participante
garantizadas por la misma, sean pagadas o cumplidas en su totalidad. sujeto a lo dispuesto en la
Cláusula 18.7 del Contrato y la cláusula 2 de esta Garantía,

(b) La garantía de pago y cumplimiento dispuesta en esta Garantía
constituye una garantía continua y absoluta y deberá aplicarse a todas las obligaciones en virtud
del Contrato cuando éstas se originen. Sin limitar la generalidad de lo anterior, la garantia del
Garante no será liberada, extinguida o de otra forma afectada por: (i) cualesquiera cambios en
el nombre, actividades autorizadas, existencia legal, estructura, personal o propiedad directa o
indirecta de la Empresa Participante; (ii) insolvencia, quiebra, reorganización o cualquier otro
procedimiento similar que afecte a la Empresa Participante o a sus respectivos activos, o (ii)
cualquier otro acto u omisión o retraso de cualquier tipo de la Empresa Participante, el
Beneficiario o cualquier otra Persona. La garantia cubrirá especificamente obligaciones
contenidas dentro del Contrato y por ningún motivo será ejecutada por aquellas que deriven de
responsabilidad extracontractual de cualquier índole a las que le será aplicable la Normatividad
Aplicable independientemente del contenido del Contrato y de la Garantía.

(c) En la medida permitida por la Normatividad Aplicable, el Garante
conviene que, sin la notificación y sin la necesidad de una confirmación, consentimiento o
garantía adicional de su parte, las obligaciones de la Empresa Participante aquí garantizadas
podrán ser en ocasiones. de conformidad con el Contrato, renovadas, ampliadas, incrementadas,

3 AREA CONTRACTUAL. AP-PG02

Contrato No. CNH-R02-L04-AP-PG02/2018

aceleradas, modificadas, reformadas, transigidas. renunciadas, liberadas o rescindidas, todo lo
anterior sin impedir o afectar la obligación del Garante conforme a esta Garantía,

(d) La Garantía aqui celebrada responde. como elemento determinante de la
voluntad del Beneficiario, al hecho de que la Empresa Participante respaldada aquí por el
Garante, estuvo incluida dentro del esquema de montos a cubrir entregado por el Contratista
y éste cumplió con los requisitos contenidos en el inciso (c) de la Cláusula 17.2 del Contrato a
entera satisfacción del Beneficiario y optó por determinar el monto garantizado en términos del
inciso (a) de la presente Cláusula.

CLÁUSULA 2
RESTITUCIÓN

Las responsabilidades del Garante en virtud de esta Garantía deberán ser
automáticamente restituidas en caso de y hasta el punto en que, por cualquier razón, cualquier
pago o cumplimiento hecho por o en nombre de la Empresa Participante en relación con las
obligaciones aquí garantizadas, se recupere de o se reembolse por el Beneficiario o cualquier
otra parte como resultado de cualquier procedimiento de quiebra, insolvencia, reorganización
o cualquier otro.

CLÁUSULA 3 .
DECLARACIONES Y GARANTÍAS

El Garante en este acto declara y garantiza que: (i) tiene plena capacidad
jurídica para la celebración y cumplimiento de esta Garantía: (ii) ha cumplido con todos los
requerimientos corporativos y de otra naturaleza necesarios para la celebración y
cumplimiento de esta Garantía; (111) ha obtenido todas las autorizaciones corporativas y de
otra naturaleza necesarias para la celebración y cumplimiento de esta Garantía, y (iv) esta
Garantía constituye una obligación legal, válida y vinculante de dicho Garante la cual puede
hacerse valer en su contra de acuerdo con sus términos.

CLÁUSULA 4
VALIDEZ

Si cualquier disposición de esta Garantía o la aplicación de la misma a
cualquier circunstancia se declara por cualquier motivo nula o no exigible. el resto de esta
Garantía y la aplicación de dicha disposición a otras circunstancias no deberá verse afectada
por tal circunstancia.

CLÁUSULA 5
LEY APLICABLE Y SOLUCIÓN DE VERSIAS

(a) Esta Garantía se regirá e interpretará de conformidad con la legislación
federal de los Estados Unidos Mexicanos.

(b) El Garante y el Beneficiario convienen que lo establecido en la

Cláusula 26 le será aplicable a cualquier controversia derivada o relacionada con esta

E 3 AREA CONTRACTUAL AP-PC02

ss

E =
Contrato No. CNH-R02-L04-AP-PG02/2018

Garantía. El Garante acepta que, a solicitud del Beneficiario, cualquier procedimiento arbitral
en virtud de esta Garantía podrá consolidarse con cualquier otro que involucre hechos o
aspectos legales en común que hubiera sido iniciado en virtud del Contrato. Cuando haya
necesidad de que las partes del arbitraje nombren a algún miembro del tribunal, el Garante
y, en su caso el Contratista y cualquier otro garante, nombrarán a uno en forma conjunta.

(c) El Garante conviene en pagar todos los Costos, gastos y honorarios razonables
y documentados, incluyendo honorarios de abogados, en que el Beneficiario pueda incurrir
en la ejecución de esta Garantía.

CLÁUSULA 6
NOTIFICACIONES

Cualquier notificación u otra comunicación relacionada con esta Garantía deberá de
hacerse por escrito y entregarse personalmente, por mensajería, por correo certificado o
registrado (o en una forma sustancialmente similar al correo) en la forma siguiente:

Siala CNH:

Si a la Empresa Participante:

Si al Garante:

Cualquiera de las partes de esta Garantía podrá, mediante una notificación por escrito
a las otras partes, cambiar la dirección a la cual deberán de estar dirigidas las notificaciones.
Cualquier notificación u otra comunicación, deberá de considerarse que ha sido realizada al
momento de recepción por el destinatario. Todas las comunicaciones en relación con esta
Garantía deberán ser en español,

CLÁUSULA 7
IDIOMA

Esta Garantía se celebra en el idioma español. Cualquier traducción de esta Garantía

será únicamente para efectos de conveniencia y no será considerada para la interpretación de
la misma.

5 AREA CONTRACTUAL AP-PG02

Contrato No. CNH-R02-L04-AP-PG02/2018

CLÁUSULA 8
EJEMPLARES

Esta Garantía podrá ser firmada por las partes de la misma en ejemplares separados,
cada uno de las cuales cuando sea firmado y entregado se considerará un original, pero todos
los ejemplares en su conjunto deberán constituir uno solo y el mismo instrumento,

EN TESTIMONIO DE LO CUAL, las partes firman esta Garantía en la fecha
mencionada al principio de la misma.

J.

como Garante

Por:
Nombre:
Título:

CONVIENE Y ACEPTA:
COMISIÓN NACIONAL DE HIDROCARBUROS
como Beneficiario

Por:
Nombre:
Título:

E 6 AREA CONTRACTUAL AP-PG02 /

Contrato No. CNH-R02-L04-AP-PG02/2018

CONTRATO DE GARANTÍA
Formato B

El presente Contrato de Garantía (la “Garantía”) se suscribe el [*] de [*] de
[*] por [*], una empresa organizada y existente conforme a las leyes de [*] en calidad de
garante (el “Garante”), en favor de los Estados Unidos Mexicanos, por conducto de la
Comisión Nacional de Hidrocarburos de México, en calidad de beneficiario (en adelante, el
“Beneficiario”), en relación con el Contrato para la Exploración y Extracción de
Hidrocarburos bajo la Modalidad de Licencia. de fecha [*] de [*] de [*] suscrito entre el
Beneficiario por una pate, y [*] (la “Empresa Participante”) por la otra, (según el mismo
vaya a ser modificado de acuerdo con sus términos, el “Contrato”). Todos los términos
escritos con mayúscula inicial pero no definidos de otra forma en esta Garantía tendrán el
significado que se les da a los mismos en el Contrato.

CLÁUSULA 1
GARANTÍA

(a) El Garante, en este acto de manera subsidiaria e irrevocable, garantiza
al Beneficiario, el pago total, puntua] y completo de cualesquiera cantidades que la Empresa
Participante deba pagar al Beneficiario en virtud del Contrato, así como el cumplimiento
puntual y oportuno de todas y cada una de las obligaciones de la Empresa Participante, de
conformidad con el Contrato. Esta Garantía constituye una garantía de pago y de
cumplimiento y no meramente de cobranza, la cual deberá permanecer en pleno vigor y
efecto hasta que todas las obligaciones de la Empresa Participante garantizadas por la misma,
sean pagadas o cumplidas en su totalidad, sujeto a lo dispuesto en la Cláusula 18.7 del
Contrato y la cláusula 2 de esta Garantía.

(b) La garantía de pago y cumplimiento dispuesta en esta Garantía
constituye una garantía continua y absoluta y deberá aplicarse a todas las obligaciones en
virtud del Contrato cuando éstas se originen. Sin limitar la generalidad de lo anterior, la
garantía del Garante no será liberada, extinguida o de otra forma afectada por: (i)
cualesquiera cambios en el nombre, actividades autorizadas, existencia legal. estructura,
personal o propiedad directa o indirecta de la Empresa Participante: (1i) insolvencia, quiebra,
reorganización o cualquier otro procedimiento similar que afecte a la Empresa Participante
o a sus respectivos activos, o (ili) cualquier otro acto u omisión o retraso de cualquier tipo de
la Empresa Participante, el Beneficiario o cualquier otra Persona. La garantía cubrirá
específicamente obligaciones contenidas dentro del Contrato y por ningún motivo será
ejecutada por aquellas que deriven de responsabilidad extracontractual de cualquier índole a
las que le será aplicable el marco normativo correspondiente independientemente de lo
contenido en el Contrato y en la Garantía.

(c) En la medida permitida por la Normatividad Aplicable, el Garante
conviene que, sin la notificación y sin la necesidad de una confirmación, consentimiento o
garantía adicional de su parte, las obligaciones de la Empresa Participante aquí garantizadas
podrán ser en ocasiones, de conformidad con el Contrato. renovadas, ampliadas,
incrementadas, aceleradas. modificadas. reformadas, transigidas, renunciadas, liberadas o

7 AREA CONTRACTUAL AP-PG02
Contrato No. CNH-R02-L04-AP-PG02/2018

rescindidas, todo lo anterior sin impedir o afectar la obligación del Garante conforme a esta
Garantía.

CLÁUSULA 2

RESTITUCIÓN

Las responsabilidades del Garante en virtud de esta Garamia deberán ser
automáticamente restituidas en caso de y hasta el punto en que, por cualquier razón, cualquier
pago o cumplimiento hecho por o en nombre de la Empresa Participante en relación con las
obligaciones aqui garantizadas. se recupere de o se reembolse por el Beneficiario o cualquier
otra parte como resultado de cualquier procedimiento de quiebra. insolvencia, reorganización
o cualquier otro.

CLÁUSULA 3
RACIONES Y GARANTÍAS

El Garante en este acto declara y garantiza que: (i) tiene plena capacidad
jurídica para la celebración y cumplimiento de esta Garantía: (ii) ha cumplido con todos los
requerimientos corporativos y de otra naturaleza necesarios para la celebración y
cumplimiento de esta Garantía; (111) ha obtenido todas las autorizaciones corporativas y de
otra naturaleza necesarias para la celebración y cumplimiento de esta Garantía, y (iv) esta
Garantía constituye una obligación legal, válida y vinculante de dicho Garante la cual puede
hacerse valer en su contra de acuerdo con sus términos.

CLÁUSULA 4
VALIDEZ

Si cualquier disposición de esta Garantía o la aplicación de la misma a
cualquier circunstancia se declara por cualquier motivo nula o no exigible, el resto de esta
Garantía y la aplicación de dicha disposición a otras circunstancias no deberá verse afectada
por tal circunstancia.

CLÁUSULA 5
LEY APLICABLE Y SOLUCIÓN DE CONTROVERSIAS

(a) Esta Garantía se regirá e interpretará de conformidad con la legislación
federal de los Estados Unidos Mexicanos,

(b) El Garante y el Beneficiario convienen que lo establecido en la
Cláusula 26 le será aplicable a cualquier controversia derivada o relacionada con esta
Garantía. El Garante acepta que. a solicitud del Beneficiario, cualquier procedimiento arbitral
en vinud de esta Garantía podrá consolidarse con cualquier otro que involucre hechos o
aspectos legales en común que hubiera sido iniciado en virtud del Contrato. Cuando haya
necesidad de que las partes del arbitraje nombren a algún miembro del tribunal, el Garante
y. en su caso el Contratista y cualquier otro garante, nombrarán a uno en forma conjunta,

E E AREA CONTRACTUAL AP-PGO2

>

Contrato No. CNH-R02-L04-AP-PG02/2018

(c) El Garante conviene en pagar todos los Costos, gastos y honorarios
razonables y documentados, incluyendo honorarios de abogados, en que el Beneficiario
pueda incurrir en la ejecución de esta Garantía.

CLÁUSULA 6
NOTIFICACIONES

Cualquier notificación u otra comunicación relacionada con esta Garantía
deberá de hacerse por escrito y entregarse personalmente, por mensajería, por correo
certificado o registrado (o en una forma sustancialmente similar al correo) en la forma
siguiente:

Sia la CNH:

Si a la Empresa Participante:

Si al Garante:

Cualquiera de las partes de esta Garantía podrá, mediante una notificación por
escrito a las otras partes, cambiar la dirección a la cual deberán de estar dirigidas las
notificaciones. Cualquier notificación u otra comunicación, deberá de considerarse que ha
sido realizada al momento de recepción por el destinatario. Todas las comunicaciones en
relación con esta Garantía deberán ser en español.

CLÁUSULA 7
IDIOMA

Esta Garantía se celebra en el idioma español. Cualquier traducción de esta
Garantía será únicamente para efectos de conveniencia y no será considerada para la
interpretación de la misma.

9 AREA CONTRACTUAL. AP-PG02

4

4
r
Contrato No. CNH-R02-L04-AP-PG02/2018

CLÁUSULA 8
EJEMPLARES

Esta Garantía podrá ser firmada por las partes de la misma en ejemplares
separados. cada uno de las cuales cuando sea firmado y entregado se considerará un original,
pero todos los ejemplares en su conjunto deberán constituir uno solo y el mismo instrumento.

EN TESTIMONIO DE LO CUAL. las partes firman esta Garantía en la
fecha mencionada al principio de la misma.

L J.

como Garante

Por:
Nombre:
Título:

CONVIENE Y ACEPTA:
COMISIÓN NACIONAL DE HIDROCARBUROS
como Beneficiario

Por:
Nombre:
Título:

Ed 0) AREA CONTRACTUAL AP-PGO2

—=
Contrato No. CNH-R02-L04-AP-PG02/2018

ANEXO 3

PROCEDIMIENTOS PARA DETERMINAR LAS
CONTRAPRESTACIONES y,

4
f

bd AREA CONTRACTUAL AP-PG02
Contrato No. CNH-R02-L04-AP-PG02/2018

PROCEDIMIENTOS PARA DETERMINAR LAS CONTRAPRESTACIONES

El presente Anexo establece los términos y condiciones bajo los cuales deberá realizarse el
cálculo y pago de las Contraprestaciones aplicables a este Contrato para cualquier Mes
durante la vigencia del mismo, de conformidad con lo previsto en la Ley de Ingresos sobre
Hidrocarburos vigente al momento del fallo por el que se adjudicó el Contrato.

1. Precio Contractual

1.1, El Precio Contractual para cada tipo de Hidrocarburo será determinado con base
en lo previsto en la Ley de Ingresos sobre Hidrocarburos. conforme al
procedimiento establecido en este Anexo 3.

1.2. Para cada Periodo se calcularán las Contraprestaciones considerando el Precio
Contractual de cada tipo de Hidrocarburo. que se determinará de acuerdo con los
criterios establecidos en este Anexo 3.

1.3. — Para los efectos de este Anexo 3 se entenderá por 1 el subindice correspondiente
al Periodo. En el caso que las Actividades Petroleras se realicen en un Periodo
que no comprenda el Mes completo, el Periodo será el número de Días que
efectivamente operó este Comrato.

1.4. El Precio Contractual del Petróleo se determinará por Barril conforme a lo
siguiente:

(a) En caso que. durante el Período. el Contratista comercialice al menos el
cincuenta por ciento (50%) del volumen de Petróleo producido en el Área
Contractual y medido en los Puntos de Medición en el Período, con base en
Reglas de Mercado o exista el compromiso de dicha comercialización
(incluyendo contratos de venta de largo plazo en los que el precio se determine
por Reglas de Mercado), el Precio Contractual del Petróleo en el Período en
el que se registre la comercialización será igual al precio de venta promedio
observado, ponderado por el volumen que en cada caso corresponda, al que el
Contratista haya realizado o comprometido la comercialización.

En el caso de cualquier volumen que el Contratista venda o entregue a una
Filial o parte relacionada, que sea a su vez comercializado a un tercero sin
algún tratamiento o procesamiento intermedio, el precio de venta y el volumen
correspondientes a la transacción de la Filial o parte relacionada con el tercero
podrán ser considerados en el cálculo del Precio Contractual del Petróleo en
el Período.

(b) Si al finalizar el Período correspondiente no se ha registrado comercialización
bajo Reglas de Mercado por parte del Contratista. de al menos el cincuenta

2 AREA CONTRACTUAL. AP-PGU2
Contrato No. CNH-R02-L04-AP-PG02/2018

por ciento (50%) del volumen de Petróleo producido en el Área Contractual y
medido en los Puntos de Medición en el Período, el Precio Contractual del
Petróleo se calculará a través del uso de la fórmula correspondiente, en
función del grado API y contenido de azufre correspondiente al Petróleo
extraído en el Area Contractual en el Periodo. Lo anterior considerando los
precios para los crudos marcadores Lighs Louisiana Sweet (LLS) y Brent,
publicados en el Período por una compañía intemacional especializada en la
publicación de información de referencia sobre precios, de acuerdo a lo
siguiente:

i. — Si el Contratista comercializó menos del cincuenta por ciento (50%) del
volumen de Petróleo producido en el Área Contractual y medido en los
Puntos de Medición en el Periodo, el Precio Contractual del Petróleo será
el promedio de los precios calculados a través del uso de la fórmula
correspondiente a la fecha de cada operación de comercialización,
utilizando los precios de los marcadores de dicha fecha o. en caso de no
existir, el último valor publicado anterior a la fecha de la transacción.
ponderado de acuerdo con el volumen involucrado en cada transacción
realizada en el Período.

ti. Si no se realizó comercialización, debido a que el volumen de Petróleo
producido en el Período y registrado en el Punto de Medición se mantuvo
almacenado bajo la propiedad o custodia del Contratista, el Precio
Contractual del Petróleo se calculará a través del uso de la fórmula
correspondiente, considerando el promedio simple de los precios de los
marcadores durante el Período.

Las fórmulas para calcular el Precio Contractual del Petróleo referidas son:!

Grado API del Petróleo
crudo extraído en el
Area Contractual

API S 21.0? PC», = 0.468 - LLS, + 0.524» Brent; — 4.630 : 5
21.0% < API < 31.1% | PC), =0.387 - LLS; + 0.570 » Brent, — 1.625 * 5
31.19 < API< 39.0% | PCp, =0.263-LLS, + 0.709 - Brent; — 1.574: 5

Fórmula aplicable para la determinación del Precio
Contractual del Petróleo

3 AREA CONTRACTUAL. AP-PG02
Contrato No. CNH-R02-L04-AP-PG02/2018

39.09

API 0.227 : LLS, + 0.749 : Brent,

Donde:

PCp.¿ = Precio Contractual del Petróleo en el Periodo £.

API= Parámetro de ajuste por calidad, utilizando el promedio ponderado de
Grados API del Petróleo producido en el Área Contractual en el Periodo £.
LLS,= Precio promedio de mercado del Crudo Light Louisiana Sweet (LLS)
en el Período ¿.

Brent,= Precio promedio de mercado del Crudo Brent en el Período t.

S= Parámetro de ajuste por calidad. utilizando el valor del porcentaje
promedio ponderado de azufre en el Petróleo producido en el Área Contractual
considerando dos decimales (por ejemplo. si es 3% se utiliza 3.00).

Las fórmulas para determinar el Precio Comiractual contenidas en este
Contrato deberán ser actualizadas para reflejar los ajustes estructurales en el
mercado de los Hidrocarburos. con base en la información que la Secretaría
de Hacienda publique en el reporte anual al que se refiere el artículo 5 de la
Ley de Ingresos sobre Hidrocarburos. En dicho reporte se establecerán las
claves de identificación de los precios de los crudos marcadores LLS y Brent.

En caso que los precios de los crudos marcadores ££,S y Brent dejen de ser
publicados. la Secretaría de Hacienda establecerá una nueva fórmula
considerando otros crudos marcadores que sean comercializados con liquidez
y que sean representativos de las condiciones de mercado.

En caso que la comercialización se realice con partes relacionadas o que el
precio de venta del Petróleo se determine con base en un precio regulado, se
podrá utilizar el precio de dicha transacción para la determinación del Precio
Contractual sujeto a las reglas aplicables a los precios de transferencia
establecidas en el Anexo 4.

En caso que en el mercado exista un tipo de Petróleo que presente las mismas
características de calidad (mismos grados API y mismo contenido de azufre)
que el Petróleo producido en el Área Contractual durante el Período
correspondiente, el Precio Contractual del Petróleo a emplear conforme este
inciso (b). podrá ser calculado considerando el precio de mercado del Petróleo
referido que sea libre a bordo (Free on board/"FOB "). en sustitución del valor
estimado a través de la fórmula correspondiente.

Para efectos del párrafo anterior. el Contratista deberá presentar la
documentación con información verificable. publicada en el Periodo por una

4 AREA CONTRACTUAL AP-PG02
(c)

Contrato No. CNH-R02-L04-AP-PG02/2018

compañía internacional especializada en la publicación de información de
referencia sobre precios, que demuestre que el tipo de Petróleo propuesto
posee los mismos grados API y mismo contenido de azufre que el Petróleo
producido en el Área Contractual, conforme las mediciones que realice la
CNH en el Período.

En caso que el Precio Contractual del Petróleo en el Período inmediato
anterior o en los dos Períodos inmediatos anteriores haya sido determinado a
través de las fórmulas establecidas en el inciso (b) de este numeral. y que
durante el Período de que se trate exista comercialización de Petróleo con base
en Reglas de Mercado por parte del Contratista conforme al inciso (a) de este
numeral, el Precio Contractual del Petróleo en el Periodo se determinará
conforme a la siguiente fórmula. siempre que la diferencia entre el precio
estimado por la fórmula y el precio observado en la comercialización de
Petróleo con base én Reglas de Mercado en el Período t sea menor o igual al
cincuenta por ciento (50%) del precio observado:

i 162 162
PreciOcomerctatización, X Dizo VPpc-1 — Ej2i VCp 1

PCp; = ve

Donde:

PCp; = Precio Contractual del Petróleo en el Perfodo t.

PreciOcomerciatización. = Precio observado en la comercialización de
Petróleo con base en Reglas de Mercado en el Periodo t.

152 VP, ¿-: =Sumatoria del volumen de producción del Petróleo registrado
en el Punto de Medición en los Períodos t, t — 1 y en su caso, t — 2.

5% VC» ¿-¡=Sumatoria del Valor Contractual del Petróleo en el Período t —
1. y en su caso, £ — 2.

VPp,= Volumen de producción de Petróleo registrado en el Punto de
Medición en el Período £.

En caso que la diferencia entre el precio estimado por la fórmula y el precio
observado en la comercialización de Petróleo con base en Reglas de Mercado
en el Periodo t sea superior al cincuenta por ciento (50%) del precio
observado, el Precio Contractual del Petróleo en el Periodo se determinará de
la siguiente forma:

i. Si el precio estimado por la fórmula es mayor al precio observado, el
Precio Contractual será:

5 AREA CONTRACTUAL AP-PG02

)
AN
y
(d)

15.

(a)

Contrato No, CNH-R02-L04-AP-PG02/2018

PC», = PreciOcomerciatización: X 15

ti. Si el precio estimado por la fórmula es menor al precio observado, el
Precio Contractual será:

PC»: = PreciOcomerciatización, X 0.5

Cualquier variación en el Valor Contractual del Petróleo producido en el
Período inmediato anterior o en los dos Periodos inmediatos anteriores, que
persista considerando la determinación del Precio Contractual conforme lo
establecido en este inciso (c) y el precio observado bajo Reglas de Mercado,
podrá ser solventada dentro de los tres (3) Periodos subsecuentes a través de
ajustes que determine la Secretaría de Hacienda. como parte de sus
atribuciones de verificación. conforme lo establecido en el numeral 4.4 de este
Anexo 3.

Para que el precio que resulte de la comercialización realizada por parte del
Contratista sea considerado en la determinación del Precio Contractual del
Petróleo, el Contratista deberá haber comunicado previamente al cierre del
Periodo. las características relevames de la comercialización realizada.
incluyendo los aspectos para determinar el precio aplicable con base en Reglas
de Mercado. Independientemente de lo anterior. el Contratista deberá reportar
los ingresos totales. el volumen de Petróleo y el precio promedio ponderado
que obtenga. derivados de la comercialización del Petróleo que le corresponda
como Contraprestaciones.

El Precio Contractual de los Condensados se determinará por Barril conforme a
lo siguiente:

En caso que, durante el Período, el Contratista comercialice al menos el
cincuenta por ciento (50%) del volumen de Condensados producido en el Área
Contractual y medido en los Puntos de Medición en cl Período, con base en
Reglas de Mercado o exista el compromiso de dicha comercialización.
incluyendo contratos de venta de largo plazo en los que el precio se determine
por Reglas de Mercado, el Precio Contractual de los Condensados en el
Período en el que se registre la comercialización será igual al precio de venta
promedio observado, ponderado por el volumen que en cada caso
corresponda, al que el Contratista haya realizado o comprometido la
comercialización.

En el caso de cualquier volumen que ej Contratista venda o entregue a una
Filial o parte relacionada. que sea a su vez comercializado a un tercero sin
algún tratamiento o procesamiento intermedio, el precio de venta y el volumen
correspondientes a la transacción de la Filial o parte relacionada con el tercero

6 ARLA CONTRACTUAL. AP-PGO2
(b)

Contrato No, CNH-R02-L04-AP-PG02/2018

podrán ser considerados en el cálculo del Precio Contractual de los
Condensados en el Período.

Si al finalizar el Período correspondiente, no se ha registrado comercialización
bajo Reglas de Mercado por parte del Contratista. de al menos el cincuenta
por ciento (50%) del volumen de Condensados producido en el Área
Contractual y medido en los Puntos de Medición en el Período, el Precio
Contractual de los Condensados se calculará considerando el precio promedio
para el crudo marcador Brent publicado en el Período £ por una compañía
internacional especializada en la publicación de información de referencia
sobre precios, de acuerdo a lo siguiente:

Si el Contratista comercializó menos del cincuenta por ciento (50%) del
volumen de Condensados producido en el Área Contractual y medido en
los Puntos de Medición en el Periodo, el Precio Contractual de los
Condensados será el promedio de los precios calculados mediante fórmula
a la fecha de cada operación de comercialización o. en caso de no existir,
el último valor publicado anterior a la fecha de la transacción, utilizando
los precios del crudo marcador de dicha fecha, ponderado de acuerdo al
volumen involucrado en cada transacción realizada en el Periodo.

Si no se realizó comercialización debido a que el volumen de
Condensados producido en el Período y registrado en el Punto de
Medición se mantuvo almacenado bajo la propiedad o custodia del
Contratista, el Precio Contractual de los Condensados se calculará a través
del uso de la fórmula correspondiente, considerando el promedio simple
del precio del marcador durante el Período,

La fórmula para calcular el Precio Contractual de los Condensados es:?
PC¿, = 0.815Brentp, — 1.965

Donde:

PC£.; = Precio Contractual de los Condensados en el Período +.

Brentp,= Precio del Crudo Brent en el Período £.

La fórmula para determinar el Precio Contractual establecida en este Contrato
deberá ser actualizada para reflejar los ajustes estructurales en el mercado de
los Hidrocarburos, con base en la información que la Secretaría de Hacienda
publique en el reporte anual al que se refiere el artículo 5 de la Ley de Ingresos

7 AREA CONTRACTUAL AP-PGO2
te)

Contrato No. CNH-R02-L04-AP-PG02/2018

sobre Hidrocarburos. En dicho reporte se establecerá la clave de identificación
del precio del crudo marcador Brent.

En caso que el precio del crudo marcador Brent deje de ser publicado. la
Secretaría de Hacienda establecerá una nueva fórmula considerando otro u
otros marcadores que sean comercializados con liquidez y que sean
representativos de las condiciones de mercado.

En caso que la comercialización se realice con partes relacionadas o que el
precio de venta de los Condensados se determine con base en un precio
regulado. se podrá utilizar el precio de dicha transacción para la determinación
del Precio Contractual sujeto a las reglas aplicables a los precios de
transferencia establecidas en el Anexo 4.

En caso que el Precio Contractual de los Condensados en el Período inmediato
anterior o en los dos Períodos inmediatos anteriores haya sido determinado a
través de la fórmula establecida en el inciso (b) de este numeral, y que durante
el Periodo de que se trate exista comercialización de Condensados con base
en Reglas de Mercado por parte del Contratista conforme al inciso (a) de este
numeral. el Precio Contractual de los Condensados en el Periodo se
determinará conforme a la siguiente fórmula, siempre que la diferencia entre
el precio estimado por la fórmula y el precio observado en la comercialización
de los Condensados con base en Reglas de Mercado en el Periodo £ sea menor
o igual al cincuenta por ciento (50%) del precio observado:

i 162 16Z
Preciocomerciatización, X Elo V Peri Ejes V Cot
VPes

PCes=

Donde:

PCc¿, = Precio Contractual de los Condensados en el Periodo t.
PreciOcomercialización, = Precio observado en la comercialización de
Condensados con base en Reglas de Mercado en el Período t.

EN VP¿¿-; = Sumatoria del Volumen de Producción de Condensados
registrado en el Punto de Medición en los Períodos €. t — 1 y en su caso, £ —
2.

7% VCc:-, = Sumatoria del Valor Contractual de los Condensados en el
Período t — 1. y en su caso, t — 2.

VP¿¿= Volumen de Producción de Condensados registrado en el Punto de
Medición en el Periodo t.

En caso que la diferencia entre el precio estimado por la fórmula y el precio
observado en la comercialización de Condensados con base en Reglas de

R AREA CUNTRACTUA! AP-PGO2
(d)

(e)

Contrato No. CNH-R02-L04-AP-PG02/2018

Mercado en el Periodo t sea superior al cincuenta por ciento (50%) del precio
observado. el Precio Contractual de los Condensados en el Período se
determinará de la siguiente forma:

i. Si el precio estimado por la fórmula es mayor al precio observado. el
Precio Contractual será:

PCc¿ = PreciOcomerciatización: X 1.5

ji. Si el precio estimado por la fórmula es menor al precio observado, el
Precio Contractual será:

PCc.; = PreciOcomerciatización: X 0.5

Cualquier variación en el Valor Contractual de los Condensados producidos
en el Período inmediato anterior o en los dos Períodos inmediatos anteriores,
que persista considerando la determinación del Precio Contractual conforme
lo establecido en este inciso (c) y el precio observado bajo Reglas de Mercado,
podrá ser solventada dentro de los tres (3) Períodos subsecuentes a través de
ajustes que determine la Secretaría de Hacienda, como parte de sus
atribuciones de verificación, conforme lo establecido en el numeral 4.4 de este
Anexo 3.

Para que el precio que resulte de la comercialización realizada por parte del
Contratista sea considerado en la determinación del Precio Contractual de los
Condensados, el Contratista deberá haber comunicado previamente al cierre
del Periodo las características relevantes de la comercialización realizada,
incluyendo los aspectos para determinar el precio aplicable con base en Reglas
de Mercado. Independientemente de lo anterior, el Contratista deberá reportar
los ingresos totales, el volumen de Condensados y el precio promedio
ponderado que obtenga, derivados de la comercialización de los Condensados
que le correspondan como Contraprestaciones.

En caso que los Condensados, o una fracción de los mismos, se comercialicen
en conjunto con la corriente de Gas Natural, y los comprobantes asociados
con dicha comercialización no incluyan la diferenciación del precio unitario
de los Condensados respecto de los otros componentes del Gas Natural, el
Contratista deberá determinará el Precio Contractual de los Condensados, para
la fracción que corresponda, a partir del ingreso de cada uno de los
componentes del Gas Natural, estimado con base en su poder calorífico, de
conformidad con la metodología que la Secretaría de Hacienda publique en el
reporte anual al que se refiere el artículo 5 de la Ley de Ingresos sobre
Hidrocarburos.

3 AREA CONTRACTUAL AP-PG02

)

AN
V
1.6.

(a)

(b)

(tc)

Contrato No. CNH-R02-L04-AP-PG02/2018

El Precio Contractual del Gas Natural y de sus componentes se determinará, por
separado. por unidad calórica (millón de BTU) conforme a lo siguiente:

El Precio Contractual del Gas Natural considerará. en la proporción que
corresponda, el valor unitario y el volumen que corresponda a la
comercialización del Gas Natural (metano) y de cada uno de sus otros
componentes (etano. propano y butano).

En caso que, durante el Período. el Contratista comercialice al menos el
cincuenta por ciento (50%) del volumen de Gas Natural producido en el Área
Contractual y medido en los Puntos de Medición en el Período. con base en
Reglas de Mercado o exista el compromiso de dicha comercialización
tincluyendo contratos de venta de largo plazo en los que el precio se determine
por Reglas de Mercado). el Precio Contractual del Gas Natural en el Período
en el que se registre la comercialización será igual al precio de venta promedio
observado. ponderado por la equivalencia calórica en millones de BTU del
volumen que en cada caso corresponda. al que el Contratista haya realizado o
comprometido la comercialización.

En el caso de cualquier volumen que el Contratista venda a una Filial o parte
relacionada. que sea a su vez comercializado a un tercero sin algún tratamiento
o procesamiento intermedio, el precio de venta y el volumen correspondientes
a la transacción de la Filial o parte relacionada con el tercero podrán ser
considerados en el cálculo del Precio Contractual del Gas Natural en el
Período,

Si al finalizar el Período correspondiente el Coniratista comercializó menos
del cincuenta por ciento (50%) del volumen de Gas Natural producido en el
Área Contractual y medido en los Puntos de Medición en el Periodo con base
en Reglas de Mercado, el Precio Contractual del Gas Natural será el Índice de
Referencia Nacional de Precios del Gas Natural al Mayoreo que fije la
Comisión Reguladora de Energía a la fecha de cada operación de
comercialización o, en caso de no existir, el último valor publicado anterior a
la fecha de la transacción. ponderado por la equivalencia calórica en millones
de BTU del volumen involucrado en cada transacción realizada en el Período.

En caso que no hubiera una determinación de la Comisión Reguladora de
Energía. el Precio Contractual del Gas Natural se determinará de conformidad
con los mecanismos establecidos por la Secretaria de Hacienda en el reporte
anual al que se refiere el artículo 5 de la Ley de Ingresos sobre Hidrocarburos.

En caso que la comercialización se realice con partes relacionadas o que el
precio de venta del Gas Natural o de alguno de sus componentes se determine
con base en un precio regulado, se podrá utilizar el precio de dicha transacción

16 AREA CONTRACTUAL AP-PG02

(d)

Contrato No, CNH-R02-L04-AP-PG02/2018

para la determinación del Precio Contractual sujeto a las reglas aplicables a
los precios de transferencia establecidas en el Anexo 4.

En caso que el Precio Contractual del Gas Natural en el Período inmediato
anterior o en los dos Periodos inmediatos anteriores hayan sido determinados
a través de la fórmula establecida en el inciso (c) de este numeral, y que
durante el Período de que se trate exista comercialización del Gas Natural con
base en Reglas de Mercado por parte del Contratista conforme al inciso (b) de
este numeral, el Precio Contractual del Gas Natural en el Período se
determinará conforme a la siguiente fórmula, siempre que la diferencia entre
el precio estimado por la fórmula y el precio observado en la comercialización
de Gas Natural con base en Reglas de Mercado en el Periodo £ sea menor o
igual al cincuenta por ciento (50%) del precio observado:

i 162 2
PreciOcomerciatización: * GV PG: - EJE V Cor;

PCar = VPer

Donde:

PC, = Precio Contractual del Gas Natural en el Período t.
PreciOcomerctatización, = Precio observado en la comercialización de Gas
Natural con base en Reglas de Mercado en el Período t.

ElÉ2VPG¿-, =Sumatoria del Volumen de Producción de Gas Natural
registrado en el Punto de Medición en los Períodos t. t — 1 y en su caso, t —
2.

23% VC¿,-¡=Sumatoria del Valor Contractual de Gas Natural en el Período
£— 1, y en su caso, t— 2,

VP¿¿= Volumen de Producción de Gas Natural registrado en el Punto de
Medición en el Periodo t y expresado en su equivalencia calórica en millones
de BTU, según se trate de Gas Natural (metano) o de cada uno de los
componentes que lo constituyen (etano. propano y butano) en la proporción
que corresponda.

En caso que la diferencia entre el precio estimado por la fórmula y el precio
observado en la comercialización de Gas Natural con base en Reglas de
Mercado en el Período t sea superior al cincuenta por ciento (50%) del precio
observado, el Precio Contractual del Gas Natural en el Períado se determinará
de la siguiente forma:

i.. Si el precio estimado por la fórmula es mayor al precio observado, el
Precio Contractual será:

PC¿;: = PreciOcomerciatización: X 1.5

” AREA CONTRACTUAL AP-PG02

= + —
(e)

Contrato No. CNH-R02-L04-AP-PG02/2018

ii. Si el precio estimado por la fórmula es menor al precio observado. el
Precio Contractual será:

PCG; = PreciOcomerciatización; X 0-5

Cualquier variación en el Valor Contractual del Gas Natural producido en el
Periodo inmediato anterior o en los dos Periodos inmediatos anteriores, que
persista considerando la determinación del Precio Contractual conforme lo
establecido en este inciso (d) y el precio observado bajo Reglas de Mercado.
podrá ser solventada dentro de los tres (3) Periodos subsecuentes a través de
ajustes que determine la Secretaria de Hacienda. como parte de sus
atribuciones de verificación, conforme lo establecido en el numeral 4.4 de este
Anexo 3.

Para que el precio que resulte de la comercialización realizada por parte del
Contratista sea considerado en la determinación del Precio Contractual del
Gas Natural, el Contratista deberá haber comunicado previamente al cierre del
Periodo las características relevantes de la comercialización realizada
incluyendo tos aspectos para determinar el precio aplicable con base en Reglas
de Mercado. Independientemente de lo anterior, el Contratista deberá reportar
los ingresos totales, el volumen de Gas Natural y el precio promedio
ponderado que obtenga, derivados de la comercialización del Gas Natural que
le correspondan como Contraprestaciones.

En caso que los comprobantes asociados con la comercialización no incluyan
el desglose de los precios unitarios de los componentes del Gas Natural. el
Contratista deberá determinar su Precio Contractual partir del ingreso
correspondiente a cada uno de dichos componentes, estimado con base en la
aportación relativa del poder calorífico de los componentes respecto del poder
calorífico total de ta corriente de Gas Natural, de conformidad con la
metodologia que la Secretaría de Hacienda publique en el reporte anual al que
se refiere el artículo 5 de la Ley de Ingresos sobre Hidrocarburos,

En cada Período. en el caso de ventas de Hidrocarburos por parte del Contratista
que no sean libres a bordo (Free un board/"FOB"”) en el Punto de Medición, el
Precio Contractual en el Punto de Medición será el equivalente, en Dólares por
unidad de medida respectiva, de los ingresos netos observados recibidos por la
comercialización de cada tipo de Hidrocarburo. considerando los costos
necesarios observados de transporte, Almacenamiento, logistica y todos los
demás costos incurridos para el traslado y comercialización de Hidrocarburos
entre el Punto de Medición y el punto de venta. dividido entre el volumen de
Petróleo crudo, Condensados y Gas Natural, según sea el caso, medido en el
Punto de Medición.

e AREA CONTRACTUAL AP-PGO2

1.8.

(a)

(b)

tc)

(d)

Contrato No. CNH-R02-L04-AP-PG02/2018

En estos casos, el Precio Contractual del Periodo se ajustará considerando una
reducción al valor establecido conforme los numerales 1.4 a 1.6 de este Anexo 3,
Dicha reducción será igual al resultado de dividir el costo total de transporte,
Almacenamiento y logística incurrido para cada tipo de Hidrocarburo y reportado
durante el Periodo entre el volumen de Hidrocarburos medido y ei registrado en
el Periodo.

Para lo establecido en el numeral 1.7 anterior se considerarán únicamente los
costos que sean justificadamente necesarios, incluyendo la contratación de
servicios e infraestructura de transporte, Almacenamiento, tratamiento,
acondicionamiento, procesamiento, licuefacción (en el caso del Gas Natural),
comercialización y seguros.

En caso que el precio observado en la comercialización corresponda a un
producto que resulte de acondicionar los Hidrocarburos Netos producidos en el
Área Contractual con otros Hidrocarburos mediante la mezcla de ambas
corrientes de Hidrocarburos, el Precio Contractual deberá reflejar el valor que
corresponda al volumen de Hidrocarburos Netos producidos en el Área
Contractual, considerando el costo de los otros Hidrocarburos que se adquieran
para dicho acondicionamiento. El registro de información relativa al Precio
Contractual deberá acompañarse de la documentación soporte relacionada con la
comercialización y con la adquisición de dichos otros Hidrocarburos, asi como
la documentación correspondiente a la metodología para distribuir el valor entre
los Hidrocarburos utilizados para componer el producto comercializado.

En cualquier casa, los costos a que se refiere este numeral deberán ajustarse a las
Reglas de Mercado. En caso que los costos mencionados resulten de acuerdos
con partes relacionadas. se deberán seguir las reglas relativas a los precios de
transferencia establecidas en el Anexo 4. Los costos a que hace referencia este
numeral serán sujetos de las actividades de verificación que corresponden a la
Secretaría de Hacienda. .

No se incluirán entre los costos necesarios de transporte, Almacenamiento y
logística a que hace referencia el numeral 1.7 de este Anexo 3, los siguientes:

Los costos por el servicio de comercialización o costos financieros asociados
a la cobertura de dichos Hidrocarburos:

Intereses u otros costos asociados al financiamiento de las actividades;

Los costos que resulten de negligencias o conductas dolosas por parte del
Contratista o que resulten de acciones del mismo que transgredan la
Normatividad Aplicable;

Los costos asociados a la atención de derrames o emergencias ambientales que

3 AREA CONTRACTUAL AP-PG02
(e)

(ñ

1.10,

Contrato No, CNH-R02-L04-AP-PG02/2018

sean resultado de acciones negligentes o dolosas del Contratista:
Las Obligaciones de Carácter Fiscal que resulten aplicables. y
Las sanciones o penalizaciones,

La información y documentación relativa a la determinación de los Precios
Contractuales deberá ser presentada y registrada mediante el sistema informático
que el Fondo ponga a disposición del Contratista.

2. Valor Contractual de los Hidrocarburos en el Periodo t:

2.1.

2.2.

(a)

El Valor Contractual de los Hidrocarburos será determinado con base en el
volumen de Hidrocarburos Netos por tipo de Hidrocarburo usando la siguiente
fórmula:

VCH, = VCp¿ +VCo: + VCcs
Donde:

VEH¿= Valor Contractual de los Hidrocarburos en el Periodo £,
VCp..= Valor Contractual del Petróleo en el Periodo £.

VC5.:= Valor Contractual del Gas Natural en el Período £.
VC¿,= Valor Contractual de los Condensados en el Periodo t.

En caso que. derivado de situaciones de emergencia o siniestro ocurran derrames
de Hidrocarburos. para el cálculo del Valor Contractual de cada uno de los
Hidrocarburos se considerarán los volúmenes de Hidrocarburos que sean
recuperados en las actividades de respuesta a dichas situaciones de emergencia o
siniestro.

Para calcular el valor contractual de cada tipo de Hidrocarburo se usarán las
siguientes fórmulas:

Valor Contractual del Petróleo en el Periodo t:
VCp: =PCp, + Pp;
Donde:

VC».:= Valor Contractual del Petróleo en el Período £.

PCp¿= El Precio Contractual del Petróleo en el Período t: El precio del
Petróleo producido en el Área Contractual. en Dólares por Barril, que se
determina cada Período en el Punto de Medición. conforme al numeral 1.4 de

a AREA CONTRAUTUAL. AP-PG02

=

Contrato No, CNH-R02-L04-AP-PG02/2018

este Anexo 3.
VPp¿= Volumen neto de producción de Petróleo registrado en el Punto de
Medición en el Periodo t.

(b) Valor Contractual de los Condensados en el Período t:
VCc: = PC; * VPco

Donde:

VC¿:= Valor Contractual de los Condensados en el Período £.

PC¿,= El Precio Contractual de los Condensados en el Período t: El precio de
los Condensados producidos en el Área Contractual, en Dólares por Barril,
que se determina cada Período en el Punto de Medición, conforme al numeral
1.5 de este Anexo 3.

VP¿¿= Volumen neto de Producción de Condensados registrado en el Punto
de Medición en el Periodo t,

(c) Valor Contractual de Gas Natural en el Período t:
VCo; = Y Pesa VPor

Donde:

VC¿ ¿7 Valor Contractual del Gas Natural en el Período t.

i = Cada uno de los productos que constituyen el Gas Natural y sus líquidos.
según se trate de metano, etano, propano o butano. |

PCc:¿= El Precio Contractual de cada componente que constituye el Gas
Natural y sus líquidos en el Periodo t, en Dólares por millón de BTU, que se
determina cadá Período en el Punto de Medición. conforme al numeral 1.6 de
este Anexo 3.

VP¿,.¡= Volumen neto de Producción. registrado en el Punto de Medición en
el Período t y expresado en su equivalencia calórica en millones de BTU,
según se trate de Gas Natural (metano) o de cada uno de sus líquidos (etano,
propano y butano).

3. Contraprestación como porcentaje del Valor Contractual de los Hidrocarburos

3.1. El Estado recibirá el quince punto cero dos por ciento (15.02%) del Valor
Contractual de los Hidrocarburos para el Mes de que se trate.

La Contraprestación como porcentaje del Valor Contractual de los Hidrocarburos

15 AREA CONTRACTUAL AP-PG02

e Y -
Contrato No. CNH-R02-L04-AP-PG02/2018

se ajustará de conformidad con el Mecanismo de Ajuste establecido en el numeral
4,3 de este Anexo 3.

4, Procedimientos para calcular las Contraprestaciones

4.1

(a)

Regalías

El monto de las Regalías se determinará para cada tipo de Hidrocarburo mediante
la aplicación de la tasa correspondiente al Valor Contractual del Petróleo. al
Valor Contractual del Gas Natural y al Valor Contractual de los Condensados
producidos en el Período. En el caso del Gas Natural. el monto de Regalías se
determinará por separado según se trate de Gas Natural (metano) o de cada uno
de sus liquidos (etano, propano y butano) considerando la tasa y el Valor
Contractual que a cada uno corresponda, determinados con base en el Precio
Contractual y el volumen de cada uno de los productos mencionados.

El mecanismo para la determinación de las Regalías será ajustado cada Año en
el Mes de enero considerando la primera publicación de variación anual
observada en el Mes de diciembre del Año previo (en adelante 7, -.,) del Índice
de Precios al Productor de los Estados Unidos de América o el que lo sustituya,
tomando el año 2017 como Año base.

El proceso para determinar los montos a pagar será el siguiente:
Al Valor Contractual del Petróleo, se le aplicará la siguiente tasa:

Cuando el Precio Contractual del Petróleo sea inferior a A,,. se aplicará la
siguiente:

Tasa = 7.5%

Para ajustar por inflación. la actualización del parámetro A, se realizará
anualmente de acuerdo con la siguiente fórmula:

An = An "(14 mp1)

Donde A,, toma valores desde el Año base hasta el último Año en el que haya

referencia, Az = 45.95 en el Año base y n indica el Año correspondiente.

Cuando el Precio Contractual del Petróleo sea mayor o igual a Ap:

Tasa = [(8, » Precio Contractual del Petróleo) + 1.51%

16 AREA CONTRACTUAL AP-PGO2 L W
(b)

tc)

Contrato No. CNH-R02-L04-AP-PG02/2018

Para ajustar por inflación, la actualización del parámetro B, se realizará
anualmente de acuerdo a la siguiente fórmula:

Donde 8, toma valores desde el Año base hasta el último Año en el que haya
referencia, Bz = 0.131 en el Año base y n indica el Año correspondiente.

Al valor Contractual del Gas Natura] Asociado, se le aplicará la siguiente tasa:

Qq= Precio Contractual del Gas Natural

Ti
as E

Para ajustar por inflación, la actualización del parámetro C, se realizará
anualmente de acuerdo a la siguiente fórmula:

En = Car * (+1)

Donde C, toma valores desde el Año base hasta el último Año en el que haya
referencia, C, = 95,74 en el Año base y n indica el Año correspondiente.

Al Valor Contractual del Gas Natural No Asociado. se le aplicará la siguiente
tasa:

Cuando el Precio Contractual del Gas Natural No Asociado sea menor o igual
aD,,, la Tasa será de 0%.

Para ajustar por inflación, la actualización del parámetro D, se realizará
anualmente de acuerdo a la siguiente fórmula:

Dr = Dp1 + (14 21)

Donde D,, toma valores desde el Año base hasta el último Año en el que haya

USD mAs
mo el Año base y n indica el Año

referencia, D,= 4.79
correspondiente.

Cuando el Precio Contractual del Gas Natural sea mayor a D,, y menor a En,
la tasa se calculará de acuerdo a la siguiente fórmula:

(Precio Contractual del Gas Natural — D,) x 60.5
Tasa = > %

Precio Contractual del Gas Natural

” AREA CONTRACTUAL AP-PGU2
ii

(d)

Contrato No. CNH-R02-L04-AP-PG02/2018

Para ajustar por inflación. la actualización del parámetro E, se realizará
anualmenie de acuerdo a la siguiente fórmula:

En = En * (14 %p1)

Donde E, toma valores desde el Año base hasta el último Año en el que haya

: _ USD mas
referencia, Ez =5.26 muro el Año base y n indica el Año

correspondiente.

Cuando el Precio Contractual del Gas Natural sea mayor o igual a En:

__ Precio Contractual del Gas Natural

Tasa E,

Para ajustar por inflación, la actualización del parámetro F, se realizará
anualmente de acuerdo con la siguiente fórmula:

En Ena + (14 1)

Donde F,, toma valores desde el Año base hasta el último Año en el que haya
referencia, F¿ = 95,74 en el Año base y n indica el Año correspondiente.

Al Valor Contractual de los Condensados se le aplicará la siguiente tasa:

Cuando el Precio Contractual de los Condensados sea inferior a G,,. se aplicará
la siguiente:

Tasa = 5%

Para ajustar por inflación. la actualización del parámetro G, se realizará
anualmente de acuerdo con la siguiente fórmula:

Cn = Gr-1 * (1 + 7-1)

Donde G,, toma valores desde el Año base hasta el último Año en el que haya
referencia, 67 = 57.44 e en el Año base y n índica el Año correspondiente.

Cuando el Precio Contractual de tos Condensados sea mayor o igual a G,.:

Tasa = [(H, + Precio Contractual de los Condensados) — 2.51%

Para ajustar por inflación, la actualización del parámetro H, se realizará
anualmente de acuerdo con la siguiente fórmula:

Im AREA CONTRAUTUAL AP-PG02

4.2.

(a)

(b)

Contrato No. CNH-R02-L04-AP-PG02/2018

_ Hna
SITES TN)
Donde H,, toma valores desde el Año base hasta el último Año en el que haya
referencia, con Hz = 0.131 en el Año base y n indica el Año correspondiente,

El índice de precios al productor de los Estados Unidos de América a que se
refiere esta sección corresponderá al primer indice publicado para el Mes de
diciembre del Año inmediato anterior por el Bureau of Labor Statistics de los
Estados Unidos de América, con identificación WPU00000000 sin ajuste
estacional, que corresponde al índice de todas las mercancías, o en su caso, el que
lo sustituya por decisión de la institución emisora. En caso de ajustes o revisiones
a dicho índice de precios, prevalecerá la primera versión publicada. En caso de
modificación a la referencia de índice. la Secretaria de Hacienda deberá dar a
conocer la nueva referencia.

Cuota Contractual para la Fase Exploratoria

El pago mensual de la Cuota Contractual para la Fase Exploratoria en favor del
Estado Mexicano por la parte del Área Contractual que no cuente con un Plan de
Desarrollo aprobado por la CNH, se realizará en efectivo de conformidad con las
siguientes cuotas:

Durante los primeros 60 Meses de vigencia del Contrato:
1, 214.21 pesos mexicanos por kilómetro cuadrado.

A partir del Mes 61 de vigencia del Contrato y hasta la terminación de su
vigencia:

2, 903.54 pesos mexicanos por kilómetro cuadrado.

Los valores para las cuotas mensuales se actualizarán cada Año, de conformidad
con la Normatividad Aplicable, el primero de enero de cada Año, considerando
el Periodo comprendido desde el décimo tercer Mes inmediato anterior y hasta el
último Mes anterior a aquél en que se efectúa la actualización, aplicándoles el
factor de actualización que resulte de dividir el Índice Nacional de Precios al
Consumidor del Mes inmediato anterior al más reciente del Período. entre el
Índice Nacional de Precios al Consumidor correspondiente al Mes anterior al más
antiguo del Período, publicado por el Instituto Nacional de Estadística y
Geografía o en su caso el que lo sustituya.

1 AREA CONTRACTUAL AP-PG02

= x= —
Contrato No. CNH-R02-L04-AP-PG02/2018

4,3. Mecanismo de Ajuste

(a) Como resultado del Mecanismo de Ajuste, la tasa para determinar la
Contraprestación como porcentaje del Valor Contractual de los
Hidrocarburos se determinará de la siguiente forma:

T,= Ry+ARs,
Donde:

T, = La tasa aplicable al Valor Contractual de los Hidrocarburos producidos

en el Área contractual en el Período £.

Ro= El porcentaje inicial del Valor Contractual de los Hidrocarburos
producidos en el Área Contractual que corresponde al Estado en
términos de lo establecido en el numeral 3.1 de este Anexo = quince
punto cero dos por ciento (15.02%).

AR = El factor de ajuste aplicable a los Periodos que conforman el Trimestre

n y que será determinado conforme lo establecido en el inciso (b) de este

numeral

(b) El factor de ajuste aplicable en cada Trimestre se determinará al cierre del
Trimestre inmediato anterior. en los Meses de marzo. junio. septiembre y
diciembre. utilizando las siguientes fórmulas:

Factor de rentabilidad al
cierre del Trimestre | Factor de ajuste aplicable
inmediato anterior

2< FRa-,S4 AR” = [(FR,-, — 2) X 16.65 Xx CRO, 1] %

4<FRa-1 AR, = (33.3 x CRO, 1) %

Donde:

AR, = El factor de ajuste aplicable a los Períodos que conforman el Trimestre
n

FRa-1 = El factor de rentabilidad calculado al cierre del Trimestre inmediato
anterior conforme lo establecido en el inciso (c) de este numeral.

CRO,-1 = El coeficiente del resultado operativo calculado al cierre del
Trimestre inmediato anterior conforme lo establecido en el inciso (d) de este
numeral.

en AREA CONTRACTUAL AP-PGO2

dl

Ñ
(c)

(d)

Contrato No. CNH-R02-L04-AP-PG02/2018

El factor de rentabilidad utilizado para determinar el factor de ajuste será
calculado al cierre de cada Trimestre en los Meses de marzo, junio. septiembre
y diciembre, de la siguiente forma:

_ Ei, (VCH; — CP, — IEEH;)

FR,
: Xia1 CT,

Donde:

FR, = Factor de rentabilidad hasta el Trimestre n.

VCH, = Valor Contractual de los Hidrocarburos en el Trimestre ¿.

CP, = Contraprestaciones pagadas en el Trimestre í, incluyendo las Regalías a
que se refiere el numeral 4.1 de este Anexo 3, la Contraprestación como
porcentaje del Valor Contractual de los Hidrocarburos a que se refiere el
numeral 3 de este Anexo 3 que se determine considerando los ajustes
establecidos en el numeral 4.3 de este Anexo y Cuota Contractual para la Fase
Exploratoria a que se refiere el numeral 4.2 de este Anexo 3.

TEEH, = Impuesto por la actividad de exploración y extracción de
Hidrocarburos pagado en el Trimestre j.

CT, = Los Costos incurridos en el Trimestre í, registrados de acuerdo a lo
establecido en el Anexo 4 de este Contrato y a los lineamientos que para tal
efecto emita la Secretaría de Hacienda vigentes a la fecha de adjudicación del
mismo.

n = Trimestre para el que se realiza al cálculo.

Y = Indica la suma de los elementos indizados ¿.

í = Índice de la sumatoria que indica el conjunto de Períodos que va del
Trimestre inicial de la Fecha Efectiva hasta el último Mes dei Trimestre en el
que haya referencia.

El factor de rentabilidad será igual a cero en tanto el Contratista no incurra en
Costos, conforme lo establecido en los programas de trabajo y los
presupuestos indicativos que sean presentados a la CNH y que podrán ser
actualizados de conformidad con los términos establecidos en el Contrato. En
caso de indeterminación en el cálculo, el factor de rentabilidad tomará un valor
igual a 4,

Para determinar el factor de rentabilidad no se considerarán intereses ni ajustes
por inflación.

El Contratista deberá registrar el factor de rentabilidad que resulte en cada
Trimestre en el sistema que el Fondo establezca para tal fin.

El coeficiente del resultado operativo utilizado para determinar el factor de
ajuste se calculará al cierre de cada Trimestre en los Meses de Marzo, Junio,

21 ÁREA CONTRACTUAL AP-PG02

?

1

4
Y
4.4,

(a)

Contrato No. CNH-R02-L04-AP-PG02/2018

Septiembre y Diciembre, a través de la siguiente fórmula:

VCH, —CPp — IEEH, — CT,
CRO, = n q n n
n

Donde:

CRO,, = El coeficiente del resultado operativo en el Trimestre n.

VCH,, = Valor Contractual de los Hidrocarburos en el Trimestre n.

CPa Contraprestaciones pagadas en el Trimestre n. incluyendo
Regalías. Contraprestación como porcentaje del Valor Contractual de
los Hidrocarburos a que se refiere el numeral 3 de este Anexo 3 que se
determine considerando los ajustes establecidos en el numeral 4.3 de
este Anexo y la Cuota Contractual para la Fase Exploratoria.

TEEH, = Impuesto por la actividad de exploración y extracción de
Hidrocarburos pagado en el Trimestre n.

CTn = Los Costos incurridos en el Trimestre n, registrados de acuerdo a
lo establecido en el Anexo 4 de este Contrato y a los lineamientos que
para tal efecto emita la Secretaría de Hacienda vigentes a la fecha de
adjudicación del mismo.

n = Trimestre para el que se realiza al cálculo.

El coeficiente del resultado operativo será igual a cero en tanto no exista
producción o en caso que el coeficiente determinado por la fórmula
establecida en este inciso sea un valor negativo.

Para determinar coeficiente del resultado operativo no se considerarán
intereses ni ajustes por inflación.

El Contratista deberá registrar el coeficiente del resultado operativo que
resulte en cada Trimestre en el sistema que el Fondo establezca para tal fin.

Otros ajustes a las Contraprestaciones

La Secretaría de Hacienda deberá establecer ajustes al monto de la
Contraprestación como porcentaje del Valor Contractual de los
Hidrocarburos, que permitan restaurar el balance económico del Contratista
de haberse mantenido las condiciones económicas relativas a los términos
fiscales prevalecientes al momento en que se adjudicó el Contrato, en caso
que: i) se apliquen contribuciones específicas a ta industria de Exploración y
Extracción de Hidrocarburos distintas a las que estuviesen vigentes al
momento del fallo por el que se adjudicó el Contrato. respecto de dichas
contribuciones, y que en ningún caso podrán referirse a contribuciones de
carácter general. o ¡i) se modifiquen elementos específicos a la industria de

BA] AREA CONTRACTUAL AP-PCH02
(b)

Contrato No. CNH-R02-L04-AP-PG02/2018

Exploración y Extracción de Hidrocarburos para la determinación de las
contribuciones vigentes al momento del fallo por el que se adjudicó el
Contrato, respecto de dichas modificaciones. Para tal efecto la Secretaría de
Hacienda establecerá el mecanismo correspondiente.

La Secretaría de Hacienda, a través del Fondo, notificará al Contratista
respecto de cualquier ajuste a las Contraprestaciones que determine conforme
lo dispuesto en este numeral.

5. Procedimientos para el pago de Contraprestaciones

S.I.

(a)

(b)

5.2.

5.3,

En cada Período, las Partes recibirán las Contraprestaciones correspondientes,
conforme a la medición de volumen realizada y los Precios Contractuales
determinados de acuerdo con el numeral | de este Anexo 3. contemplando lo
siguiente:

El Estado recibirá el pago, a través de transferencia electrónica, por parte del
Contratista de:

i.. Las Regalías, en Dólares, correspondientes a cada tipo de Hidrocarburo
Producido en el Periodo.

ii. La Contraprestación como porcentaje del Valor Contractual de los
Hidrocarburos para el Estado, en Dólares, que se determine
considerando los ajustes establecidos en el numera) 4.3 de este Anexo
3, correspondiente a cada Período.

iii. La Cuota Contractual para la Fase Exploratoria, en pesos mexicanos,
correspondiente a cada Período.

El Contratista tendrá derecho a la transmisión onerosa de la propiedad de los
Hidrocarburos Producidos en el Área Contractual durante el Período,
conforme al numeral 5.6 del presente Anexo 3.

El volumen de cada Hidrocarburo Producido en el Período se determinará al
finalizar el mismo, conforme a la medición que se realice diariamente en el Punto
de Medición dentro de los primeros diez (10) Días Hábiles de cada Mes. La CNH
registrará la información relativa a la producción del Contrato del Período
concluido, en el sistema que el Fondo establezca para tal fin dentro de los
primeros diez (10) Días Hábiles de cada Mes.

Una vez aprobado el Plan de Exploración, el Programa de Evaluación o el Plan
de Desarrollo, el Contratista deberá registrar la información relativa a los Precios
Contractuales, al volumen de producción, a los Costos y demás información
necesaria para calcular las Contraprestaciones, así como la documentación que

3 ÁREA CONTRACTUAL AP-PG02

Y
y
5.4.

5.5,

(a)

(b)

Contrato No. CNH-R02-L04-AP-PG02/2018

soporte el registro conforme a lo contenido en el Anexo 4, en el sistema que el
Fondo establezca para tal fin dentro de los primeros diez (10) Días Hábiles de
cada Mes. de conformidad con lo establecido en el numeral 1.20 del Anexo 4.

El Contratista podrá registrar la información contenida en el párrafo anterior sin
acompañar dicho registro de la documentación que lo soporte. En tales casos
contará con un plazo para presentar dicha documentación de hasta sesenta (60)
Días Hábiles después de haber hecho el registro correspondiente.

El Contratista determinará y pagará en efectivo al Fondo las Contraprestaciones
establecidas en este Contrato a favor del Estado, a más tardar el Día 17 del
Periodo subsecuente. En caso de que fuera un Día inhábil. el pago se efectuará el
Día Hábil siguiente.

Como caso excepcional, si el primer Período no comprende un Mes completo, el
pago de Contraprestaciones en favor del Estado que corresponda a dicho Periodo
se podrá realizar junto con el pago que corresponda al segundo Período.

Tratándose de Hidrocarburos extraidos durante las pruebas a que se refiere la
Cláusula 5.3 del Contrato, el Contratista deberá pagar las Contraprestaciones en
favor del Estado. a más tardar el Día 17 del Período siguiente a aquel en que el
Contratista presente el informe de Evaluación a la CNH a que se refiere la
Cláusula 5.4.

La información correspondiente a la producción deberá ser registrada por la CNH
y por el Contratista en el sistema que el Fondo establezca para tal fin a más tardar
el dia diez (10) hábil del Mes siguiente a aquel en que el Contratista presente el
informe de Evaluación a la CNH de conformidad con la Cláusula 5.4. En caso
que la duración de una prueba abarque más de un Mes. la información se deberá
reportar al Fondo en el Periodo correspondiente al que finalizó la prueba.

Para determinar las Contraprestaciones en favor del Estado a que se refiere este
numeral, el Valor de los Hidrocarburos extraídos durante las pruebas a que se
refiere la Cláusula 5.3 se determinará considerando lo siguiente:

El Precio Contractual del Petróleo se calculará a través del uso de la fórmula
correspondiente a un crudo de 25 grados API y 0% de azufre establecida en el
numeral 1.4 de este Anexo 3, inciso (b), considerando el promedio simple de
los precios de los marcadores correspondientes al Período de cada prueba.

El Precio Contractual del Condensado se calculará a través del uso de la
fórmula correspondiente en el numeral 1.5 de este Anexo 3. inciso (b),
considerando el promedio simple del precio del crudo marcador
correspondiente al Período de cada prueba.

a AREA CONTRACTUAL AP-PGO2

tc)

5.6.

5.6.1.

5.6.2.

5.6.3.

Contrato No. CNH-R02-L04-AP-PG02/2018

El Precio Contractual del Gas Natural será determinado considerando los
precios a que se refiere el numeral 1.6 inciso (c) de este Anexo 3
correspondientes al Período de cada prueba.

En caso de que en la fecha de alguna prueba no exista alguno de los precios
utilizados para calcular el Precio Contractual, se deberá utilizar el último valor
publicado anterior a la fecha de prueba de que se trate.

Transmisión de la propiedad. El Estado transmitirá al Contratista la propiedad de
los Hidrocarburos producidos en el Área Contractual durante el Periodo,
conforme a las siguientes reglas:

Para efectos de lo dispuesto en el inciso (b) del numeral 5.1 de este Anexo 3,
los Hidrocarburos extraídos dentro del Área Contractual y hasta el Punto de
Medición son propiedad del Estado. Sin perjuicio de lo anterior, el Contratista
tendrá la custodia y posesión de los Hidrocarburos en todo momento, por lo
que será responsable de trasladar los Hidrocarburos al Punto de Medición.
conforme a lo dispuesto en el Contrato y a la Normativa Aplicable.

El Contratista tendrá derecho a la Contraprestación señalada en el inciso (b)
del numeral 5.1 de este Anexo 3, sólo cuando exista producción en el Área
Contractual, incluyendo la Extracción de Hidrocarburos durante las pruebas a
que se refiere la Cláusula 5.3. por lo que en tanto no exista producción, bajo
ninguna circunstancia será exigible la Contraprestación en favor del
Contratista ni se le otorgará anticipo alguno.

La entrega jurídica de los Hidrocarburos al Contratista será continua y la
transmisión de la propiedad del volumen de Hidrocarburos por parte del
Estado al Contratista conforme al inciso b) del numeral 5.1 de este Anexo 3
se realizará en la brida de salida del Punto de Medición, donde se llevarán a
cabo los registros diarios conforme a la Cláusula 12. Una vez que reciba los
Hidrocarburos, el Contratista podrá realizar la enajenación de los mismos y
estará obligado al pago de las Contraprestaciones que correspondan de
conformidad con lo establecido en el contrato y este Anexo 3.

Durante el Período, el Estado transmitirá al Contratista la propiedad de los
Hidrocarburos registrados conforme al párrafo anterior. en el Punto de
Medición, siempre que el Contratista se encuentre al corriente en el
cumplimiento del pago de las Contraprestaciones en favor del Estado que sean
exigibles desde la Fecha Efectiva y hasta el día en que se transmite la
propiedad, conforme a los términos del Contrato y de este Anexo 3. Los
registros que se generen diariamente conforme al presente numeral
constituyen comprobantes de entrega al Contratista del volumen que en ellos
se asienten y surtirán los efectos del artículo 2284 del Código Civil Federal.

25 AREA CONTRACTUAL AP-PG02
Contrato No. CNH-R02-104-AP-PG02/2018

5.6.4. — El Contratista será responsable de la custodia y posesión de los Hidrocarburos
en todo tiempo. es decir. tanto antes como después de que se lleve a cabo la
transmisión de la propiedad en el Punto de Medición, y en ningún caso se
efectuará la entrega física o real de los Hidrocarburos al Estado ni éste
realizará la entrega física o real de los mismos al Contratista.

5.7. — En caso que el Contratista no realice el pago de las Contraprestaciones en favor
del Estado en el plazo indicado en el numeral 5.4 de este Anexo 3, el Contratista
será acreedor a una penalización por mora determinada a través de una tasa diaria,
equivalente en términos anuales a la Tasa de Interés Interbancaria de Equilibrio
a 28 días vigente al vencimiento del plazo referido en el numeral 5.4 de este
Anexo 3 más veime puntos porcentuales (THE +20%). capitalizable
diariamente sobre el monto total en efectivo pendiente por pagar en favor del
Estado.

5.8. Una vez que la Contraprestación del Estado haya sido determinada y pagada,
incluyendo en su caso los ajustes que deriven de la verificación que realice la
Secretaría de Hacienda de conformidad con lo establecido en el numeral 6 de este
Anexo 3, procederá lo siguiente:

(a) La CNH y el Contratista firmarán un acta que deberá establecer el volumen
de los Hidrocarburos del Periodo por tipo de Hidrocarburo, Una copia del acta
deberá ser entregada al Fondo para sus registros.

(b) El Fondo, por conducto de la CNH y sujeto a la notificación a que se refiere
el numeral 6.3 de este Anexo 3, emitirá en favor del Contratista el certificado
de pago correspondiente siempre y cuando éste se encuentre al corriente en el
cumplimiento del pago de las Contraprestaciones en favor del Estado y lo
enviará a la CNH, con copia al Contratista. La CNH entregará el certificado
de pago al Contratista dentro de los treinta (30) Días Hábiles posteriores a que
haya recibido el mismo.

5.9. En caso que, al finalizar un Periodo, el Contratista no realice el pago de las
Contraprestaciones o las penalizaciones aplicables que sean exigibles durante el
mismo en términos de lo establecido en este Anexo 3, el Fondo notificará a CNH
para que ésta proceda conforme lo previsto en este Contrato y en la Normatividad
Aplicable respecto de sanciones y de la recisión administrativa.

En caso de que proceda el finiquito conforme a la Cláusula 23.6 del Contrato,
éste preverá la liquidación de las Contraprestaciones que no hubieren sido aún
exigibles y se hayan generado con motivo de la entrega jurídica de la Producción.

6. Revisión y verificación de Contraprestaciones

6.1. — El Fondo:

hd A AREA CONTRACTUAL AP-PG02

(a)

(b)

(c)

(d)

(e)

6.2.

(a)

(b)

tc)

Contrato No. CNH-R02-1.04-AP-PG02/2018

Recibirá las Contraprestaciones a favor del Estado y los demás pagos en favor
del Estado que correspondan de conformidad con lo establecido en este
Contrato y sus Anexos.

Recibirá y llevará los registros de información y documentación de soporte
que se requieran para calcular y determinar las Contraprestaciones
establecidas en este Contrato.

Avisará a la Secretaría de Hacienda y a ta CNH sobre irregularidades que
detecte en el ejercicio de sus funciones a efecto de hacer valer los derechos
que correspondan al Estado conforme al Contrato, o se apliquen las penas o
sanciones correspondientes. sin perjuicio de otras acciones legales, judiciales
o penales que resulten aplicables.

En caso de identificar posibles discrepancias o errores en el cálculo o captura
de Contraprestaciones en favor del Estado correspondientes a Períodos
previos al inmediato anterior. el Fondo deberá notificar al Contratista y a la
Secretaría de Hacienda para que ésta pueda ejercer sus facultades en materia
de verificación y determine, en su caso, los ajustes aplicables.

Lo anterior, sin perjuicio de que el Fondo, en el ámbito de sus atribuciones.
rectifique errores que detecte en el cálculo de Contraprestaciones, conforme a
los mecanismos que para tal efecto determine.

Notificará a la Secretaría de Hacienda respecto de la recepción de
observaciones y solicitudes a que se refiere el numeral 3 del Anexo 4 y avisará
a la Secretaría de Hacienda y a la CNH sobre irregularidades que detecte en
el ejercicio de sus funciones a efecto de hacer valer los derechos que
correspondan al Estado conforme al Contrato, o se apliquen las penas o
sanciones correspondientes. sin perjuicio de otras acciones legales. judiciales
o penales que resulten aplicables.

La Secretaría de Hacienda:

Realizará la verificación de los aspectos financieros del Contrato relacionados
con las Contraprestaciones y demás elementos previstos en la Ley de Ingresos
sobre Hidrocarburos,

Revisará y verificará el correcto pago de las Contraprestaciones en favor del
Estado y los demás pagos en favor del Estado que correspondan de
conformidad con lo establecido en este Anexo 3.

Podrá determinar ajustes a las Contraprestaciones por diferencias entre el
monto de Contraprestaciones pagado por el Contratista y el monto calculado
en la verificación con base en la información que reciba el Fondo.

2 AREA CONTRACTUAL. AP-PG02
(d)

6.3.

6.4

6.5

6.6

(a)

(b)

tc)

Contrato No. CNH-R02-L04-AP-PG02/2018

Podrá solicitar al Contratista y a los terceros la información que requiera para
el correcto ejercicio de sus funciones. conforme a lo establecido en este
Contrato.

Previo a la emisión del certificado de pago por parte del Fondo a favor del
Contratista y como parte de sus labores de verificación, la Secretaria de Hacienda
realizará la revisión del pago de las Contraprestaciones que correspondan a cada
Periodo, con base en la información proporcionada por el Contratista y la CNH
y notificará al Fondo respecto de la adecuada determinación y pago de las
Contraprestaciones, o en su caso, respecto de ajustes que procedan, y que deban
solventarse de conformidad con lo establecido en el numeral 6.6 del presente
Anexo 3.

Durante la vigencia del Contrato, la Secretaría de Hacienda podrá realizar la
verificación del pago de Contraprestaciones que se haya realizado en Períodos
anteriores, con base en la información y documentación proporcionada por el
Contratista y la CNH de conformidad con.lo establecido en el Anexo 4.

En la verificación de las Contraprestaciones a que se refieren los numerales 6.3
y 6.4 de este Anexo 3, en caso de no contar con información o documentación
necesaria, la Secretaría de Hacienda se sujetará a lo siguiente:

En caso que el Contratista no registre en el sistema que el Fondo provea para
tal efecto la medición del volumen de Hidrocarburos en uno o más Períodos o
que existan discrepancias entre la información o documentación presentada
por el Contratista y por CNH, ta verificación de las Contraprestaciones en
favor del Estado se realizará con base en la medición registrada por la CNH.

En caso que el Contratista no registre en el sistema que el Fondo provea para
tal efecto la información o documentación relativa al Precio Contractual en
uno o más Periodos, la verificación de las Contraprestaciones en favor del
Estado se realizará con base en las fórmulas para la determinación de precio
conforme a lo establecido en los numerales 1.4, inciso (b): 1.5 inciso (b). y 1.6
inciso (c). de este Anexo 3.

En caso que el Comratista no registre en el sistema que el Fondo provea para
tal efecto la información o documentación relativa a Costos incurridos en uno
o más Períodos, incluyendo los Costos a que se refiere el numeral 1.7 de este
Anexo 3, la verificación de las Contraprestaciones en favor del Estado se
realizará considerando que el monto de dichos Costos es igual a cero para el
Periodo o Periodos que correspondan.

Cualquier ajuste que la Secretaría de Hacienda determine a las
Contraprestaciones que haya pagado el Contratista a favor del Estado derivado

25 ARÉA CONTRACTUAL AP-PGO02

Y
ty
Contrato No. CNH-R02-L04-AP-PG02/2018

de sus labores de revisión o verificación conforme a lo establecido en los
numerales 6.3 y 6.4 de este Anexo 3, se solventará de acuerdo con lo siguiente:

(a) La Secretaría de Hacienda notificará al Contratista el ajuste aplicable sujeto a
lo dispuesto en el Anexo 4 de este Contrato.

El Fondo podrá optar por realizar las notificaciones en la dirección de correo
electrónico que para el efecto designe el Contratista o a través de los sistemas
electrónicos que el Fondo establezca o determine.

(b) En caso que el ajuste resulte en un saldo a favor del Contratista, éste se
acreditará contra el monto correspondiente a las Contraprestaciones pagaderas
por el Contratista en el Período siguiente al que se requiera el ajuste. En este
caso, €l Fondo deberá emitir, junto con la notificación, un comprobante en el
que haga constar el saldo acreditable a favor del Contratista.

(0) En caso que el ajuste resulte en un saldo a favor del Estado, el Contratista
tendrá cinco (5) Días Hábiles a partir de la notificación respectiva para cubrir
el pago respectivo. Si el Contratista no realiza el pago dentro de este plazo,
estará obligado a cubrir el monto del ajuste notificado por el Fondo más una
penalización diaria por mora que aplicará a partir del Día Hábil siguiente a
aquel en que se realice la notificación. La penalización se determinará como
la tasa diaria. capitalizable diariamente sobre el saldo pendiente respectivo,
equivalente en términos anuales a la Tasa de Interés Interbancaria de
Equilibrio a 28 días vigente al momento de la notificación respectiva más
veinte puntos porcentuales (TJJE + 20%).

29 AREA CONTRACTUAL AP-PGO02

Contrato No. CNH-R02-L04-4P-PG02/2018

ANEXO 4

PROCEDIMIENTOS DE CONTABILIDAD Y DE
REGISTRO DE COSTOS

E AREA CONTRACTUAL AP-PGU2

/

=

1

Contrato No. CNH-R02-L04-AP-PG02/2018

PROCEDIMIENTOS DE CONTABILIDAD Y DE REGISTRO DE COSTOS

Procedimientos de Contabilidad y de Registro de Costos

Sección 1. De la contabilidad.

1.1

Estos Procedimientos de Contabilidad y de Registro de Costos tienen por objeto
definir la manera en la que el Operador registrará e informará las operaciones que se
deriven del objeto del Contrato.

Para efectos de este Anexo 4, en adición a las definiciones establecidas en el Contrato,
se considerarán las definiciones incluidas en los lineamientos aplicables que emita la
Secretaria de Hacienda vigentes a la fecha de adjudicación del Contrato.

El Operador deberá llevar su contabilidad conforme a lo establecido en el Código
Fiscal de la Federación, su Reglamento y las Normas de Información Financiera
vigentes en México, misma que deberá plasmarse en idioma español y consignar los
valores en la Moneda de Registro, en pesos mexicanos, independientemente de la
Moneda Funcional y Moneda de Informe utilizada por el Operador que será en
Dólares.

Independientemente de lo establecido en el Código Fiscal de la Federación, el
Operador deberá mantener la contabilidad, información y documentación relacionada
con los Costos en su domicilio fiscal por un plazo de cinco (5) Años después de que
haya concluido el Contrato.

El Contratista deberá registrar los ingresos por la venta de los Hidrocarburos y los
que reciba por la prestación de servicios a terceros a que se refiere el Anexo 10 o por
la venta o disposición de Subproductos en el sistema informático que el Fondo ponga
a su disposición.

Sección II. De la Cuenta Operativa.

1.5

Los Costos relacionados con el objeto del Contrato serán registrados dentro de la
Cuenta Operativa en el Periodo que se realicen de acuerdo al catálogo de cuentas
contables publicado por el Fondo y conforme a lo señalado en el numeral 1.7 del
presente Anexo 4.

El Operador no podrá duplicar Costos que ya hubieren sido registrados en la Cuenta
Operativa. En el caso en que el Contratista participe en más de un Contrato, el
Operador sólo podrá registrar las cantidades amparadas y/o desglosadas por los
Comprobantes Fiscales Digitales por Internet y/o comprobantes de residente en el
extranjero correspondientes a los Costos, efectivamente pagados para la ejecución de
las actividades al amparo de este Contrato.

El Operador deberá registrar los Costos por rubro de Actividad Petrolera, Sub-
actividad Petrolera y Tarea; Centro de Costos, categoría de Costo y cuenta contable
que para tal efecto se establezca en el sistema informático del Fondo, conforme a los
programas de trabajo y los presupuestos indicativos que sean presentados a la CNH.

Respecto a las Actividades Petroleras, Sub-actividades y Tareas se deberá incluir, en su caso
los siguientes rubros:

AREA CONTRACTUAL. AP-PG02
Contrato No. CNH-R02-L04-AP-PG02/2018

Tarea

Actividad | Sub-actividad
Petrolera Petrolera
Evaluaciones técnico económicas.
General Recopilación de información.

Exploración

Geología

Perforación de
Pozos

Ingeniería de
Yacimientos

Otras
Ingenierías

Seguridad.
Salud y Medio
Ambiente

Administración. gestión de actividades y gastos del proyecto.

Revisión y evaluación de información.

| Adquisición sísmica, 2D. 3D, 4D, multicomponente.

Pre-procesado. procesado, interpretación y re-procesado de datos sismicos.

Levantamientos magnetométricos. adquisición. procesado e interpretación.

Levantamientos gravimétricos, adquisición. procesado e interpretación.
Análisis geoquimicos de muestras.
Estudios estratigráficos.

Análisis de Hidrocarburos.

Estudios geológicos regionales,

Estudios geológicos de detalle.

Preparación de áreas a vías de acceso a la localización.
Transporte maritimo y/o aéreo de personal. Materiales y/o equipos.

Servicios de soporte.

Servicios de perforación de Pozos.

| Realización de pruebas de formación.

Suministros y Materiales,

Terminación de Pozos.

Estimación de recursos prospectivos y estimaciones de producción.

Delimitación de yacimientos,

Ingeniería conceptual.

Diseño de instalaciones de superficie.

Estudios del fondo marino.

Diseño de ductos.

Estudios de impacto ambiental.

Prevención y detección de incendio y fugas de gas.

Auditorías de seguridad.

Tratamiento y eliminación de residuos.

Restauración ambiental. |
Auditoria ambiental. ]

3 AREA CONTRACTUAL AP-PGU2 L 4
Contrato No. CNH-R02-L04-AP-PG02/2018

dul Sub-
Aetivid ad actividad Tarea
Petrolera

Evaluaciones técnico económicas.

General Plan de desarrollo con ingeniería básica.
Administración, gestión de actividades y gastos generales del proyecto.
Adquisición sismica, 2D, 3D, 4D, multicomponente,

Geofísica Pre-procesado, procesado, interpretación y rep! rocesado de datos sísmicos.
Levantamientos magnetométricos, adquisición, procesado e interpretación.
Levantamientos gravimétricos, adquisición, procesado e interpretación.
Análisis geoquímicos de muestras.
Estudios estratigráficos.

Geología Análisis de Hidrocarburos.
Estudios geológicos regionales.
Estudios geológicos de detalle.
Estudios petrofisicos.

Pruebas de | Equipamiento de Pozos.

Producción | Realización de pruebas de producción.
Cálculo de Reservas y estimaciones de producción.
Modelado y simulación de Yacimientos.
Estudios presión, volumen y temperatura (PVT).

Evaluación Caracterización de Yacimientos.

Ingeniería

Diseño de terminaciones de Pozos,

Ingeniería conceptual.

Diseño de instalaciones de superficie.
Estudios del fondo marino.

4 AREA CONTRACTUAL AP-PG02
Actividad Petrolera

Contrato No. CNH-R02-L04-AP-PG02/2018

Sub-actividad

Tarea
Petrolera

Desarrollo

Evaluaciones técnico económicas.

Administración de contratos,

Plan de Desarrollo con ingenieria de detalle,

Administración. gestión de actividades y gastos generales del
proyecto.

Reinterpretación sismica de detalle,

Procesamiento y reprocesamiento de datos sísmicos.

Geología Estudios estratigráficos.
Análisis de Hidrocarburos.
Estudios petrofísicos.

Transporte marítimo y/o aéreo de personal, Materiales y/o
equipos.

Servicios de sopone.

Servicios de perforación de Pozos.

Suministros y Materiales.

Terminación de Pozos

Pruebas de | Equipamiento de Pozos
Producción Realización de pruebas de producción.

Perforación — de
Pozos

Cálculo de Reservas y estimaciones de producción.
o Modelado y simulación de yacimientos.
Ingenieria de = -
a Estudios de presión volumen temperatura (PVT).
Yacimientos - en
Caracterización de Yacimientos,
Diseño de terminaciones de Pozos.
Intervención de | Intervención de Pozos para restauración.
Pozos Otras intervenciones especificas en Pozos.
Ingeniería de detalle.
Otras ingenierías | Diseño de instalaciones de superficie.
Estudios de fondo marino.

Diseño de ductos.

Construcción de | Construcción de instalaciones terrestres y marinas,
instalaciones Construcción y tendido de ductos,
Elaboración del plan de seguridad y medio ambiente.
Prevención y detección de incendio y fuga
Seguridad. Salud | Implementación y seguimiento.
y Medio | Auditoría ambienia!.
Ambiente Tratamiento y eliminación de residuos.
Restauración ambiental,
Auditorías de seguridad.

$ AREA CONTRACTUAL. AP-PGO7

=>

Contrato No. CNH-R02-L04-AP-PG02/2018

Administración de contratos.
Administración, gestión de actividades y gastos generales del
proyecto.

Procesamiento y reprocesamiento de información geofísica y
p trofísica
Geología e

Estudios A rofiicos.

Equipamiento de Pozos.
Producción Realización de pruebas de producción.

Ingeniería de detalle para reacondicionamiento de instalaciones.

Ingeniería de
Yacimientos

Construcción
Instalaciones
Intervención de | Intervención de Pozos para mantenimiento y rehabilitación.
Pozos
Operación

Producción Operación de las instalaciones de producción.

Actualización del plan de seguridad y medio ambiente.
Prevención y detección de incendio y fugas de gas.
Tratamiento y eliminación de residuos.
Restauración ambiental,

Auditoría de seguridad.

Producción
Construcción y/o adaptación de infraestructura u otras facilidades.

Seguridad, Salud y
Medio Ambiente

4

6 AREA CONTRACTUAL AP-PG02

íS
y
Actividad
Petrolera

Contrato No. CNH-R02-L04-AP-PG02/2018

Sub-
actividad
Petrolera

Abandono

Evaluaciones técnico económicas.

Administración de contratos.
Administración, gestión de actividades y gastos generales del
proyecto.

Planes de Abandono.
Ingenierías

Desmantelami
ento — — de [Ejecución de planes de Abandono de instalaciones de fondo. — |
Instalaciones
Seguridad,
Salud y Medio [Tratamiento y eliminación de residuos. ———— O]
Ambiente

Auditoría de seguridad.

Los Costos se identificarán de acuerdo a las Normas de Información Financiera
vigentes en México y se asignarán en primer término por el Centro de Costos de cada
Pozo que le dio origen; en segundo término por el Cemtro de Costos de cada
Yacimiento: en tercer término por el Centro de Costo de cada Campo: y finalmente.
se asignarán por los Centros de Costo de infraestructura común o de administración
general del Área Contractual conforme a la siguiente estructura:

Estructura de Centro de Costos

Foro

Yacimienton 1

Yacimiento, 1.2)
Área
Contractual

Yacimiento,

7 AREA CONTRACTUAL AP-PGU2

Contrato No. CNH-R02-L04-AP-PG02/2018

[Área [Campo [Yacimiento [Pozo |
[Pozo |

Pozo12

Yacimientos.1;

Yacimiento? 2,

Yacimientos.)

Pozoz..2

Pozos

Y acimiento2.)

Área
Contractual

Yacimiento, 1)

2
[Pozos tw |
os
Yacimiento, 2,
[Pozo ..]

EN

Campa,

Yacimiento...

,

Pozo;

Pozo, 4

Yacimiento, .a;

3 AREA CONTRACTUAL AP-PG02 /

Contrato No. CNH-R02-L04AP-PG02/2018

[Campo [Yacimiento [Pozo |
[Pozo |

Yacimiento...1,

Yacimientor.,

; Campos:
Area
Contractual

Yacimiento. ,

Yacimiento...e,

Infraestructura común del Área Contractual
Administración general

La delimitación del Campo deberá considerar los Planes de Desarrollo aprobados por
la CNH para el Área Contractual.

Las cuentas contables se agruparán por categoría de Costos conforme al catálogo de
cuentas contables que para tal efecto publique el Fondo,

Sección M1. Del sistema de registro de información.

1.8

El Operador deberá contar con un sistema electrónico que permita la elaboración de
registros y generación de reportes de las operaciones financieras y contables para la
transferencia electrónica de la contabilidad, información y documentación
relacionada con las operaciones de la Cuenta Operativa al sistema informático que
para tal efecto publique el Fondo. La información deberá contar con las
especificaciones establecidas por el Fondo, mismas que tendrán que actualizarse de
acuerdo a las modificaciones que se emitan para tal efecto.

El sistema informático del Operador estará diseñado para contar con información
financiera de Costos y créditos. así como de producción y su valuación:
adicionalmente. deberá contar con la capacidad de registrar otra información
cuantitativa no financiera que se requiera para la adecuada administración del
Contrato,

9 AREA CONTRACTUAL AP-PG02
Contrato No. CNH-R02-L04-AP-PG02/2018

Sección IV. Requisitos de la información y documentación relacionada con los Costos.

1.9 La información y documentación relacionada con los Costos deberán contener, según
sea el caso:

(a) El Comprobante Fiscal Digital por Internet (CFDI);
(b) Pedimentos aduanales:
(c) Contratos;

(d) Comprobante de pago (transferencias y/o cheques). Los pagos cuyo monto
excedan de $2,000.00 M.N. (dos mil pesos), se efectuarán mediante transferencia
electrónica de fondos desde cuentas abiertas a nombre del Operador en
Instituciones que componen el Sistema Financiero Mexicano y las entidades que
para tal efecto autorice el Banco de México; cheque nominativo de la cuenta del
Operador, tarjeta de crédito, débito o de servicios;

(e) Comprobante de proveedor residente en el extranjero, el cual deberá cumplir con
los requisitos previstos en las disposiciones fiscales vigentes en México;

(f) Para las reservas de Abandono adicionalmente:
i. — Contrato de constitución del Fideicomiso de Abandono:
li. — Registros trimestrales de aportación al Fideicomiso de Abandono, y

iii. Monto global estimado de los Costos de Abandono conforme al Plan de
Desarrollo y a la Norma de Información Financiera C-18,

Sección V. De la conversión de Costos pagados en Moneda Extranjera.

1.10 Para la conversión de los Costos en Moneda Extranjera, se considerará el tipo de
cambio de la Moneda de Registro con el Dólar hasta la diezmilésima cifra que el
Banco de México publique en el Diario Oficial de la Federación el Día Hábil anterior
a aquél en que se realice la transacción. Los Días en que el Banco de México no
publique dicho tipo de cambio. se aplicará el último tipo de cambio publicado con
anterioridad al Dia en que se realice la transacción.

La equivalencia del peso mexicano en Moneda Extranjera, distinta al Dólar que regirá
para efectos de informe, se calculará multiplicando el tipo de cambio a que se refiere
el párrafo anterior, por el equivalente en Dólares de la moneda de que se trate. de
acuerdo con la tabla que mensualmente publique el Banco de México durante la
primera semana del Mes inmediato siguiente a aquél al que corresponda.

10 AREA CONTRACTUAL AP-PGO2

==.
Contrato No, CNH-R02-L04-AP-PG02/2018

Toda transacción en Moneda Extranjera debe reconocerse inicialmente en la Moneda
de Registro aplicando el Tipo de Cambio Histórico. dicho resultado se calculará
multiplicando la transacción por el tipo de cambio redondeado hasta la centésima.

Sección VI De la Reserva de Abandono.

1.11. Conforme a lo dispuesto en el Contrato. el Operador deberá crear la reserva de
Abandono conforme a la Norma de Información Financiera C- 18, en la cual registrará
las provisiones y reservas de Abandono que realice y conforme al Contrato y las
reglas que para tal efecto emitan la CNH y la Agencia. Para tal efecto. el Operador
deberá constituir el Fideicomiso de Abandono.

1.12 El Operador establecerá como el objeto del Fideicomiso de Abandono la creación de
una reserva para el fondeo en las operaciones de Abandono en el Área Contractual y
conforme a las condiciones establecidas en el presente Contrato. El Operador
solamente podrá hacer uso de los fondos depositados en dicho fideicomiso para la
ejecución de las actividades correspondientes al Abandono de conformidad con los
Planes de Desarrollo aprobados por la CNH. Cada Período. el Operador aportará a
dicho fideicomiso los recursos para el fondeo en las operaciones de Abandono en el
Area Contractual conforme se establece en el Contrato y no tendrá derecho a dar en
garantía, ceder o disponer de cualquier otra forma de estos fondos, sin previo
consentimiento por escrito de la CNH y previo aviso a la Secretaría de Hacienda,

En caso que los fondos de la cuenta de Abandono sean insuficientes para cubrir todos
los Costos de Abandono. el Contratista será responsable de cubrir el monto faltante
de conformidad con lo establecido en el Contrato. En el contrato del Fideicomiso de
Abandono se deberá establecer que en el caso de existir un remanente en el fondo una
vez que se hayan cubierto los Costos de Abandono. los recursos se deberán enterar al
Contratista previa autorización de la CNH que certifique el total cumplimiento de las
obligaciones de Abandono confarme al presente Contrato y los Planes de Desarrollo
aprobados.

Sección VU. De los Costos reconocidos para el cálculo del Mecanismo de Ajuste.

1.13 — Para efectos de lo dispuesto en el numeral 4.3 del Anexo 3, se reconocerán aquellos
Costos que sean estrictamente indispensables para la realización de las Actividades
Petroleras incurridas a partir de la Fecha Efectiva y hasta la terminación del Contrato,
siempre y cuando cumplan con los requisitos señalados en los Anexos 4. 7 u 8, y en
los lineamientos que para tal efecto emita la Secretaria de Hacienda vigentes a la fecha
de adjudicación del Contrato. incluyendo:

(a) Los pagos por concepto de tarifas en que el Contratista incurra por el uso de
infraestructura compartida a gue se refiere el Anexo 10, siempre que no exceda la
tarifa máxima determinada de conformidad con el mencionado Anexo 10;

(b) Los Costos adicionales en que incurra el Contratista para prestar servicios a
terceros conforme lo dispuesto en el Anexo 10;

” AREA CONTRACTUAL AP-PG02

l
1,14

Contrato No. CNH-R02-L04-AP-PG02/2018

(c) Los Costos adicionales en que incurra el Contratista, necesarios para la venta o
disposición de Subproductos. y

(d) Los pagos por concepto de primas de seguros que sean requeridos por la Agencia.

Para efectos de lo dispuesto en el numeral 4.3 del Anexo 3, no se reconocerán aquellos
Costos que no sean estrictamente indispensables, que no sean inherentes al objeto del
Contrato; los que no cumplan con los Anexos 4, 7 u 8, y con los lineamientos que al
efecto emita la Secretaría de Hacienda vigentes a la fecha de adjudicación del
Contrato; aquellos que se efectúen antes de la Fecha Efectiva, después del Punto de
Medición; los que correspondan a actividades no incluidas en los Planes de
Exploración, Planes de Evaluación o Planes de Desarrollo aprobados por CNH; los
que no cuenten con el respaldo documental correspondiente en caso de verificación o
que no hayan sido registrados en la Cuenta Operativa, Adicionalmente, no se
considerarán:

(a) Los Costos financieros;

(b) Los Costos en que se incurra por negligencia o conducta fraudulenta. dolosa,
mala fe o culpa de las Empresas Participantes, sus Subcontratistas o sus
respectivas Filiales:

(c) Cualquier donación o regalo;

(d) Los Costos por concepto de servidumbres, derechos de vía, ocupaciones
temporales o permanentes, arrendamientos o adquisición de terrenos,
indemnizaciones y cualquier otra figura análoga, que se derive de lo dispuesto en
el artículo 27 y en el Capítulo 1V del Título 1V de la Ley de Hidrocarburos;

(e) Los Costos en que se incurra por cualquier tipo de servicios jurídicos y de
asesoría, excepto los que se deriven de estudios que hayan sido aprobados en los
Planes de Exploración, Planes de Evaluación o Planes de Desarrollo;

(f) Cualquier Costo incurrido por incumplimiento de forma directa o indirecta del
Contrato, de acuerdo con la experiencia y Mejores Prácticas de la Industria o de
las leyes aplicables;

(8) Los Costos derivados del incumplimiento de la Normatividad Aplicable y de las
Mejores Prácticas de la Industria incluyendo las de administración de riesgos:

(h) Los Costos relacionados con la capacitación y programas de entrenamiento que
no sean indispensables para la operación eficiente del proyecto y no se
establezcan de manera general;

(i) Cualquier Costo relacionado con planes de incentivos a largo plazo para el
personal de las Empresas Participantes;

12 AREA CONTRACTUAL. AP-PGO2

10)

(k)

(1

Contrato No. CNH-R02-L04-AP-PG02/2018

Los Costos derivados del incumplimiento de las condiciones de garantia de
bienes y servicios adquiridos, así como las que resulten de la adquisición de
bienes que no cuenten con una garantía del fabricante o su representante contra
los defectos de fabricación de acuerdo con las prácticas generalmente utilizadas
en la industria petrolera:

Los Costos por el uso de tecnologías propias, excepto aquellas que cuenten con
la información. documentación y/o evidencia con la cual se demuestre para efecto
de las operaciones celebradas con partes relacionadas. tanto residentes en
territorio nacional como en el extranjero, que fueron determinadas considerando
los precios y montos de contraprestaciones que hubieran utilizado con o entre
partes independientes en operaciones comparables:

Los montos registrados como provisiones y reservas de fondos, excepto aquéllos
para el Abandono de las instalaciones conforme a la Norma de Información
Financiera C-18.

(m) Los Costos asociados a las actividades de Abandono conforme al Plan de

im)

to)
tp)

(q)

(m

(s)

Desarrollo que sean fondeados a través de la reserva constituida en el
Fideicomiso de Abandono:

Los Costos legales por cualquier arbitraje, conciliación o disputa que involucre
al Contratista, las Empresas Participantes. sus contratistas o sub-contratistas;

Las comisiones pagadas a corredores, agentes o comisionistas;
Cualquier contraprestación. Costo o erogación correspondientes a otro contrato:

Los Costos por encima de precios de mercado de acuerdo a lo señalado en los
numerales 1.15 y 1,16 del presente Anexo y 1.6 del Anexo 7:

Los Costos cuyos rubros o actividades no se hayan incluido en los programas de
trabajo presentados a la CNH. o aquellos en exceso de los Costos que habiendo
sido contemplados en el presupuesto indicativo correspondiente presentado a la
CNH (i) eleven el monto total por arriba de cinco por ciento (5%) del monto total
presentado a la CNH. o (ii) eleven el presupuesto contemplado para el rubro o
actividad conforme el catálogo de cuentas contables por arriba del diez por ciento
(10%) del monto presupuestado para dicho rubro o actividad y presentado como
parte del presupuesto indicativo a la CNH:

Los Costos relacionados con la comercialización o transpone de Petróleo. Gas
Natural y Condensados, más allá de los Puntos de Medición y/o entrega;

Las multas o sanciones económicas en que se incurra por el incumplimiento de
obligaciones legales o contractuales:

13 AREA CONTRACTUAL AP-PG02

¿

Contrato No. CNH-R02-L04-AP-PG02/2018

(u) Los Costos relacionados con el empleo de un experto independiente con el
propósito de resolver disputas legales;

(v) Cualquier retención asociada a los impuestos correspondientes a los trabajadores
de las Empresas Participantes, así como el pago de la participación de los
trabajadores en las utilidades de las empresas;

(w) Las disminuciones en el valor de los bienes no usados en la industria petrolera;

(x) Cualquier Costo relacionado con relaciones públicas y/o costos y gastos de
representación del Contratista y sus partes relacionadas, incluyendo cabildeo,
promoción o publicidad;

(y) Cualquier Costo de actividades realizadas derivadas de situaciones de
emergencia que requieran de acción inmediata y que no hubieren sido autorizadas
posteriormente por la CNH o la Agencia;

(z) Los pagos por concepto de primas de seguros que no sean autorizados por la
Agencia, y

(aa) Las Obligaciones de Carácter Fiscal que paguen las Empresas Participantes,
distintas del Impuesto por la Actividad de Exploración y Extracción de
Hidrocarburos,

Sección VIII De las operaciones con partes relacionadas.

1.15

1.16

Se considerará que el Operador realiza operaciones con partes relacionadas,
residentes en el extranjero o en el país, cuando se encuentre en los supuestos
establecidos en los artículos 90, último párrafo, y 179, quinto párrafo. de la Ley del
Impuesto sobre la Renta. Para estos efectos en las operaciones que realicen estará
obligado a determinar sus ingresos y Costos celebrados entre partes relacionadas,
considerando los precios y montos de las contraprestaciones que se hubieren utilizado
con o entre partes independientes en operaciones comparables en los términos,
métodos y condiciones establecidos en la citada ley.

El Operador que celebre operaciones con partes relacionadas deberá demostrar que
éstas se pactaron a precios de mercado. Para demostrar que la transacción fue pactada
a precios de mercado el Operador deberá hacer uso de los métodos establecidos en el
presente Anexo 4 y en el Anexo 7 y los descritos en las Guías sobre Precios de
Transferencia para Empresas Multinacionales y las Administraciones Fiscales,
aprobadas por el Consejo de la Organización para la Cooperación y el Desarrollo
Económico en 1995 o aquellas que las sustituyan.

Sección [X. Inventarios.

1,17

El Operador deberá llevar un registro de todos los Materiales que indiquen su
especificación, valor y localización. El Operador deberá proporcionar semestralmente

1” AREA CONTRACTUAL AP-PG02

Contrato No. CNH-R02-1.04-AP-PG02/2018

un reporte del registro de inventarios que contenga: (i) la descripción y códigos de
todos los Materiales: (ii) el monto cargado a las cuentas por cada Material, y (iii) el
Mes en el que cada Material fue cargado. y en su caso. dado de baja en las cuentas.
incluyendo los movimientos de Materiales en almacén hacia su destino registrado de
conformidad con el numeral 1.7 de este Anexo. Cualquier ingreso por la disposición
de cualquier Material deberá ser acreditado a la Cuenta Operativa.

Sección X. Reportes.

1.18

1.19

1.20

1.21

Todos los reportes que deba hacer el Operador relacionados con las operaciones de
Costos. se harán a través del sistema electrónico que ponga a disposición el Fondo. y
serán suscritos mediante la Firma Electrónica Avanzada (FIEL), El Fondo preverá y
dará a conocer los mecanismos para recibir los reportes mencionados para los casos
en que, por causas de fuerza mayor, el Operador no pueda registrar o suscribir dichos
reportes.

El Operador deberá registrar los volúmenes de producción de acuerdo a lo establecido
en el Contrato y dichos volúmenes serán validados con la información que remita la
CNH al sistema informático que para tal efecto establezca el Fondo.

El Contratista deberá presentar la información y documentación mensual requerida
en el sistema electrónico que establezca el Fondo, incluyendo aquella relativa a los
Precios Contractuales. dentro de los diez (10) Días Hábiles siguientes al Mes que se
reporta, conforme a lo dispuesto por el Fondo. La información y documentación
relativa a los Precios Contractuales podrá ser presentada por cada Empresa
Participante de forma individual, o por el Contratista a través del Operador o mediante
un tercero debidamente acreditado ante el Fondo.

En caso de que el Operador cambie de domicilio. según sea establecido en el
Contrato, deberá informar a la CNH y al Fondo el nuevo domicilio para oír y recibir
notificaciones en un plazo no mayor a cinco (5) Días Hábiles posterior a la
autorización de cambio de domicilio por parte del Servicio de Administración
Tributaria.

2. Auditoría Externa

2.1

2.2

Cada Empresa Participante deberá presentar anualmente sus estados financieros
dictaminados por un auditor externo independiente conforme a lo que establezca el
Código Fiscal de la Federación y su Reglamento vigentes.

La documemación señalada en el numeral anterior se entregará a la Secretaría de
Hacienda a través del sistema informático que para tal efecto establezca el Fondo y
deberá inctuir la siguiente información:

(a) Informe del auditor extemo independiente:

(b) Estados financieros:

15 AREA CONTRACTUAL AP-PG02
2.3

Contrato No. CNH-R02-L04-AP-PG02/2018

1. Estado de situación financiera;
ii. Estado de resultados;
iii. Estado de variaciones en el capital contable, y
iv. Estado de flujos de efectivo.
(tc) Notas a los estados financieros;
(d) En el caso de existir operaciones con partes relacionadas, el estudio de precios
de transferencia;
(e) Carta de recomendaciones a la Empresa Participante respecto al control interno
de acuerdo a las prácticas internacionales de auditoría; y
(f) Respuesta de la Empresa Participante sobre las acciones a implementar de las
recomendaciones al control interno propuestas por el auditor externo

independiente.

Dicha información se entregará a más tardar el día 15 de julio del ejercicio
siguiente del que se dictaminen los estados financieros.

Todo ajuste relacionado con el presente Contrato que resulte de la auditoría
independiente deberá registrarse inmediatamente en la Cuenta Operativa. Asimismo,
dicho ajuste deberá hacerse del conocimiento de la Secretaria de Hacienda.

3 Verificación

3.1

La Secretaría de Hacienda verificará que el Contratista cumpla con los aspectos
contables y financieros previstos en los Anexos 4, 7 y 8, mediante la realización de:

(a) Auditorías mediante Requerimientos de Información:

(b) Visitas, y

(c) Auditorías mediante Procedimientos Analíticos.

Las labores de verificación se practicarán a la Cuenta Operativa, a los Costos y a las
Contraprestaciones en favor del Estado, así como a los registros y originales de los
justificantes primarios relacionados con la Cuenta Operativa en el curso de cualquier

Año o parte del mismo.

Asimismo, las labores de verificación se realizarán respecto de las actividades de
procura de bienes y/o servicios que realice el Contratista.

16 AREA CONTRACTUAL, AP-PG02

!

Hp
Y

Contrato No. CNH-R02-L04-AP-PG02/201 8

Sección 1. Auditorias mediante Requerimientos de Información

3,2 La Secretaría de Hacienda podrá realizar auditorías, consistentes en requerimientos
de información a cualquier Empresa Participante. Para tal efecto. se notificará el
requerimiento a la Empresa Participante y a los demás miembros del Contratista.
mismo que deberá contener. al menos. lo siguiente:

(a) Objeto o propósito del requerimiento de información;
(b) Descripción de la información requerida:

tc) Plazo de entrega de la información, que no podrá ser menor a cinco (5) ni mayor
a quince (15) Dias Hábiles, ambos a partir de que surta efectos la notificación de!
requerimiento:

(d) Formato de entrega de la información, y

te) Domicilio en el cual se deberá entregar la información y documentación
solicitada. o en su caso, medio o sistema electrónico para su transmisión.

A solicitud por escrito de la Empresa Participante. el plazo para la entrega de la
información requerida podrá ampliarse por una sola vez, sin que el mismo exceda en
ningún caso la mitad del plazo otorgado originalmente,

3.3 Derivado del análisis y revisión de la información entregada por la Empresa
Participante conforme al numeral anterior, la Secretaría de Hacienda podrá hacer
solicitudes de información adicional, cumpliendo los requisitos señalados en el
mismo.

3.4 Cuando la Secretaría de Hacienda determine que derivado del análisis efectuado a la
información recibida. sea necesario acudir a verificar en el lugar en donde se realicen
las actividades objeto del Contrato o en el lugar que se considere su domicilio fiscal,
notificará a la Empresa Participante que dicha auditoría continuará mediante una
orden de visita conforme al presente Anexo 4.

3.5 — Una vez analizada y revisada la información recibida. así como la demás información
con la que cuente, la Secretaría de Hacienda notificará la Empresa Participante el
informe parcial de conclusión de la auditoría conforme al numeral 3.18 del presente
Anexo y procederá en términos de los numerales 3.19 a 3.23 de este Anexo 4.

3.6 La Secretaria de Hacienda podrá instruir en todo momento que las auditorías se
realicen por el Servicio de Administración Tributaria o por auditores o inspectores
externos.

Sección 11. Visitas.

3.7 — Pararealizar una visita a la Empresa Participante. la Secretaría de Hacienda emitirá y

al 1 AREA CONTRACTUAL AP-PG02
3.8

3.9

Contrato No, CNH-R02-L04-AP-PG07/2018

notificará una orden de visita, la cual señalará, al menos:
(a) Su objeto o propósito;

(b) El lugar o lugares donde se efectuará. El aumento de lugares a visitar deberá
notificarse por escrito a la Empresa Participante, en un plazo no mayor a cinco
(5) Días Hábiles antes del término de la visita;

(c) El tiempo planeado para su ejecución, y

(d) El o los nombres de los verificadores que deban efectuarla, los cuales podrán ser
sustituidos, aumentados o reducidos en su número, en cualquier momento por la
Secretaría de Hacienda. La sustitución o aumento de los verificadores que deban
efectuar la visita se notificará a la Empresa Participante.

Acta de Inicio de la Visita. Para hacer constar el inicio de la visita, se levantará el
Acta de Inicio de la Visita. Para ello, el representante legal o la Persona con quien se
entienda la visita designará dos (2) testigos y. si éstos no son designados o Jos
designados no aceptan servir como tales. el o los verificadores los designarán, sin que
esta circunstancia invalide los resultados de la visita.

Los verificadores deberán acreditarse como personal designado para llevar a cabo las
visitas al presentarse en el lugar o lugares donde se efectuará, ante la Persona
designada por la Empresa Participante para recibir notificaciones y atender la visita o
la Persona con quien se entienda la visita.

La visita podrá abarcar, de manera enunciativa más no limitativa, la revisión de todo
tipo de registros, libros, documentos. papeles, archivos. expedientes, estados de
cuentas bancarias, ya sea que consten de manera física o electrónica, discos, cintas o
cualquier otro medio procesable de almacenamiento de datos, relacionados con el
objeto de la visita. Asimismo, podrá incluir la inspección o verificación de bienes y
mercancías, así como la realización de entrevistas al personal de la Empresa
Participante, todo ello relacionado con el objeto de la visita.

En el desarrollo de la visita, la Empresa Participante y su personal estarán obligados
a proporcionar a los verificadores asistencia y soporte logístico sin cargo alguno, y
deberán permitir el acceso a las instalaciones así como mantener a su disposición la
contabilidad y demás documentos físicos y electrónicos que sean objeto de la visita y
que se relacionen con el cumplimiento de las disposiciones contractuales, y a los
lineamientos que para tal efecto emita la Secretaria de Hacienda vigentes a la fecha
de adjudicación del Contrato y demás Normatividad Aplicable.

Los verificadores podrán levantar actas circunstanciadas en las que se hagan contar
hechos. omisiones o circunstancias de carácter concreto, de los que se tenga
conocimiento en el desarrollo de una visita. Para ello, el representante legal o la
Persona con quien se entienda la visita designará dos (2) testigos y. si éstos no son
designados o no aceptan servir como tales. el o los verificadores los designarán, sin

13 AREA CONTRACTUAL AP-PG02
3.10

3.12

3.14

Contrato No. CNH-R02-1.04-AP-PG02/2018

que esta circunstancia invalide los resultados de la visi
tanto del acta circunstanciada al Contratista.

; asimismo, se entregará un

Los Contratistas podrán formular observaciones en el acta referida en el párrafo
anterior y ofrecer pruebas en relación a los hechos contenidos en ella, o bien por
escrita dentro de los cinco (5) Días Hábiles siguientes a la fecha de levantamiento del
acta circunstanciada.

Las visitas se podrán practicar en cualquier lugar en donde se realicen las actividades
abjeto del Contrato, o en el lugar que se considere el domicilio fiscal de la Empresa
Participante, indistintamente,

El tiempo de ejecución de las visitas podrá ser ampliado por una sola vez por
determinación de la Secretaria de Hacienda o a solicitud por escrito de la Empresa
Participante. sin que la prórroga pueda exceder la mitad del plazo originalmente

previsto y siempre que se cumpla con lo dispuesto en el numeral 3.16 de este Anexo
4

La Secretaría de Hacienda deberá notificar la ampliación del plazo a la Empresa
Participante cuando menos cinco (5) Días Hábiles antes de que el plazo origina!
concluya. En caso de que la solicitud provenga de la Empresa Participante, deberá
presentarla con al menos diez (10) Días Hábiles antes de la conclusión del plazo
original,

Los verificadores designados por la Secretaría de Hacienda podrán requerir a la
Empresa Participante copias para que, previo cotejo con sus originales, sean
certificadas por aquéllos y anexados a los Informes Parciales y Finales de conclusión
que se emitan.

La Secretaría de Hacienda podrá realizar las visitas directamente. a través del Servicio
de Administración Tributaria o de terceros que contrate al efecto. así como con el
apoyo de la CNH. quienes deberán sujetarse en todo momento a las disposiciones del
Contrato, sus Anexos y a los lineamientos que para tal efecto emita la Secretaría de
Hacienda vigentes a la fecha de adjudicación del mismo.

Una vez concluida la visita, la Secretaría de Hacienda notificará al Operador y a la
Empresa Participante el Informe Parcial de Conclusión conforme al numeral 3.18 de
este Anexo 4 y procederá en términos de los numerales 3.19 a 3.23 de este Anexo 4.

Previo a la emisión del Informe Parcial de Conclusión. la Secretaría de Hacienda
podrá requerir información adicional al Operador y la Empresa Participante.
cumpliendo al efecto lo señalado en el numeral 3,2 de este Anexo 4.

Independientemente de las obligaciones del Contratista, cuando cualquier Empresa
Participante cambie de domicilio del lugar donde se está llevando a cabo una visita.
deberá presentar escrito libre a la Secretaria de Hacienda notificando de dicha
situación, en un plazo no mayor a cinco (5) Días Hábiles posteriores a la presentación

19 AREA CONTRACTUAL. AP-PG02

=—

X=

Contrato No. CNH-R02-L04-AP-PG02/2018

del aviso de cambio de domicilio ante el Servicio de Administración Tributaria.

Sección III, Disposiciones comunes a les auditorías mediante requerimientos de
información y visitas.

3.16

3.17

3.18

3.19

3.20

Las labores de verificación tendrán una duración máxima de veinticuatro (24) Meses,
contados a partir de la notificación del primer requerimiento de información o de la
orden de visita.

En caso de que no se detecten irregularidades durante las labores de verificación, la
Secretaría de Hacienda emitirá una resolución de cierre, haciéndola del conocimiento
del Contratista.

Informe Parcial de Conclusión. Si con motivo de las labores de verificación se
encontraran inconsistencias, la Secretaría de Hacienda notificará al Contratista en el
Informe Parcial de Conclusión.

Respuesta al Informe Parcial de Conclusión. La Empresa Participante deberá entregar
por escrito a la Secretaria de Hacienda la respuesta y aclaración de los hallazgos
señalados en el Informe Parcial de Conclusión, anexando la evidencia suficiente y
completa, en un plazo no mayor a quince (15) Dias Hábiles contados a partir de la
fecha en que surta efectos la notificación.

A solicitud expresa de la Empresa Participante, el plazo establecido en el párrafo
anterior podrá ampliarse por una sola vez, hasta por ocho (8) Dias Hábiles más.

Se tendrán por consentidos los hechos u omisiones consignados en el Informe Parcial
de Conclusión antes señalado, si en el plazo antes señalado la Empresa Participante
no presenta documentación comprobatoria que los desvirtúe.

Informe de Conclusión. Una vez analizada la información señalada en el numeral

anterior, la Secretaría de Hacienda notificará al Contratista el Informe de Conclusión

en el que señalará los hallazgos detectados, las irregularidades y conclusiones, que no
hayan sido aclaradas dentro del plazo otorgado en el Informe Parcial de Conclusión.

El Informe de Conclusión deberá:

(a) Emitirse en un plazo no mayor a veinte (20) Días Hábiles posteriores a la
respuesta y aclaración de los hallazgos señalados en el Informe Parcial de
Conclusión por parte de la Empresa Participante;

(b) Cumplir con las Normas internacionales de Auditoría:

(c) Describir detalladamente las irregularidades detectadas y las conclusiones
alcanzadas, y

(d) Ser firmado por el funcionario facultado,

20 AREA CONTRACTUAL AP-PG02

/
L 4
W
3.22

3.23

3.24

3.25

3.26

3.27

Contrato No. CNH-R02-104-AP-PG02/2018

En caso de que a juicio de la Secretaría de Hacienda. la Empresa Participante haya
aclarado o subsanado todas las inconsistencias y conclusiones detectadas en el
Informe Parcial de Conclusión. aquélla emitirá una resolución de cierre, haciéndola
del conocimiento del Contratista,

En el caso de que el Informe de Conclusión determine irregularidades, la Empresa
Participante contará con un plazo de quince (15) Dias Hábiles a partir de la
notificación para que subsane dichas irregularidades, para lo cual deberá entregar la
documentación que acredite fehacientemente que se han subsanado.

A solicitud por escrito de la Empresa Participante, el plazo establecido en el párrafo
anterior podrá ampliarse por una sola vez, hasta par ocho (8) Días Hábiles.

Resolución Final de Verificación. La Secretaría de Hacienda valorará la
documentación que presente la Empresa Participante en atención a) Informe de
Conclusión y, en caso de que las irregularidades detectadas hayan sido subsanadas,
emitirá una resolución de cierre, notificándola a la Empresa Participante.

Si a juicio de la Secretaría de Hacienda las irregularidades no fueren subsanadas, ésta
emitirá la Resolución Final de Verificación, cumpliendo al efecto con los requisitos
señalados en los incisos (a) a (d) del numeral 3.20 de este Anexo 4.

La Secretaría de Hacienda señalará en la Resolución Final de Verificación los ajustes
que deban realizarse a las Contraprestaciones, así como los demás efectos y
consecuertcias que procedan conforme al Contrato y la Normatividad Aplicable.

Todo ajuste que resulte de la Resolución Final de Verificación deberá registrarse
inmediatamente en la Cuenta Operativa.

Las controversias que surjan con motivo de lo dispuesto en el presente Capitulo serán
resueltas en términos de lo establecido en el Contrato o en la Normatividad Aplicable.

Adicionalmente a los requisitos de información y documentación que el Contratista
deba cumplir conforme a los Anexos 3, 4, 7 y 3. la Secretaría de Hacienda podrá
solicitar la documentación que, para cada caso en particular. deba conservarse
conforme a lo señalado en las leyes. reglamentos y disposiciones fiscales vigentes a
la fecha de la realización de las operaciones.

La Secretaría de Hacienda establecerá un comité de evaluación y seguimiento de las
labores de verificación.

Sección IV. Auditorias mediante Procedimientos Analíticos

3.28

La Secretaría de Hacienda realizará auditorias a través de procedimientos analíticos
a partir de solicitud de ajustes y correcciones que presente la Empresa Participante de
conformidad con el numeral 1.7 del Anexo 8.

2 AREA CONTRACTUAL AP-PGO2

Contrato No. CNH-R02-L04-AP-PG02/2018

3.29 La Empresa Participante podrá presentar la solicitud de ajustes y correcciones dentro

3.30

3.31

de los ciento ochenta (180) Días posteriores a la fecha de pago de las
Contraprestaciones correspondientes a dicha solicitud, siempre y cuando no se
encuentre sujeto a un proceso de auditoría mediante requerimientos de información o
de visita que comprenda el mismo periodo de la solicitud.

La Empresa Participante presentará, junto con la solicitud de ajustes y correcciones,
la evidencia que permita verificar la validez de los ajustes y correcciones derivadas
de las observaciones señaladas.

La solicitud de ajustes y correcciones deberá contar con la firma autógrafa al calce y
al margen de cada hoja que la integre del representante legal de la Empresa
Participante al que se refiere el numeral 3.38 del presente Anexo.

En dicha solicitud la Empresa Participante deberá señalar, al menos. lo siguiente:

(a) Datos generales:
i. Señalar la Denominación o Razón Social del Contratista;
li. Señalar el domicilio registrado ante el Fondo;
iii. Número de Contrato, y
iv. Folio fiduciario asignado por el Fondo aj Contratista;

(b) Antecedentes. La Empresa Participante deberá especificar puntualmente los
conceptos a que se refiere la solicitud de ajuste y corrección del cálculo de las
Contraprestaciones y/o registros contables y financieros, así como el monto de
los mismos y demás elementos necesarios para la determinación de las mismas,
señalando el Período para el cual se hace la solicitud y en su caso los Periodos
subsecuentes que se incluyan en la solicitud, manifestando cómo se determinó el
ajuste y corrección a efecto de que se pueda replicar, presentando, en su caso, la
memoria de cálculo correspondiente.

(c) Documentación:

i. Anexar copias certificadas. en su caso, de la documentación y la información
con la que soporte los ajustes y correcciones señaladas, así como los montos
de cada ajuste y corrección solicitados.

ii. En caso de que la solicitud de ajustes y correcciones se derive de
observaciones a los volúmenes de Hidrocarburos registrados ante el Fondo, la
Empresa Participante deberá presentar las copias certificadas de los
documentos donde la CNH avale dichos ajustes de acuerdo a la Cláusula 12
del Contrato y a la Normatividad Aplicable,

pa] AREA CONTRACTUAL AP-PG02
3.32

3.33

3.34

3.35

Contrato No. CNH-R02-L04-AP-PG02/2018

La Empresa Participante deberá describir de manera específica cómo la información
anexada soporta cada una de las observaciones que originaron la solicitud de ajustes
y Correcciones.

Cuando la solicitud de ajustes y correcciones que presente la Empresa Participante no
contenga los datos o no cumpla con los requisitos aplicables señalados en el numeral
anterior. se deberá prevenir al interesado, por escrito y por una única vez, para que
subsane la omisión dentro del término de cinco (5) Dias Hábiles, contados a partir de
que haya surtido efectos la notificación, a efecto de poder continuar con el
procedimiento solicitado, en caso contrario. y una vez transcurrido dicho plazo sin
que desahogue la prevención, se desechará la solicitud notificándole al Contratista.

En caso de que la Empresa Participante no haya entregado la información suficiente
para validar la solicitud presentada. la Secretaria de Hacienda podrá requerir
información adicional y/o solicitar la confirmación de la información originalmente
proporcionada por la Empresa Participante. Dicho requerimiento de información o
solicitud de confirmación será por escrito y deberá indicar. al menos:

(a) El objeto o propósito del requerimiento de información:
(b) La descripción de la información requerida;

(c) El plazo de entrega de la información. que no podrá ser menor a cinco ni mayor
a quince (15) Días Hábiles. ambos a partir de la fecha en que surta efecto la
notificación del requerimiento;

(d) En su caso, el formato de entrega de la información, y

(e) El domicilio en el cual se deberá entregar la información y documentación
solicitada, o en su caso, medio o sistema electrónico para su transmisión.

A solicitud por escrito de la Empresa Participante. el plazo para la entrega de la
información requerida podrá ampliarse por una sola vez. sin que el mismo exceda
en ningún caso la mitad del plazo otorgado originalmente.

En el caso de que la Secretaría de Hacienda determine la procedencia de la solicitud
presentada por la Empresa Participante conforme a las conclusiones obtenidas del
procedimiento analítico realizado, notificará dicha procedencia al Contratista y al
Fondo para que se realicen los ajustes y correcciones respectivos conforme al Anexo
3.

En el caso de que la Secretaría de Hacienda determine que no cuenta con la evidencia
suficiente para determinar la procedencia de los ajustes y correcciones lo notificará al
Contratista y al Fondo y podrá iniciar las labores de verificación mediante la
realización de auditoría mediante requerimientos de información o visita.

a AREA CONTRACTUAL AP-PGO02

Contrato No, CNH-R02-L04-AP-PG02/2018

Sección V. Solicitudes de información a terceros y partes relacionadas

3.36

En cualquier momento, la Secretaría de Hacienda podrá requerir a terceros y a partes
relacionadas del Operador la presentación de documentación e información
relacionada con sus operaciones con el Operador y derivadas de las actividades que
éste realice al amparo del Contrato, con el fin de complementar, sustentar y enriquecer
las labores de verificación a su cargo.

Los requerimientos de información a que se refiere el párrafo anterior deberán
sujetarse, en lo conducente. a lo señalado en los numerales 3.2 y 3.3 de este Anexo 4.

Sección VI De los requerimientos de información del Servicio de Administración
Tributaria.

3.37

El Servicio de Administración Tributaria podrá solicitar al Fondo toda la información
registrada por el Operador en el sistema informático que establezca el mismo, con el
propósito de verificar el cumplimiento de las obligaciones fiscales del Operador.

Sección VII De las notificaciones:

3.38

3.39

3.40

3.41

3.42

El representante legal de la Empresa Participante, parte relacionada o tercero se
considerará como Persona autorizada para recibir notificaciones. así como para
atender las auditorías, visitas y requerimientos de información en términos de este
Anexo 4.

La Empresa Participante deberá registrar a su(s) representante(s) legal(es) ante el
Fondo, mismos que podrá(n) ser removido(s) libremente, sin perjuicio de que para
efectos de este Anexo y del Contrato, se tendrá por removido siempre que se dé aviso
al Fondo.

Las notificaciones deberán efectuarse en el plazo máximo de diez (10) Días Hábiles,
a partir de la emisión del acto a notificar y surtirán efectos el Día en que se practiquen.
Los plazos señalados en esta Sección empezarán a correr al Día siguiente de que haya
surtido efectos la notificación.

Si al presentarse el notificador para entregar la notificación en el domicilio fiscal o en
el lugar en el que realice sus actividades, no estuviere presente el representante legal
del interesado, dejará citatorio con la Persona que en ese momento se encuenire en el
lugar donde se practique dicha notificación.

Si el representante legal no atendiera el citatorio, se podrá realizar la notificación con
la Persona que en ese momento se encuentre en e) domicilio fiscal o en el lugar en el
que realice sus actividades.

La Secretaría de Hacienda podrá optar por realizar las notificaciones al Contratista en
la dirección de correo electrónico que para el efecto éste designe o a través de los

sistemas electrónicos que aquélla establezca o determine.

a AREA CONTRACTUAL AP-PG02

AÑ
Contrato No. CNH-R02-L04-AP-PG02/2018

Al efecto, la Secretaría de Hacienda deberá notificar por escrito al Contratista, con al
menos diez (10) Dias Hábiles de anticipación, su decisión de iniciar las notificaciones
referidas en este Capítulo a través de los medios electrónicos señalados en el párrafo
anterior. informando en su caso los requerimientos técnicos y operativos necesarios
y demás disposiciones que serán aplicables.

Sección VIII De las labores de verificación.

3.43

Para la ejecución de las labores de verificación a que se refiere el presente Capítulo,
la Secretaria de Hacienda, así como el personal que designe para ello, deberán
apegarse a las Normas Internacionales de Auditoria. a este Contrato y sus Anexos. asi
como a los procedimientos aplicables. además de cumplir con to siguiente:

(a) Preservar su independencia para ejecutar cualquier trabajo de verificación. con
la finalidad de que se encuentre libre de impedimentos para emitir su opinión sin
ser afectado por influencias que comprometan el juicio profesional.
permitiéndole actuar con integridad. objetividad y profesionalismo: evitando
hechos y circunstancias que comprometan su opinión como relaciones
personales, intereses económicos u otros, así como cualquier conflicto de interés:

(b) Contar con los conocimientos técnicos y la capacidad profesional necesarios para
el caso particular:

(c) Sujetarse a un programa de capacitación y autoevaluación para la mejora
contínua en su trabajo. y

(d) Otorgar el carácter de reservado a los datos. informes, documentos y demás
información de! Contratista, parte relacionada o tercero que reciba o conozca.

Sección IX. De las sanciones.

3.44

3.45

En el caso de que el Contratista incumpla con los procedimientos para el pago de las
Contraprestaciones correspondientes señalados en los Anexos 3. 4 y 8, la Secretaria
de Hacienda realizará los ajustes correspondientes aplicando. en su caso. las
penalizaciones señaladas en el Anexo 3.

En el caso de que la Secretaría de Hacienda identifique que en el registro de las
operaciones con partes relacionadas y/o terceras el Contratista haya incumplido con
los requerimientos de información establecidos en el Contrato. dicha Secretaría
informará al Servicio de Administración Tributaria para los efectos conducentes.

2 AREA CONTRACTUAL AP-PG502
Contrato No. CNH-R02-L04-AP-PG02/2018

ANEXO 5
PROGRAMA MÍNIMO DE TRABAJO y
1

4

ÁREA CONTRACTUAL AP-PG02 |

Contrato No. CNH-R02-L04- AP-PG02/2018
PROGRAMA MINIMO DE TRABAJO

1. El Programa Mínimo de Trabajo. el Incremento en el Programa Minimo y. en su caso, los
compromisos adicionales que se adquieran durante el Primer Período Adicional y el

Segundo Periodo Adicional de Exploración se expresan en Unidades de Trabajo.

2. El monto de las Unidades de Trabajo comprometidas como Programa Mínimo de Trabajo

se define en la siguiente tabla:

Unidades de Trabajo del Programa Mínimo de Trabajo en el Área Contractual

Programa Mínimo de
Cuenca Trabajo
+ (Unidades de trabajo)
L Perdido 10,400

3. El monto de las Unidades de Trabajo comprometidas como Incremento en el Programa
Minimo, equivalen al valor de un Pozo exploratorio en el Área Contractual de acuerdo a
la Propuesta Económica del Contratista en la Licitación según se define en la siguiente
tabla. Las Unidades de Trabajo deberán ejecutarse conforme a las Cláusulas 4.2, 4.3 y 4.4
del Contrato. El monto de las unidades de trabajo comprometidas como Incremento en el
Programa Mínimo. se define en la siguiente tabla.

Valor del Pozo exploratorio en el Área Contractual

Valor de pozo en Unidades |]
Cuenca de Trabajo
(número)
Perdido 45,800

4. El cumplimiento del Programa Mínimo de Trabajo, del incremento en el Programa
Minimo y. en su caso, los compromisos adicionales se evaluarán conforme a la ejecución
de actividades de Exploración dentro del Área Contractual. de acuerdo con su valor en

Unidades de Trabajo, independientemente de los Costos incurridos en su realización.

5. Para efectos del pago de penalizaciones por incumplimiento al Programa Mínimo de e

Trabajo. al Incremento en el Programa Mínimo y, en su caso. los compromisos adicionales

Ed 2 AREA CONTRACTUAL AP-PG02 A ,
Contrato No. CNH-R02-L04-AP-PG02/2018

adquiridos para el Primer Período Adicional de Exploración. o el Segundo Periodo

Adicional de Exploración el valor de referencia por cada Unidad de Trabajo no realizada

será indexado al precio de los Hidrocarburos de conformidad con la siguiente tabla:
Valor de referencia por Unidad de Trabajo

Valor de 1 (una) Unidad de

Trabajo
Dólares

Precio del crudo Brent
(Dólares por barril)

Menor o igual a 30

Mayor a 30, menor o igual a 35
Mayor a 35, menor o igual a 40
Mayor a 40, menor o igual a 45
Mayor a 45, menor o igual a 50
Mayor a 50, menor o igual a 55
Mayor a 55, menor o igual a 60
Mayor a 60, menor o igual a 65
Mayor a 65, menor o igual a 70
Mayor a 70, menor o igual a 75
Mayor a 75, menor o igual a 80
Mayor a 80, menor o igual a 85
Mayor a 85, menor o igual a 90
Mayor a 90, menor o igual a 95
Mayor a 95, menor o igual a 100

Mayor a 100
Nota: el preclo de referencia del Brent será consultado cn la página de la Agencia de Información
de Energia de Estados Unidos (ElA por sus siglas en inglés).

6. Los montos de la Garantía de Cumplimiento, se calcularán como el resultado de

multiplicar el valor de referencia por Unidad de Trabajo definido en el presente Anexo 5
aplicable a la fecha de adjudicación del Contrato, por el setenta y cinco por ciento (75%)

del número de Unidades de Trabajo correspondientes al Programa Mínimo de Trabajo y-

al Incremento en el Programa Mínimo, o del Incremento en el Programa Mínimo no
realizado durante el Período Inicial de Exploración y el compromiso adicional de trabajo
del Contratista para el Primer Período Adicional de Exploración o el Segundo Período
Adicional de Exploración, respectivamente, de conformidad con lo establecido en la

Cláusula 17.1.

7. A fin de acreditar el cumplimiento del Programa Minimo de Trabajo, el Incremento en el
Programa Mínimo y, en su caso, los compromisos adicionales, el Contratista deberá

3 AREA CONTRACTUAL AP-PG02

eZ.

Contrato No. CNH-R02-L04-AP-PG02/2018

incluir el programa y la descripción deflas actividades relacionadas al Programa Minimo

de Trabajo en el Plan de Exploración

e, en su caso, aprobará la Comisión.

8. El Contratista podría acumular Unidades de Trabajo por cada metro perforado en cada

Pozo exploratorio de conformidad con lo siguiente;

Unidades de trabajo por Pozo exploratorio según profundidad

Profundidad de Tirante de agua
perforación _Ámetros)
(mbnm) 500-1,000 _ [>1,000-2,000
1.000 E —
1,500 18.000 14,000
2,000 23,000 18,000
2,500 27,000 26.000
3,000 31,000 31.000
3,500 | 35,000 35.000
4,000 39.000 40.000
4,500 24.000 | 45.000
5,000 49,000 51,000
5,500 55,000 58.000
6,000 63,000 66.000
6.500 59.000 75.000
7,000 76,000 1 36.000
7,500 83,000 94,000
8,000 91,000 102,000
78,500] 100,000 | 112.000
p 9,000 111,000 123,000
9,500 122,000 134,000
10,000 132.000 146,000
10,500 144,000 148.000
14,600 155,000 180.000
> 11,000 166.000] 190.000 2

8.1 Sólo se acreditarán los metros perforados en Pozos exploratorios perforados por el

Contratista en el marco de! Contrato.

3.2 La profundidad de los Pozos exploratorios será medida en metros perforados bajo

el nivel del mar, redondeado hasta el siguiente metro entero. Sólo se acreditarán

Unidades de Trabajo cuando se perfore en el subsuelo marino por 100 metros o más.

8.3 Si la profundidad de dicho Pozo no corresponde a una cantidad expresada en la tabla

anterior, el número de Unidades de Trabajo será determinado por interpolación

lineal con base en dicha tabla.

9. El Contratista podrá acreditar Unidades de Trabajo por las actividades descritas en la

siguiente tabla:

AREA CONTRACTUAL AP-PGO2

Y

Actividad

Contrato No.

Descripción de actividades a
acreditar

CNH-R02-L04-AP-PG02/2018

Unidades de

Unidad

todos Potenciales

e

Estudios de pozos

Información del Centro Nacio]

del Ceno Por el monto total de información adquirida al CNIH a parts | Por cada mil dolares
mg eción de Hidrocarbal de 1 Fecha Efectiva. relacionada con onas marinas (SEUA) 050
4
“Adquisición y procesado |La adquisición realizada comiará segun cl cubrimiento me 250
sismica 3D NAZ Superficial me
Adquisición y procesado |La adquisición realizada contará segun el cubrimiento Km2 5.00
sismca 3D WAZ superficial 5
Adquisación y proceso de sism| La adquisicion realizada comtara segun el cubrimiento na 550
30 Full Azomut superficial
» de simica30 NAz| 12 adquirida comi segun mena kmo 2.70
Reproceso de siamica 3D WAX La sigan realizada contara Segun el cubrimiento Kma 125
Aqui y procesado la usición realizada contaré segun el cubrimiento Imeal Km 1.00
Reproceso de sica 2D esse La adquisición realizada comará segun el cubrimiento Imeat Km 0.50
Incluyendo al menos ¡merpretacón y generación de
configuraciones estructurales de los prieipales intervalos
Imuempretacion sismica estratigráficos de mueres Cubrimiento de la totalidad de la | 9" teu contraria! [100.00
superficie con cobertura sismica del áres contractual ]
Evaluación de Recursos a
econó Evaluación de plays y prospectos Por area contractual 200.00
Adquisición y proceso” | Adquisicion y procesado de datos, contará segun cubrimiento re 300
información electromagnética | superficial
Reproceso de mformaci
he ss | Reprocesado de datos, contara según cubremiento soperficial Kr2 1.00

Gravimetria

Adquisición y procesado de datos. comará segun cubrimiento
superficial

z | Mogretometna

Adquisición y procesado de datos. contara segun Cubrimiento
superficial

Km 200

Lutológicos-correlación (SP. GR. PEF)

Por metro de 0.30

cegistro
Por metro de
Resistvidad (induccion, onda electromagnética) registro 030
L—

Por metro de
Porosidad (densidad, neutrón 0.30
Regusvos geofiscos de peros | P90Ndad (densidad neutro) seo
Propiedades fisicas de las rocas (son1co dipolar) me 0.30
" Por metro de
Registros especiales (MRI. ECS. FMI. NMR) Teno ] 0.35
VSP/Checkshot Por estación 0.62
fondi Por
Adquisición de mu de | Por cada metro de nucleo de fondo | Eee meso de meteo 5,00
núcleo. Por cada 3 muestras de nucleos de pared red. 150
pared
Análisis Análisis de petrofisica básica Por muestra 2.50 7
Rutinartos/Conveneionales de | Petrografla en secciones delgadas, analisis de difizccion de
músicos (RCALS) | rayoeoX y analiss MEB Por muestra 2.50

AREA CONTRACTUAL AP-PG02

7
Wl
Contrato No, CNH-R02-L04- AP-PG02/2018

Presion capilar. permeabilidad retama. daño de formación
Analisis Especiales a nucleos | tomogralia. resonancia magnetica. factor de recuperacion. Por muenta 350
ASCALS) mojabilidad. geomecanica. rayos gamma especval, analisis de en a
fracturas (Inaxiales y caracterización de fTacturas), ele l
a Por cada medicion
Prestones MIT Al menos 4 muestras por unidad de deposito de presos, 60.00
Mi 5 MDT Por Sada muestra de fluido en cada deposito hidraulicamente | Por cada muestra de 900.00
es corevtado Mudo
PvT En cada muestra por unidad de fluyo Por cada prueba
7 o
Prucha de Producción Por cada prucba de producción. que no se considere de alcance | bo, aya preto
extendido,

10. — Las actividades de sísmica y estudios con las que se acrediten Unidades de Trabajo

se sujetarán a la entrega de la información técnica relacionada a la CNH.

1. El Contratista podrá acreditar Unidades de Trabajo con la información que se
adquiera del Centro Nacional de Información de Hidrocarburos de la Comisión
relacionada con zonas marinas. Cada transacción relacionada con licencias de uso del

CNIH podrá ser presentada para acreditación de Unidades de Trabajo sólo una vez.

12. Solamente se aceptarán trabajos de adquisición, reproceso e interpretación de estudios

geofisicos que se encuentren relacionados al Área Contractual.

13. Los kilómetros cuadrados (km') correspondientes a la adquisición y/o
reprocesamiento sísmica 3D y de métodos potenciales. no podrán exceder el 200% de la

superficie del Área Contractual.

14, — El Contratista podrá acreditar el cumplimiento de los trabajos de adquisición y
reproceso de información con datos derivados de Autorizaciones para el Reconocimiento
y Exploración Superficial (ARES). conforme a lo siguiente:
14.1 Solamente se aceptarán trabajos de adquisición y reproceso de ARES que se
encuentren limitados al Área Contractual.
14.2 Los estudios de ARES comprados por el Contratista previo o posterior a la Fecha
Efectiva podrán ser considerados para acreditación. Los costos relacionados con la
adquisición de licencias de ARES erogados con anterioridad a la Fecha Efectiva no

serán susceptibles de ser registrados como Costos conforme al Anexo 4 y, en

E 6 AREA CONTRACTUAL. AP-PG02

Contrato No. CNH-R02-L04-AP-PG02/2018

consecuencia, no serán considerados para el cálculo de las Contraprestaciones

conforme al Anexo 3.

f

7 AREA CONTRACTUAL AP-PGO2

Contrato No, CNH-R02-L04-AP-PG02/2018

ANEXO 6

MODELO DE GARANTÍA DE CUMPLIMIENTO /

AREA CONTRACTUAL AP-PGO02

<= —

Contrato No. CNH-R02-L04-AP-PG02/2018

MODELO DE GARANTÍA DE CUMPLIMIENTO
Fecha:

Carta de Crédito Irrevocable Standby No: [*]
De: [Nombre del Banco Emisor] (el “BANCO EMISOR/CONFIRMADOR”)

A solicitud y por cuenta de [NOMBRE DEL CLIENTE DEL BANCO EMISOR/
CONFIRMADOR], con la presente emitimos esta Carta de Crédito Irrevocable Stand-by
número [*] (la “Carta de Crédito”) en favor de la' Comisión Nacional de Hidrocarburos (el
“BENEFICIARIO”) hasta por la cantidad de EUA$(*] ([*] millones de Dólares 00/100
USCY), disponible a la vista en las cajas de NOMBRE DEL BANCO
EMISOR/CONFIRMADOR.

El BENEFICIARIO podrá hacer una o más disposiciones conforme a esta Carta de Crédito
mediante la presentación de un requerimiento de pago por escrito (cada una de dichas
presentaciones una “Disposición”) indicando el monto del requerimiento de pago e indicando
que:

(a) (i) Ha ocurrido un incumplimiento del Contratista (conforme a la definición de
dicho término en el Contrato) del Programa Minimo de Trabajo, el Incremento en el
Programa Minimo o el compromiso de trabajo adicional para los Períodos de Exploración,
aplicable en virtud del Contrato para la Exploración y Extracción de Hidrocarburos bajo ta
Modalidad de Licencia de fecha (*], celebrado entre la Comisión Nacional de Hidrocarburos
de México y [NOMBRE DE LAS EMPRESAS PARTICIPANTES] (el “Contrato”) y (ii) el
BENEFICIARIO tiene derecho conforme al Contrato a realizar una Disposición conforme a
la Carta de Crédito por la cantidad que se requiera sea pagada, o

(b) (1) El BENEFICIARIO ha recibido una notificación conforme al siguiente párrafo
de esta Carta de Crédito en el sentido que el BANCO EMISOR/CONFIRMADOR ha decidido
no extender la Fecha de Vencimiento de esta Carta de Crédito por un periodo adicional de un
(1) Año, y (ii) el Contratista (conforme a la definición de dicho término en el Contrato) no
proporcionó, a más tardar treinta (30) Dias antes de la Fecha de Vencimiento, una carta de
crédito sustituta, en forma y sustancia aceptable al BENEFICIARIO, emitida por un banco
aceptable al BENEFICIARIO, en el entendido que en ese caso el BENEFICIARIO tendrá
derecho a retirar la cantidad total disponible conforme a esta Carta de Crédito.

Esta Carta de Crédito expirará el [*] (la “Fecha de Vencimiento”), en la inteligencia de que
tal fecha será prorrogada automáticamente según se indica en los Usos Internacionales
relativos a Créditos Contingentes— 1SP98, emitidos por la Cámara Internacional de
Comercio, publicación 590 (International Standby Practices-1SP98). Esta Carta de Crédito
se prorrogará automáticamente per períodos adicionales de un (1) Año a partir de la Fecha
de Vencimiento y de cada una de las fechas de vencimiento subsecuentes, salvo que el
BANCO EMISOR/CONFIRMADOR notifique al BENEFICIARIO, con por lo menos
treinta (30) Días de anticipación a la Fecha de Vencimiento, mediante escrito entregado en
mano con acuse de recibo, la decisión del BANCO EMISOR/CONFIRMADOR de no
renovar esta Casta de Crédito por dicho periodo.

o

AREA CONTRACTUAL AP-PG02

/

1
Y)
Contrato No. CNH-R02-L04-AP-PG02/2013

El BANCO EMISOR/CONFIRMADOR conviene en que cualquier Disposición por parte
del BENEFICIARIO que cumpla con los términos y condiciones de esta Carta de Crédito,
será honrado puntualmente y pagado. con recursos propios. por el BANCO
EMISOR/CONFIRMADOR a más tardar antes del cierre del segundo Día Hábil después de
la presentación adecuada, en O antes de la Fecha de Vencimiento, de los documentos
requeridos. Para efectos de esta Carta de Crédito “Dia Hábil” significa cualquier Día distinto
a sábado, domingo u otro Día en que los bancos estén autorizados o requeridos a cerrar en
México.

Esta Carta de Crédito se sujeta a los Usos Internacionales relativos a Créditos Contingentes—
ISP98. emitidos por la Cámara Internacional de Comercio. publicación 590 (International
Stand-by Practices-1SP98). y en tanto no exista contradicción con dichas prácticas, esta Carta
de Crédito se regirá e interpretará por las leyes de México. Cualquier controversia que surja
de la misma deberá resolverse exclusivamente ante los tribunales federales competentes de
México, con sede en la Ciudad de México.

Al recibo de un requerimiento de Disposición de parte del BENEFICIARIO. el BANCO
EMISOR/CONFIRMADOR deberá decidir. dentro del Día Hábil siguiente si se encontró en
orden la documentación que constituye la Disposición, de acuerdo a las condiciones de esta
Carta de Crédito, o si decide que dicha Disposición no cumple con los requerimientos de esta
Carta de Crédito. informando al BENEFICIARIO por escrito las discrepancias que motivan
el rechazo. El BENEFICIARIO podrá volver a hacer nuevas presentaciones que cumplan con
los términos y condiciones de esta Carta de Crédito.

Todos los pagos que el BANCO EMISOR/CONFIRMADOR haga al BENEFICIARIO bajo
esta Carta de Crédito se harán mediante transferencia electrónica de fondos a la cuenta
bancaria en la Ciudad de México que el BENEFICIARIO especifique en el requerimiento de
pago.

Los derechos del BENEFICIARIO conforme a esta Carta de Crédito no son transferibles,
excepto que dichos derechos sean cedidos al Gobierno Federal de México.

Todos los gastos bancarios en relación con esta Carta de Crédito serán por cuenta de
[NOMBRE DEL CLIENTE DEL BANCO EMISOR/CONFIRMADOR].

El BENEFICIARIO podrá presentar un requerimiento de Disposición por el monto total o
requerimientos de Disposiciones parciales.

A solicitud del BANCO EMISOR/CONFIRMADOR. los montos de la Garantía de
Cumplimiento se podrán reducir de manera anual en proporción al cumplimiento de las
obligaciones garantizadas, previa verificación y autorización de la Comisión Nacional de
Hidrocarburos.

3 AREA CONTRACTUAL AP-PG02 €

Contrato No. CNH-R02-L04-AP-PG02/2018

ANEXO 7

PROCEDIMIENTOS DE PROCURA DE BIENES Y )
SERVICIOS

J
Y

ÁREA CONTRACTUAL AP-PG02 /

Contrato No. CNH-R02-1.04-AP-PG02/2018

PROCEDIMIENTOS DE PROCURA DE BIENES Y SERVICIOS

Sección I. Principios Generales.

LL

Para la procura de bienes y servicios. el Operador deberá observar las reglas y bases
sobre la procura de bienes y servicios establecidos en este Anexo 7 para las
actividades llevadas a cabo al amparo de este Contrato, así como a los lineamientos
emitidos por la Secretaría de Hacienda vigentes a la fecha de adjudicación del
Contrato. debiendo sujetarse a los principios de transparencia, economía y eficiencia.

Para efectos de este Anexo 7, en adición a las definiciones establecidas en el
Contrato, se considerarán las definiciones incluidas en los lineamientos aplicables
que emita la Secretaría de Hacienda vigentes a la fecha de adjudicación del Contrato,

El Operador deberá observar lo siguiente respecio a las adquisiciones y
contrataciones:

(a) Cumplir con lo señalado en el Acuerdo por el que se establece la Metodología
para la Medición del Contenido Nacional en Asignaciones y Contratos para la
Exploración y Extracción de Hidrocarburos. así como para los permisos en la
industria de Hidrocarburos, emitidos por la Secretaría de Economía vigentes:

(b

Contratar de preferencia a compañías locales. cuando éstas ofrezcan condiciones
equivalentes a las existentes en el mercado internacional, incluyendo calidad,
disponibilidad y precio. siempre que este último sea determinado con base en
Reglas de Mercado o, tratándose de transacciones con partes relacionadas, con
base en las Guías sobre Precios de Transferencia para Empresas Multinacionales
y las Administraciones Fiscales aprobadas por el Consejo de la Organización para
la Cooperación y el Desarrollo Económico, y

(c) Adquirir de manera preferente materiales. equipo, maquinaria y demás bienes de
consumo de producción nacional, cuando éstos se ofrezcan en condiciones
equivalentes a aquellos materiales, equipo. maquinaria y demás bienes de
consumo disponibles en el mercado internacional, incluyendo cantidad, calidad.
fechas de entrega y precio. siempre que este último sea determinado con base en
Reglas de Mercado o, tratándose de transacciones con partes relacionadas, con
base en las Guías sobre Precios de Transferencia para Empresas Multinacionales
y las Administraciones Fiscales aprobadas por el Consejo de la Organización para
la Cooperación y el Desarrollo Económico.

Sección 11. Del procedimiento para la contratación de proveedores de bienes y servicios.

13.

Para la contratación de proveedores se deberá considerar a la empresa que ofrezca la
mejor calidad. precio. logistica, garantias para los volúmenes de los bienes y

ps 2 AREA CONTRACTUAL AP-PGO2

al
Contrato No. CNH-R02-L04-AP-PG02/2018

servicios que se requieran a lo largo del proyecto. Para tal efecto. el Operador deberá
apegarse a lo señalado en el presente Anexo 7. En operaciones mayores a $5,000.000
USD (cinco millones de Dólares) el Operador deberá presentar la documentación
necesaria para demostrar que la contratación de dichos bienes y/o servicios fue
pactada con base en Reglas de Mercado o, tratándose de transacciones con partes
relacionadas, con base en las Guías sobre Precios de Transferencia para Empresas
Multinacionales y las Administraciones Fiscales aprobadas por el Consejo de la
Organización para la Cooperación y el Desarrollo Económico.

Los bienes o servicios que se encuentren vinculados a procesos conjuntos, deberán
ser convenidos de forma integrada, siempre y cuando represente una mayor garantía
de suministro y un mayor beneficio económico asociado.

En su caso, las bases o pliego de requisitos de los términos de referencia aplicables
a la contratación mediante concursos y licitaciones, deberán establecer las
condiciones de naturaleza jurídica. de capacidad económica. financiera, técnica, de
experiencia u otros que deban de cumplir los concursantes o licitantes para participar
en los mismos. El Operador no deberá establecer requisitos que impidan y dificulten
la participación de empresas o que atenten contra la igualdad de los postulantes.

En cualquier caso los procesos de concurso o licitación que lleve a cabo el Operador,
se deberán realizar bajo los principios de transparencia, máxima publicidad,
igualdad. competitividad y sencillez. Asimismo, el Operador podrá prever distintos
mecanismos de adjudicación. En los procesos de concurso o licitación se deberán
considerar criterios de desempate, mismos que se incluirán en las bases del concurso
o licitación correspondientes de conformidad con la Normatividad Aplicable y las
Mejores Prácticas de la Industria.

El Operador podrá asignar directamente el contrato o adquisición, siempre y cuando,
en operaciones mayores a $5.000,000 USD (cinco millones de Dólares), el Operador
remita al sistema del Fondo la documentación respecto de los Costos que deriven de
dicho contrato o adquisición donde se demuestre que dichos Costos se determinaron
con base en Reglas de Mercado o, tratándose de transacciones con partes
relacionadas, con base en las Guías sobre Precios de Transferencia para Empresas
Multinacionales y las Administraciones Fiscales aprobadas por el Consejo de la
Organización para la Cooperación y el Desarrollo Económico y, en su caso, que los
montos de contraprestaciones o margen de utilidad de mercado son razonables. Para
lo anterior, se deberá considerar lo establecido en los numerales 1.15 y 1.16 del
Anexo 4 y en los lineamientos emitidos por la Secretaria de Hacienda vigentes a la
fecha de adjudicación del Contrato.

En el caso de contratar bienes y/o servicios cuyos precios estén regulados por el
Estado y no exista otra opción de compra, el Operador podrá realizar dichas

3 ÁREA CONTRACTUAL. AP-PGU2
Contrato No, CNH-R02-L04-AP-PG02/2018

contrataciones sin necesidad de concursar o licitar y sin realizar estudios previos.

Y
Y

4 AREA CONTRACTUAL. AP-PGU2
Contrato No. CNH-R02-L04-AP-PG02/2018

ANEXO 8
PROCEDIMIENTOS DE ENTREGA DE
INFORMACIÓN Y PAGO DE
CONTRAPRESTACIONES AL FONDO MEXICANO
DEL PETRÓLEO PARA LA ESTABILIZACIÓN Y EL
DESARROLLO

ÁREA CONTRACTUAL AP-PC02

4

J
Y

W

Contrato No. CNH-R02-104-AP-PG02/2018

" PROCEDIMIENTOS DE ENTREGA DE INFORMACIÓN Y PAGO DE
CONTRAPRESTACIONES AL FONDO MEXICANO DEL PETRÓLEO PARA LA
ESTABILIZACIÓN Y EL DESARROLLO

Procedimientos.

El Fondo constituirá y administrará un registro en el que todo Contrato debe quedar
inscrito. El Fondo dará a conocer los requisitos que deberá cumplir el Contratista para
llevar a cabo dicho registro. Dichos requisitos serán. al menos:

(a) Solicitud de inscripción respectiva;

(b) Copia certificada del Contrato correspondiente, así como cualquier modificación
al mismo:

(c) Instrumento público que acredite la personalidad del representante legal. Las
Empresas Participantes deberán designar un representante común que tendrá la
relación con el Fondo, e

(d) Instrumento público que acredite la personalidad del Operador, así como la
participación y la personalidad de cada una de las Empresas Participantes.

El Contratista deberá entregar la documentación necesaría a la CNH para que ésta
pueda inscribir el Contrato en el registro que el Fondo ponga a su disposición de
acuerdo a los lineamientos emitidos por el mismo.

A más tardar tres (3) Dias Hábiles después de haber cumplido todos los requisitos para
la inscripción del Contrato en el registro. el Fondo entregará una constancia de
inscripción al Contratista.

El Fondo podrá realizar la inscripción del Contrato y. por ende, el pago de las
Contraprestaciones en favor del Contratista a las que tenga derecho en virtud del
presente Contrato. sólo si se cumplen tos requisitos de inscripción y se emite la
constancia respectiva. El Fondo y sus representantes no incurrirán en responsabilidad
alguna en caso que un Contrato no pueda ser inscrito en el registro como consecuencia
de algún incumplimiento con los requisitos de inscripción.

El Fondo administrará el sistema informático que le permita recopilar y resguardar la
información proporcionada por tos Contratistas conforme a lo establecido en los
Anexos 3 y 4. El Fondo dará a conocer a través de su página de intemet los medios,
protocolos, catálogos, formatos y demás especificaciones para poder cargar
electrónicamente esta información en dicho sistema informático, incluyendo la
suscripción por medio de la firma electrónica avanzada (FIEL).

2 AREA CONTRACTUAL AP-PG02

1.10

1.12

Contrato No, CNH-R02-L,04-AP-PG02/2018

A través del sistema informático desarrollado para tal fin, el Fondo llevará un registro
de la producción, Precios Contractuales y Valor Contractual de los Hidrocarburos, los
Costos, y demás elementos necesarios para la determinación de las Contraprestaciones.

El Fondo pondrá a disposición del Contratista un portal de acceso exclusivo al sistema
informático antes mencionado y otorgará una clave de acceso al mismo a cada Persona
designada por el Contratista para elo. mediante los sistemas de seguridad que el propio
Fondo determine. En dicho portal podrá consultar la información relativa al Contrato,
así como información sobre producción, precios, Costos registrados,
Contraprestaciones. entre otros.

A través del sistema informático desarrollado por el Fondo, el Contratista y la CNH
podrán revisar y, en su caso, remitir observaciones a la información y documentación
que hayan registrado en dicho sistema. El Fondo recibirá, a través de los medios que
ponga a disposición para este propósito, las observaciones correspondientes a partir del
décimo séptimo Día Hábil del Mes en que se realice el registro original de la
información respectiva y durante los seis (6) Períodos subsecuentes.

En caso de recibir observaciones, el Fondo notificará a la Secretaría de Hacienda para
que ésta ejerza sus facultades en materia de verificación, de conformidad con los
numerales 6.3 y 6.4 del Anexo 3, y determine, en su caso, los ajustes aplicables de
conformidad con lo establecido en el Contrato y el Anexo 3.

La información que el Contratista haya registrado y que, en su caso, previa validación
de la CNH, la Secretaría de Hacienda, el Servicio de Administración Tributaria o el
Fondo, en el ámbito de sus respectivas competencias, contenga el sistema informático,
se considerará como definitiva. Cualquier información que el Contratista no haya
ingresado al sistema en los plazos establecidos en el Contrato y sus Anexos se tendrá
por no presentada.

El Fondo emitirá el certificado de pago de las Contraprestaciones a las que el
Contratista tenga derecho en términos del presente Contrato de conformidad con el
procedimiento establecido en el Anexo 3.

El Fondo establecerá las fechas de expedición de certificados de acuerdo con lo
establecido en el numeral 5.8 del Anexo 3, así como los horarios de recepción de
notificaciones y avisos previos. La entrega de los recursos y el pago de
Contraprestaciones en favor del Estado sólo podrán realizarse por medios electrónicos
y utilizando sistemas de pagos relevantes, en las cuentas y a través de los mecanismos
que para tal efecto publique el Fondo.

En los Casos Fortuitos o Fuerza Mayor que determine la CNH. los plazos se
suspenderán hasta que cese el Caso Fortuito o Fuerza Mayor.

Cada Empresa Participante deberá entregar al Fondo los reportes contables de
beneficios económicos elaborados de conformidad con la Normatividad Aplicable,

3 AREA CONTRACTUAL. AP-PG02
Contrato No, CNH-R0?-L04-AP-PG07/2018

considerando para tal efecto los lineamientos que emita la Comisión Nacional Bancaria
y de Valores para que empresas emisoras reporten, para efectos contables y financieros.
los Contratos y los beneficios esperados de los mismos,

2, Formato de solicitud de inscripción al Fondo Mexicano del Petróleo para la
Estabilización y el Desarrollo.

BANCO DE. MÉXICO EN SU CARÁCTER DE FIDUCIARIO
AVENIDA 5 DE MAYO, COLONIA CENTRO. DELEGACIÓN CUAUHTEMOC
CIUDAD DE MEXICO

Ref. Solicitud de Inseri;
Hacemos referencia al Contrato de Fideicomiso Público del Estado,
denominado FONDO MEXICANO DEL PETRÓLEO PARA LA ESTABILIZACIÓN Y EL
DESARROLLO (indistintamente, el “Fondo” o el “Fideicomiso”), celebrado el 30 de
septiembre del 2014 por la Secretaría de Hacienda y Crédito Público, como Fideicomitente
y Banco de México, como fiduciario.

Los términos con mayúscula inicial que sean utilizados en la presente y no se
encuentren aquí definidos. tendrán el significado que se atribuye a los mismos en el
Fideicomiso.

Al respecto. en los términos de lo previsto en la Cláusula Séptima del
Fideicomiso, por este medio solicitamos la inscripción del (Contrato/ Asignación) que se
describe en esta Solicitud de Inscripción en el Registro del Fiduciario, por lo que se
acompañan a la presente Solicitud de Inscripción los siguientes documentos e información:

(D Copia Certificada del (Contrato/ Título de Asignación), como Anexo A;

(11) El suscrito, [Nombre Completo del Representante Legal], [Cargo], en relación
con el Fideicomiso, centifico que: (i) las Personas cuyos nombres se enlistan a
continuación (las “Personas Autorizadas”) se encuentran debidamente facultadas
para suscribir en representación del [Contratista/ Asignatario] cualesquiera
documentos y notificaciones de conformidad en los términos y condiciones de!
Fideicomiso: (ii) la firma autógrafa que aparece en esta certificación al lado del
nombre de las Personas Autorizadas, es la firma con la que se ostentan: y (iii) el
Fiduciario Únicamente deberá reconocer como válida la documentación firmada
por las Personas Autorizadas. y

NOMBRE FIRMA TELEFONO T CORREO
ELECTRÓNICO

E 4 AREA CONTRACTUAL AP-PGO2 4

Contrato No. CNH-R02-L04-AP-PG02/2018

(III) Para efectos de las Contraprestaciones a Favor del Contratista que, en su caso, el
Fiduciario deba pagar al Contratista en términos de lo establecido en el
Fideicomiso, por este medio se informa que dichas cantidades deberán ser
depositadas en la cuenta [].

[Contratista]

Por: [J
Cargo: []
"Esta fracción únicamente deberá incluirse en las solicitudes de inscripción presentadas por
los contratistas cuyos contratos contemplen el pago en efectivo de las Contraprestaciones que
en su caso les correspondan.

5 AREA CONTRACTUAL AP-PG02

¿d
Y
W
Contrato No. CNH-R02-L04-AP-PG02/2018

ANEXO 9

INVENTARIO DE ACTIVOS /

“a

AREA CONTRACTUAL AP-PG02 /
Contrato No. CNH-R02-L04-AP-PG02/2018

INVENTARIO DE ACTIVOS

El presente inventario de Pozos y líneas de descarga podrá ser actualizado por la CNH
conforme a lo documentado por el Contratista durante la Etapa de Transición de Arranque.

Al concluir dicha etapa, este inventario enlistará únicamente los Pozos y líneas de descarga
determinados útiles para las Actividades Petroleras.

Descripción General del Inventario de Activos al 12 de marzo de 2013.

En el Área Contractual de acuerdo a la información contenida en el Cuarto de Datos, respecto
al inventario de activos no se tiene registro de ningún pozo ni de infraestructura.

d

2 AREA CONTRACTUAL AP-PGO02 7)

Contrato No. CNH-R02-1.04-AP-PG07/2013

ANEXO 10

USO COMPARTIDO DE INFRAESTRUCTURA L

]

Es AREA CONTRACTUAL AP-PGO2 "

1.1

2.1

2.2

Contrato No. CNH-R02-L04-AP-PG02/2018

USO COMPARTIDO DE INFRAESTRUCTURA

Disposiciones Generales.
Para efectos de este Anexo 10 se considerará que:

(a) El Contratista actúa como prestador de servicio cuando utilice: (i)
infraestructura desarrollada con anterioridad a la Fecha Efectiva y que le haya
sido transferida junto con el Área Contractual o (ii) infraestructura que haya
desarrollado al amparo del Contrato para asistir a un tercero usuario —
contratista o asignatario —, a cambio de un pago conforme lo establecido en
este Anexo 10,

(b) Tendrá el carácter de “Usuario” el tercero interesado que suscriba con el
Contratista un contrato para el uso compartido de: (i) infraestructura
desarrollada con anterioridad a la Fecha Efectiva y que haya sido transferida
al prestador de servicio junto con el Area Contractual o (ii) infraestructura que
haya desarrollado al amparo del Contrato.

Evaluación de Capacidad Disponible.

Como parte de la presentación del Plan de Desarrollo, en caso que en éste se prevea
la construcción de nueva infraestructura de Recolección, desplazamiento y logística
de Hidrocarburos sin procesar, fuera del Área Contractual, el Operador tendrá la
obligación de llevar a cabo un análisis de mercado a fin de detectar las posibles
necesidades de capacidad adicional de la infraestructura proyectada. Como parte de
este análisis se deberá llevar a cabo una temporada abierta de conformidad con las
reglas aplicables y la regulación de la Comisión Reguladora de Energía.

En caso que el análisis mencionado en el párrafo anterior determine el interés de
terceros en el uso compartido de la infraestructura, ésta será catalogada como
infraestructura de transporte o Almacenamiento, según corresponda y estará sujeta a
la regulación de la Comisión Reguladora de Energía, en particular respecto del acceso
abierto. De conformidad con la regulación aplicable al transporte y al
Almacenamiento. el Operador y las Empresas Participantes no podrán realizar dichas
actividades de manera directa conforme a su objeto social.

En caso que el análisis de mercado determine que no existe interés, o en caso que se
catalogue como infraestructura regulada y la construcción de la misma se retrasara
por no contar con las garantias de compra, conforme al plazo máximo que se señale
en el Plan de Desarrollo aprobado por la CNH. el Operador podrá proceder a la
construcción de la infraestructura planteada originalmente en el Plan de Desarrollo
por su cuenta y al amparo del Contrato. Sin menoscabo de lo anterior, el Contratista,
a través del Operador, deberá poner a disposición dicha infraestructura cuando sea
técnicamente posible, conforme a lo establecido en los numerales 3 y 4 de este Anexo
10.

AREA CONTRACTUAL AP-PG02

"
AY
y
3.1

3.2

Contrato No. CNH-R02-L04-AP-PG02/2018

Uso Compartido de Instalaciones.

Las instalaciones que: (1) hayan sido desarrolladas con anterioridad a la Fecha
Efectiva y que hayan sido transferidas al Contratista junto con el Área Contractual o
(ii) hayan sido desarrolladas al amparo del Contrato con el objetivo de recolectar,
acondicionar y desplazar Hidrocarburos podrán ser sujetas al uso compartido. por lo
cual el Contratista, por conducto del Operador. deberá facilitar y compartir dicha
infraestructura, conforme a lo siguiente:

(a) El Contratista, a través del Operador. podrá pactar con algún tercero
interesado el acceso a las instalaciones desarrolladas al amparo del Contrato
para su uso compartido, en cuyo caso tendrá el carácter de prestador de
servicio. a cambio de un pago que no podrá ser mayor al determinado
conforme a la metodología para el cálculo de tarifas máximas establecida en
el numeral 4 del presente Anexo.

(b) En caso que algún tercero interesado no pueda alcanzar un acuerdo con el
Contratista, la CNH emitirá opinión respecto de si existen las condiciones para
la celebración de un contrato de servicio para proporcionar acceso al tercero
interesado para su uso compartido de acuerdo con los principios establecidos
en el inciso siguiente. La decisión de la CNH será vinculante para ambas
partes.

(c) El uso compartido de infraestructura deberá ser no indebidamente
discriminatorio y estará sujeto a:
i. La disponibilidad de capacidad volumétrica de los sistemas y la
factibilidad técnica.
li. Los requisitos mínimos de calidad de los Hidrocarburos de conformidad
con la Normatividad Aplicable.
iii. Los estándares minimos de seguridad a observar durante la realización de
las operaciones.
iv. La entrega de reportes de producción en los términos que se acuerden
entre el prestador de servicio y el Usuario.

El Contratista, a través del Operador y los terceros interesados deberán establecer los
términos y condiciones para su acceso, sujeto a los principios establecidos en el inciso
(c) del numeral anterior y la Normatividad Aplicable.

Dichos términos y condiciones deberán determinar las responsabilidades de cada una
de las partes respecto de la infraestructura y el servicio prestado. así como garantizar.
entre otros aspectos, que tanto el Contratista, a través del Operador como el Usuario,
cuenten con las cantidades y calidades de Hidrocarburos equivalentes a los entregados
en el punto de interconexión. sin menoscabo de los ajustes volumétricos en el punto
de salida, para compensar pérdidas o ganancias en calidad,

Los términos y condiciones deberán ser aprobados por la CNH, previo a su
suscripción.

3 AREA CONTRACTUAL AP-PGU7
3.3

3.4

3.5

3.6

37

41

Contrato No. CNH-R02-L04-AP-PG02/2018

Los terceros interesados en el uso compartido de Ja infraestructura a que se refiere
este numeral (3) deberán presentar la solicitud correspondiente a través del Operador,
Estas solicitudes estarán sujetas a las reglas de utilización de la capacidad, según se
establezca en la Normatividad Aplicable.

El Contratista, a través del Operador, permitirá el uso compartido de la infraestructura
con base en los términos y condiciones pactadas con el Usuario, las cuales se incluirán
en el contrato que firmen las partes.

En caso que existan impedimentos de carácter técnico, de manera conjunta el
Operador y el Usuario deberán llegar a un acuerdo de buena fe para solucionar dichos
impedimentos. Si el Operador y el Usuario no lograran llegar a un acuerdo para
solucionar los impedimentos de carácter técnico, cualquiera de ellos podrá solicitar la
opinión de la CNH, la cual fijará su posicionamiento dentro de los treinta (30) Días
posteriores contados a partir de la recepción de la solicitud referida. La decisión de la
CNH será vinculante para ambas partes.

En caso que el Operador niegue el acceso a sus instalaciones a un Usuario y se
compruebe que cuenta con capacidad disponible, u ofrezca dicho servicio en
condiciones indebidamente discriminatorias, el Usuario podrá solicitar la opinión de
la CNH, la cual fijará su posicionamiento dentro de los treinta (30) Días posteriores
contados a partir de la recepción de la solicitud referida. La decisión de la CNH será
vinculante para ambas partes. En el primer supuesto, el Contratista deberá acreditar
ante la CNH la falta de capacidad disponible o cualquier otra limitación técnica al
momento de negar el acceso.

En el supuesto que el Operador atribuya la restricción al uso compartido de la
infraestructura a causas de Caso Fortuito o Fuerza Mayor ésta deberá ser notificada a
la CNH al Día siguiente a que ésta es actualice por los medios que la CNH determine.
El Operador deberá presentar un plan de continuidad de la operación en un plazo
determinado por la CNH en función de las condiciones particulares del caso.

En caso que el contrato del contratista que esté prestando el servicio termine por
cualquier causa, la CNH determinará al tercero que opere, en nombre del Estado, la
infraestructura compartida. El Usuario seguirá obligado a realizar el pago conforme
la tarifa unitaria acordada por el uso de la infraestructura respectiva en favor del
tercero operador que determine la CNH.

Tarifa Unitaria Máxima por el Uso Compartido de Infraestructura.

El Costo para el Usuario por el uso de la infraestructura compartida estará sujeto a lo
siguiente:

(a) El Costo para el Usuario será el resultado de multiplicar la tarifa unitaria

pactada por el volumen manejado en la infraestructura del prestador de
servicio.

4 AREA CONTRACTUAL AP-PGO2
4.3

Contrato No. CNH-R02-L04-AP-PG02:2018

(b) La tarifa unitaria pactada entre el Contratista y el Usuario no podrá ser mayor
a la tarifa unitaria máxima determinada conforme este numeral 4. En caso que
el Contratista y el Usuario sean partes relacionadas, la determinación de los
componentes de la fórmula de la tarifa unitaria máxima deberá seguir las
reglas relativas a los precios de transferencia establecidas en el Anexo 4.

tc) En caso de ser necesario. la tarifa unitaria máxima considerará tanto la
infraestructura adicional requerida para permitir la interconexión como los
Costos de operación y mantenimiento asociados a dicha infraestructura
adicional para el manejo eficiente de volumen del Usuario en la infraestructura
existente.

(d) La operación y mantenimiento de la infraestructura compartida, así como la
construcción e instalación de la infraestructura adicional requerida para la
interconexión. serán realizadas por el Operador y financiadas por el
Contratista,

En su caso. los Costos asociados a la interconexión del Usuario con la infraestructura
sujeta al uso compartido serán cubiertos por el propio Usuario.

La tarifa unitaria máxima se determinará conforme a la siguiente fórmula:

_ lo 1 T la or
ore rosa 7
+A,

Donde:

M, = Tarifa unitaria máxima en Dólares por unidad de volumen. para el uso de
la infraestructura en el Periodo £.

lo = Inversión realizada originalmente por el Contratista para desarrollar la
infraestructura objeto del contrato para el uso compartido de la infraestructura.
en Dólares conforme lo registrado y reconocido en el Contrato.

Qo = Capacidad anual instalada de la infraestructura asociada a la lo.

No = Vida contractual en Años que opera la infraestructura asociada a la /o,
contando a partir del Período en que se finaliza la construcción de dicha
infraestructura y hasta el final del Contrato del Contratista.

la = Inversión adicional en infraestructura realizada por el Contratista para
prestar el servicio al Usuario, en Dólares.

Qa = Capacidad anual de la infraestructura asociada a la /,. En su caso, esta
capacidad anual considerará la capacidad incremental que brinde la /, a la
infraestructura original asociada a lo.

Na = Vida contractual en Años que opera la infraestructura asociada a ly,
contando a partir del Periodo en que se finaliza la construcción de dicha
infraestructura y hasta el final del Contrato del Contratista.

AREA CONTRACTUAL AP-PG02

Contrato No. CNH-R02-L04-AP-PG02/2018

O; = Costos de operación y mantenimiento en los que incurre el Contratista,
asociados a la /o, en Dólares por unidad de volumen manejada en dicha
infraestructura en el Período £.
A, = Costos de operación y mantenimiento en los que incurre el Contratista,
asociados a la Jj, en Dólares por unidad de volumen manejada en dicha
infraestructura en el Período £.
T = Tasa impositiva igual a 30%.
Animo alr— Fórmula del valor presente de una anualidad de NM; periodos con un
rendimiento r.
1-(1+n%

One
r =Tasa de rentabilidad nominal. equivalente a 10.81%

6 ÁREA CONTRACTUAL AP-PG02 , /
Contrato No. CNH-R02-L04-AP-PG02/2018

ANEXO 11

CONVENIO PRIVADO DE PROPUESTA CONJUNTA

¡

E AREA CONTRACTUAL AP-PG02 eS
Contrato No. CNH-R02-1.04-AP-PG02/2018

a) LO pee

FORMATO CNH-2 CONVENIO PRIVADO DE PROPUESTA CONJUNTA

CONVENIO PRIVADO DE PROPUESTA CONJUNTA, que celebran Shell Expioracion y Extraccion
de Mexico, 8,4. de C.V. representada nor Alberto de la Fuente Piñejrws: Y PEMEX Exploracion y
Produccion, Empresa Productiva del Estado Eubeldiaria de Petrúleos Mexicanos representada
por Marco Arrinalo Arreguín López [os "megrantes”), respectivamente, para presentar una

conjunta en la Licleción CNH-R02-.04/2017, referente a la adjudicación de Contratos de
a e o Y a e a ¿A0UnO Profundos Cuarta
Convocatoria, de conformidad con le Corvoosioria CNH-R02-C04/2017, publicada por la Comisión
Naconalde Hrocsrturos en sl DOF el dia 20 de Jul de 201, al toner delos siguientes ¡siguientes declaraciones
y

DECLARACIONES
1, Declara la Compañía Shell Exploración y Extraccion de Mexico, BA. de C.V.:

1 Que en una socie consulte conto 7 len leyes de México, y acredita su legal exjetencia con
la escritura públics número 68,547 de facha 10 de diciembre del 2014, otorgada arts la le del Lie.
ignacio Soto Sobreyra y Gava, Notario Prbloo número 13 dela Ciudad de México, iscrto am el Regiro
la Propiedad y de Comercio del Federal (ahora Ciudad de México) bejo el follo

moco SOIONEsT ela 2 de Marzo del 2018,

o ocio e cuna ubicado en Aver Poseo de les Penes Mo, 428, Ple 3, Col. Lomas
de Chapultepec, C.P. 11000, Delegación Migue! Hidalgo, Cluded de México, México.

L3. Que el señor Alberto de la Fuente Piñeinus, acredita su personalidad y facultades,

escrilura pública número 06,547 de fecha 10 de diciembre del 2014, ends ero lt elle naco Ignacio.
Soto Sobreyra y Silva, Notario Público número 13 de la Ciudad de México, manifestando bajo protesta

de decir vordad que no le han aldo revocadas, nl Imitadas o modificadas en Jorma alguna, a la facha

on que so suscribe el presente convenio.

M, Declara la PEMEX El Producolon, Productiva del Estado
poor] imploracion y Empresa '

1.4, e e a arras product de Eta oia de Pinos Mecano o personalidad

Praducati
amilió sl Consejo de Administración de Petróleos Mexicanos, de conformidad con los srticulos 6, 13,
fracción XXI, 30, párrafo primero 80. 62, fracción !, 70 y Tranaltorio Octavo A, fracciones ! y il de la
Ley de Petróleos Mexi canos, publicado en el Dierlo Oficial dela Federación el 25 de abril de 2015 y de

aprobada por el
Aamrieiracón de, Palreioos Mascenos an sesión 800 estracrónaria, Ostobrada el 22 00 mero de
2018, madiarsa acuenio número CA-094/2015 y publicado en e Diario Ofolal de la Federación el 28
de mayo de 2015.

12 Que su domicilio sn encuentra ubicado en Marina Nacional No 329, Torre Ejecutiva, piso 41 Col.
Verónica Anzures, Delegación Miguel Hidalgo, CP 11311, Ciudad de México. .

1.3. Que el señor Marco Antonia Arreguin soredía su y tacullades, mediante
escritura pública No. 00,683. e lecho Tide ecards 2017. roacia ar la Ta ml Nota Polos

No. 31 Lic. Alfonso Gonzsiez Alonso de ia Ciudad de México, manttestando bajo protesta de decir
SHELL EXPLORACIÓN Y EXTRACCION DE MALUCO, 8.4, DA E. PRA ARPLORACION Y PRODUCCION
Ames Pasen de len Primas No. 478, Piso 3 Maira dhaetonal 1973
Cul L man de Chemultazos CP 11060, Cart ón bémco, Mónica a
Tol +62 65 6088 6700, Cho a Ao Md

Pe +57 06 2008 ar12 o e 10 2
RES: se HR O

2 AREA CONTRACTUAL AP-PG02

41
Contrato No. CNH-R02-L04-AP-PG02/2018

A remo
IXPLORACIÓN Y PRODISCCIÓN +;
verdad que no le han sido revocadas, ni limitadas o modificadas en forma alguna, a la fecha en que so
suscribe ol presente convenio.
It, Los Integrantes deciaran:
mi Que están de acuerdo en formalizar el presente convenio con el objeto de participar conjuntemente
en lárminos de lo previsio en las Bases de la Licitación:

11,2. Que señalan como domicibo común el ubicado en Avenica Paseo de las Palmas No. 425, Piso 3,

1.3. Que están de acuerdo en obligarse, al tenor de las uguientes:
CLÁUSULAS

PRIMERA: Objeto. Los integrantes convienen en agruparse con el objeto de presentar una Propuesta
corjunta pera perticipar en la Licitación bajo la figura de Licante Agrupado.

SEGUNDA: Actividades y responsabilidades que cada Compañía se obliga a ejecutar y asumir.
En caso do rosular Licitante Ganador, los Imegrantes so obligan a lo alguiente:

1, Shell Exploracion y Extraccion de Mexico, S.A. de C.V. se obliga a ejecular: les acciones necesarias
contorme ulas Banos dela Lickación para susori el Contato. cele la suscrinción del mismo. 28!

Aplicable, sin
representación y liderazgo en la ejecución del Plan de Exploración y, de ser el caso, lxs actividades
relacionadas , dr el Área .
de las relaciones con la Convocante o cualquier Autoridad Gubernamental, al amparo del Contrato de
Licencia.

Me LEMA Exploración y producción, Empresa Produciva del Extado Subsidiaria de Petróleos
Mexicanos 8 ejecuiar: las nociones

Pifieirua, Ricardo Muzquiz Zetina y Jorga Eduardo Corella Marlinaz conjunta o separadamente, tendrán
las facultades necesarias y suficientes para actuar ante la Coneecante, en nombre y representación de

SHELL EMPLORACION Y EXTRACCION DE MEXICO, 1.A DE EY PEMEX SUP CACIÓN Y PRODUCCION
Abvarión Pego de las Putre Ho 426, Pro 3 Mo o 017
Cepas.

3 AREA CONTRACTUAL AP-PG02 L 7

Se elimina información|

Contrato No, CNH-R02-L04-AP-PG02/2018

M EL

a o O A os que de ela se dectver,
así como pare fiemar toda ciase de documentos y de notificaciones incluyendo las de
caracier personal. Sonia esa e pro nar maten pú Qe os oro
. Para tejas ofectos, miemo que se adfunta al presente convenio coma ANEXO UNICO.

CUARTA: Operador Designado. Los inlegrartes deuignan en este »cto, sujeto a in celebración del
- Contrato, e le Compañía Shell Exploración y Extraccion de Mexico, 8.A. de C.V., como Operador para
todos los efectos legales a que haya lugar.

QUINTA: Porcentaje de Portisipenión. Los Integrantes del Licilenta Agrupado estabiecen que el
porcentaje de participación que ls corresponderá del Contrata, será de la siguiente forma

1. 80.00% (cincuenta por ciento): Shell Exploración y Extraccion de Mexico, BA. de C.V., quien fungiró
como Operador.

M, 50.00% (cincuenta por ciento): PÉMEX Exploración y Produccion, Empresa Productiva del Estado
Subsidiaria de Palróleca Mexicanos

S£XTA: Obligación Conjunta y Solidaria. pS ero 2 Den en forma conan y polaca
entre al y ante la Convocante. a hacer frente a todas ias obiigaciones que resulten de la Licitación,
Incluyendo la suscripción del a de los Contralos comesponcientea.

SÉPTIAA: Confidencialidad de la información. Los Integrantes no podrán divulga la Información
Confidancial que obiengan del Cuario de Delos da Aguas Profundas — Convocatoria, sin
eaorización expresa de la Convocante.

El presente Convenio Privado de Propuesta Conjunta se firma por los integranies en dos ejemplares
originales, en la Ciudad de Mésco, México a los 18 dias del mus de enero de 2018.

4 AREA CONTRACTUAL AP-PG02

Rx -
